OCTOBER 1985
Commission Decisions
10-17- 85

The NACCO Mining Company

LAKE 85- 87- R

Pg . 1535

PENN 83- 129
PENN 85- 131
VA
85- 29- D
WEST 82-30-RM
KENT 84- 201- D
CENT 84-14- M
CENT 83-15-M
CENT 83- 21-M
CENT 83-30-M
CENT 85-11-M
WEST 85-35
LAKE 85-79- D
WEST 85-92-M
WEST 82- 155- M
WEVA 85-108-D

Pg . 1539
Pg . 1547
Pg. 1552
Pg. 1553
Pg. 1561
Pg. 1562
Pg. 1572
Pg. 1577
Pg. 1583
Pg . 1588
Pg. 1592
Pg. 1594
Pg . 1595
Pg. 1606
Pg. 1608

PENN 84- 151- R
PENN 84- 210- R
SE
84- 8- M
WEVA 82- 152- R
CENT 85- 24- M
PENN 84-193-R
PENN 84-216
PENN 85-145
WEVA 85-95
PENN 84~205-D
WEVA 82-190-D
PENN 84- 205-P
WEVA 84-346- R
KENT 84-236
WEST 82-167
WEST 84-48-M
KENT 85-123
LAKE 85-90

Pg. 1612
Pg . 1613
Pg . 1641
Pg. 1647
Pg. 1649
Pg. 1659
Pg . 1667
Pg. 1669
Pg . 1676
Pg. 1677
Pg. 1682

Administrative Law Judge Decisions
10-01-85
10-01-85
10-01- 85
10-01-85
10-02-85
10-03-85
10-03-85
10-03-85
10- 03- 85
10- 07-85
10-07-85
10- 08- 85
10- 09- 85
10- 10- 85
10- 10- 85
10- 11- 85
10- 11-85
10- 11- 85
10- 11- 85
10- 16-85
10- 16-85
10-16-85
10-16- 85
10-18- 85
10-2 2-85
10-22~8 5

1 0~ 24-85

10-24-85
10-2 5 ~8 5

10-2 5-85
10- 28-85
10-29~8 5

10- 29-85

U. S. Steel Mining Co. , Inc .
BCNR Mining Corporation
MSHA/Donald Hale v. 4-A Coal Co. , Inc.
FMC Corporation
James Turner v. Chaney Creek Coal Co.
Homestake Mining Company
Homestake Mining Company
Homestake }fining Company
Homestake Mining Company
Big River Industries, Inc.
Decker Coal Company
MSHA/Jeff Slack v. Whole Nine Yards Co . , Inc .
C.S.C. Mining Company
Kennecott Minerals Company, Utah Copper Div.
MSHA/Phillip Anderson, et al. v. Consolidation
Coal Company
Greenwich Collieries
Helvetia Coal Company
Kentucky-Tennessee Clay Co.
Westmoreland Coal Company
Roberts Electric, Inc .
Keystone Coal Mining Corpor ation
Pennsylvania Mines Corporation
La trobe Mini ng Company, Inc .
Consolidation Coal Company
Dona l d c ," Beatty v . Helvetia Coal Company
MSHA/l?hilip Cameron v . Consolidation Coal Co.
Donald. C. Beatty v. Helvet i a Coal Company
Southern Ohio Coal Company
Pyro Mining Company
Emery Mining Corporation
Asarco Incorporated
J & K Trucking
Youghiogheny & Ohio Coal Company

Pg. 1686
Pg. 1691
Pg. 1692
Pg. 1707
Pg. 1714
Pg. 1721
Pg. 1722

Review was Granted in the following case during the month of October:
Secretary of Labor on behalf of Richard Truex v. Consolidation Coal
Company, WEVA 85- 151-D. (Judge Melick, September 30, 1985)
There were no cases in which review was Denied.

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 17, 1985
THE NACCO MINING COMPANY
Docket No. LAKE 85-87-R

v.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
and
UNITED MINE WORKERS OF
AMERICA
BEFORE:

Backley, Acting Chairman; Lastowka and Nelson, Commissioners
ORDER

BY THE COMMISSION:
On September 1 3 ~ 1985, Nacco Mining Company notified the Commission
of its belief that an ex parte communication between the presiding
administrative law judge, Joseph B. Kennedy, and a witness who had
testified before him had occurred subsequent to the hearing in this
matter. According to NACCO, it had requested the judge to place a
statement detailing the conversation in the public record, but the
judge had not done so.

On September 17, the Commission issued an order directing the judge
and the witness to submit sworn statements "making a full and complete
disclosure of all circumstances surrounding the alleged conversation· and
all details of its substance." Both participants to the conversation
have submitted the ordered statements, although it must be noted that
the judge's. statement is much in the nature of an argumentative brief.
Nacco has filed a response to the judge's statement in the form of a
rebuttal.

1535

Based on our review of these submissions we conclude that an ex
parte communication within the meaning of 5 U.S.C. § 551 (14) occurred
when the miner who had appeared before the judge as a witness contacted
the judge to tell him that he believed that the operator subsequently
had. threatened his job. This is especially true in the present case
where the witness was the individual who engaged in the conduct causing
the operator to be charged with a violation of the Act. This communication did not concern the merits of the review proceeding pending before
the judge, however, and therefore was not a prohibited ex parte communication under 5 U. S . C. § 557(d) and 29 C.F . R. § 2700.82. Neverthel ess, in
Knox County Stone Co., 3 FMSHRC 2478 (Nov. 1981), the Commission required
that when even " innocent or de minimis ex parte communications occur •• .
they shall be placed on the public record • ••• " 3 FMSHRC at 2486. The
judge states that immediately after his conversation with the miner he
placed his contemporaneous notes of the conversation in the "public
record" and arranged a conference telephone call among all parties
during which the substance of the earlier call was reiterated . l/ The
judge suggests that in doing so he fulfilled all applicable requirements.
It is evident from the record, however, that the judge never informed
the operator of the fact that he had placed his notes in the record.
In fact, after the operator respectfully requested the judge to place a
statement describing the nature of the conversation in the record , the
judge failed to follm.; through on his "first thought •• to give [NACCO]
a statement, together with a co~y of the notes of the conversation . • •
which were in the public record." Statement at 9. Instead of following
this course, which is the obvious and proper method of addressing the
operator's legitimate concerns, the judge, without explanation, scheduled
a further hearing for the purported purpose of allowing questioning of
the miner- witness regarding the conversation. In doing so the judge
erred . Although a judge has discretion in regulating the course of
proceedings before him, in this instance there is no record support
justifying such e. :further hearing. The " conspiracy" theory espoused by
t he judge is utterly lacking in record foundation. In this scenario,
conjured up by the judge, the operator 9 s attorney may have caused the.
operator 9 s foreman to "threatenn the m:tner, knowing that the miner would
then contact the judge, thereby allowing the operator's attorney to move
to have the judge removed from the case. This unsupported speculation
on the part of the judge plainly is an insufficient basis for subjecting
t he parties to a fur ther hearing .
Therefore ~ the j udge vs order scheduling
a further hearing is vacated .
Since the statements initially sought by the operator have now been
placed in the record, the case is returned to the judge for necessary
further proceedings on the merits . Before we do so, however, we briefly
address certain other areas of concern. First, we reject the judge's

11

We will assume that the notes were, in fact, placed in the official
public record. This assumption is not made without some pause, however .
In footnote 9 of his statement the judge attempts to broaden the meaning
of public record . As the judge is well aware, there is only one official
public record associated with every Commission docket. A document is
either in such record or it is not.

1536

attempt to justify his solicitation of the off-the-record contact with
the miner-witness that occurred. Whether the judge was motivated by
section lOS(c) of the Mine Act, 30 U. S. C. § 815(c), or the Federal
Victim and Witness Protection Act , 18 U. S.C. §§ 1512-1515, those
statutes place the responsibilities sought to be assumed by him in the
hands of law enforcement personnel, not administrative law judges of
this adjudicatory Commission . If the judge wishes to advise witnesses
before him of their rights under federal statutes he should at least
make sure his advice is accurate. By seeking to assume the role
statutorily placed in other federal departments the judge has confused
the adjudicatory function of this agency with the prosecutorial function
of MSHA. Second, while t·Je are aware of the concern raised by the
operator regarding whether, in light of the tenor and content of certain
statements in the judge's submission, a fair decision on the merits of
the proceedings can be rendered by the judge , the better course of
action is to provide the judge the opportunity to render a final decision
based strictly on the record and in accordance with the Commission's
rules and the requirements of the APA. Upon completion of this duty,
the usual review mechanism is available for measuring the judge ' s
findings and conclusions against applicable standards.
Accordingly, our previously imposed stay of proceedings is dissolved
and the case is returned to the judge for briefing by the parties on
the merits, if desired, and entry of a final disposition on the merits.

~~

·1537

Distribution
Paul Reidl, Esq.
Timothy Biddle, Esq.
for NACCO Mining Company
Crowell & Moring
1100 Connecticut Ave., N.W.
Washington, D.C. 20036
Thomas Myers, Esq.
United Mine Workers of America
District 6 Office
5600 Dilles Bottom
Shadyside, Ohio 43947
Patrick Zohn, Esq.
Office of the Solicitor
U. S. Department of Labor
881 Federal Office Bldg.
1240 East Ninth Street
Cleveland, Ohio 44199
Michael McCord, Esq .
Office of the Solicitor
U.S . Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge Joseph Kennedy
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, lOth Floor
Falls Church , Virginia 22041

1538

ADMINISTRATI VE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

n:~_. I ·1 ... .
f

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

U.S. STEEL MINING COMPANY,
INC.,
Respondent ·

:~ ~: :•

I

:

CIVIL PENALTY PROCEEDING

:

Docket No. PENN 83-129
A.C. No. 36-03425-03522

.: Maple Creek No. 2 Mine
.

SUPPLEMENTAL DECISION
Before:

Judge Koutras
Statement of the Case

On August 5, 1985, the Commission remanded this matter
to me for further consideration and findings consistent with
its decision and remand. With regard to Citqtion No. 2102619,
concerning a violation of mandatory safety standard 30 C.P.R.
§ 75.316 , the Commission reversed my finding that the violation was not significant and substantial (S&S), and
r emanded the matter for an assessment of an appropriat·e
penalty . I n my original decision of July 11, 1984, although
I affirmed the violation, I vacated the inspectqr's "S&S"
finding and concluded that the violation was not "S&S." On
the basis of these findings, and taking into account the
civil penalty criteria found in section llO(i) of the Act, I
assessed a civil penalty in the amount of $75 , for the citat i on i n question .
With regard to Citation No. 2102609, concerning a viol ation of mandatory safety standard 30 C. P.R. § 75.200 ,
although I concluded in my original decision that the respondent had not violated its roof-control plan, I nonetheless
found that MSHA had established a violation of section
75.200, in that the evidence presented established that one
of the two miners who simultaneously installed the two roof
jacks in question within the full view of the inspector was
under unsupported r~of when he proceeded to install one of

1539

the jacks. My finding in this regard was based on the prohibition found in section 75.200, that "no person shall
proceed beyond the last permanent support unless adequate
temporary support is provided."
The Commission vacated my conclusion that section
75.200 was violated, and remanded the citation with the
following comments:
The citation issued by the inspector
asserted that the roof-control plan was violated in that the temporary jacks were not
installed in accordance with the approved
plan. According to the inspector, the plan
was violated when temporary jacks were set
out of sequence and two temporary jacks were
set simultaneously. The inspector testified
that the roof-control plan requires that temporary jacks be set from rib to rib, one jack
at a time. On the other hand, u.s. Steel's
chief mine inspector, who participated in the
roof-control plan adoption/approval process,
testified that the plan requires that the
temporary jacks be set by rows, but does not
require that they be set sequentially.
The judge's decision ~ does not resolve
this conflict as to the meaning of the
roof-control plan. Instead, after setting
forth the conflicti ng evidence in great
detail , the judge simply labelled it "confusi ng " and summarily concluded that a violation
of the plan had not been established.
The statute and the standard require the
parties to agree on a roof-control plan.
Once the operator has adopted and MSHA has ..
approved the plan 8 its provisions are enforceable as though they were mandatory standards.
Zeigler Coal Co. v. Kleppe, 536 F.2d 398, 409
(D.C. Cir. 1976) o Thus, a question concerning the parties i intent and understanding as
expressed in an approved plan is an important
one. Before we can undertake to determine
whether a plan was violated, we first need
findings as to what the plan requires.
Shamrock Coal Co., 5 FMSHRC . 845, 848-52 (May
1983); Penn Allegh Coal Co., 3 FMSHRC 2757,
2769-70 (December 1981). Only after this is
determined can those requirements be applied
to particular facts to resolve whether a violation of the plan has occurred. Id.

1540

We therefore vacate the judge's conclusion that section 75.200 was violated even
though the roof-control plan was not. We
remand this citation so that the judge
make the necessary further findings regarding
whether the roof-control plan imposes specific requirements as to the sequence in
which temporary jacks must be set and, if so,
whether such requirements were violated here.
(Emphasis added).

may

Discussion
Inspector Shade first testified on direct examination
that he ·observed two men actually install jacks 4 and 6 (Tr.
109). On cross-examination he testified that the jacks were
never actually installed. He explained that he observed the
men walk out under the roof with the jacks in hand and their
intent was to install them at locations 4 and 6 as shown on
the drawing. However, he advised them that they were out of
compliance with the roof-control plan and called them back.
The two men then came back with the jacks (Tr. 138-139).
Mine foreman Skompski believed that the two men intended to
install jacks 1 and 3, and that jack No. 2 was in place. He
confirmed that Mr. Shade ordered the men to come back with
the jacks, and that he issued the citation because they
intended to install the jacks simultaneously rather than one
at a time (Tr. 184-185).
When asked about the conflict in their testimony regardi ng which jacks were about to be set, Mr . Shade stated as
follows (Tro 277-278) ~
THE WITNESS: Well, he might have seen it
that way, but I know they were in further
than that. They were in for the next two
jacks and I even lectured them on it. I told
them, "You can vt set those jacks until you ·
set the first row of jacks, .. and the foreman,
he had went over the plan with them and told
them the procedure to put the jacks in.
Inspector Shade testified that after the two men were
called back and instructed as to the proper sequence for
installing the jacks, they proceeded to install jacks 1 and
3, and then installed jacks 4, 5, and 6. Since this constituted abatement, the citation was terminated (Tr. 162).

1541

Although the citation issued by Inspector Shade did not
specify the specific part of the roof-control plan which was
allegedly violated, Mr. Shade testified that it was Drawing
No. 2 (hearing exhibit P-3). That drawing is identified as
the Minimum Temporary and Minimum Permanent Roof Support
Plan. The drawing is included as part of the plan as
required by paragraph Q, pg . 4, of the overall plan, and
MSHA asserts that the drawing is intended to show the
sequence of installation of temporary roof support. The
drawing identifies the location of roof bolts and temporary
supports (posts or 10 ton hydraulic jacks). Although roof
bolts are required to be installed first laterally the_n___
longitudinally as depicted on the drawing, no such requirement is stated for temporary jacks.- The only instructions
concerning temporary supports or jacks are the following:
The first row of temporary supports will be
installed to suit drill head clearance not to
exceed 5-1/2 feet from the last row of permanent supports. Subsequent rows on 4 feet
centers .
Jacks A, B, C, D, 1, 4, 7 installed during
mining per Drawing No. 8-F 132 MC (F).
Temporary supports 2, 3, 5, 6, and 8 are set
as shown. Jack A may be used in first row of
temporary supports.
When their respective rows of three temporary
supports is complete, jacks B, c, and D may
be removed and reset as temporary supports in
a succeding row o
Lateral jack spacing not to exceed 5 feet.
I nspector Shade testified that under Drawin~ No. 2 , a
person may go 5-1/2 feet beyond or inby permanent roof
support for the purpose of installing the first - row of temporary jacks. After that , the person may not go more than
4 feet inby or beyond that -row of temporary jacks to install
the second row of jacks, and he must not go more than 4 feet
to install the third row. The maximum allowable lateral
distance between jacks is 5 feet (Tr. 258). Conceding that
the roof-control plan does not specifically prohibit the
installation of two jacks simultaneously, Mr. Shade nonetheless insisted that the plan does provide for a particular
sequence for roof jack installation. In his view, the jacks
should be installed in numerical sequence starting with jack
No. l, · but he conceded that MSHA has permitted the operator

1542

to reverse the order of installation in any given row of
jacks, i·~·' No . 3~ No. 2v and No . L (Tr. 106-107) ,
Assistant Mine Foreman J·oseph Skompski testified that
standard good mining practice calls for the installation of
the temporary roof supports from rib-to-ri b (Tr. 183).
According to his interpretation of the roof-control plan,
roof jacks a re to be ins tali c;;f .; ": ;.~~: r:1 1'-'!' ·~ r-, :: r:-.':.'··- l-)'.'-· ro <.'1 ('T' ;~ ,
178). The only e;~ception noted by Mr. sxomp sk.:.. c on (:~.:::!!e: c..i
loose or drummy roof areas which may have to be supported by
jacks installed out of sequence.
Respondent ; s safety director Samuel Cortis indicated
that once the mining phase is completed, the temporary roof
support plan depicted by Drawing No. 2 comes into play .
While Mr. Cortis did not personally draft Draw.ing No . 2, he
indicated that he reviewed it and made corrections, and that
" it's very close to what I ~anted" (Tr. 238). He explained
that the plan calls for the installation of eight units of
roof supports (jacks) placed in three rows across the work
place. He indicated that the numbers 1 through 8 as shown
on the drawing simply identify eight units of temporary roof
support. The first row of jacks is set 5-1/2 feet ahead of
the last row of permanent roof supports, and the second row
is set 4 feet inby that point {Tr. 215-216).
Mr. Cortis stated that jacks 1, 4, and 7 are interchangeable with the roof support plan used on the bolting
cycle . He also indicated that once a row of three numbered
j acks a r e i ns t a lled ; t he alphabeticall y labeled ventilation
canvass j ack s can be ~emoved a nd s e t in the next row (Tr.
216). He a lso sta t ee tha~ under M S HA~s i nterpretation of
the drawi ng , once t he fir st r ow of r oof bolts is installed,
any one o f the jacks :Labeled 1~ 2 , and 3 may be removed and
placed i n the area shown as a cdotted 1" between jacks 7 and
8 as shown o n the drawing . I n his opinion , the intent of
the drawi ng :f. s ·t h a t t !.1<-::: jac ks c-.re s e t _row-by-rm·T ( Tr . 217) .
Mr . Cortis wa s of t he v i ew that Drawing No . 2 does not
tta ~ t he j aclt s be ! ~~t all ed in a~y p art i cular numerical s e que nce .
?c':.s .:·,:~:. e:;~e;.rfi.p!.. s . t::~ stao::ed th at a ssurni ng that
j ac ks l r 2 , ;:;,Dd :3 v.?EH·.s: L l p l<..:ce f ·c.he ne~!:t z:mv o f jacks may
be installe d by st.ctx:U . n9 vTi"i:b :jack 6 ; and t hen going to 5
and 41 \ T.z: . 222) .
Assuming t.hcit. ·::.here was p erma nent or temporary roof support \vi t hin the :..· equired 5 or 5-1/ 2 feet, a
person starting the installation of the first row of jacks
by beginning with the center jack No . 2 would not be i n v iolation of the drawing (Tr. 218) . However, if that person
went out and first installed Jack No. 5 instead of No. 2, he
r e quir~

1543

would be in violation because he would not be within the 5
to 5- 1/2 feet of either permanent or temporary roof protection (Tr. 219). Assuming that jacks 1, 2, and 3 are in
place, Mr. Cortis believed that drawing 2 would not prohi bit
anyone from next installing jack 5, rather than 6, as long
as jack 2 was within 5 feet of him for protection (Tr. 223).
In his view, the key lies in how far one ventures out from
under permanent or temporary roof support (Tr. 241) .
Findings and Conclusions
Citation No. 2102609, 30 C.F . R. § 75.200
I take note of the fact that when this case was before
me for adjudication, MSHA 's counsel did not file a posthearing brief explaining MSHA's interpretation of the roofcontrol plan. One possible explanation for this is that
trial counsel was just as confused as I was with respect to
the inspector's interpretation and application of the plan.
Upon reexamination of the roof-control plan , I am still -not
convinced that Drawing No . 2 is clear as to the sequence for
installing temporary roof support , nor am I convinced that
it specifically prohibits the simultaneous installation of
such support .
I believe that Inspector Shade was particularly concerned over the fact that two men proceeded to install two
jacks simultaneously , and that this exposed more men than
was necessary to unsupported roof . The record reflects that
when he arrived on the scene, jack No . 2 was in place. He
testified that the two men intended to install jacks No. 4
and No. 6~ After he called the · men back , and before any
instal lation could be donev he instructed them as to the
proper installation sequence, and they then proceeded to
install jacks No . 1 and No. 3, and then installed jacks
No. 4, No. 5 , and No. 6. He believed that this was the
proper i nstallation sequence. At the same time, he conceded
t hat the roof plan does not prohibit the simultaneous
installation of temporary support, and that MSHA has permitted U.S. Steel to reverse the numerical order of installation in any given row of roof jacks •
.Assistant Mine Foreman Skompski 1 s interpretation of
Drawing No. 2, is that temporary roof support is normally
installed in sequence , row-by- row . Safety Director Cortis
was of the. opinion that the intent of the drawing is that
the jacks be installed row-by-row , but in no particular
numerical sequence in any given row. Since the evidence
establishes that the two men in question were about to

1544

install jacks No. 4 and No. 6 when called back by Inspector
Shade, I conclude and find that they did not intend to
install the jacks row-by-row . I accept the interpretation
of the drawing by Mr. Skompski and Mr. Cortis as reasonable,
and since ·the two men cited were not in compliance with that
interpretation, I now conclude and find that the respondent
violated this row-by-row installation requirement of Drawing
No. 2 . To that extent, my previous decision of July 11,
1984 , is supplemented to inc l ude these additional findings.
The original findings a nd conclusions concerning a violation
of section 75.200, are reaffirmed as i ssued .
I note that on page 52 of my de cision of July 11, 1984,
section 75 . 503, is listed as the standard violated· in connection with Citation No. 2102609. That is in error . The
correct section number is 75.200, and my decision is amended
to reflect this correction.
Page one of my decision of July 11, 1984, reflects that
petitioner MSHA f ile d posthearing argume nts, and that the
responde nt did not. This is in e rror. U.S. Stee l filed a
brief , but MSHA did not. My d e cision is amended to reflect
this fact .
ORDER
Citation No. 2102619, 30 C.F.R: · § 75.316
In vie w of the Commision's rever s al of my original non" S&S'' fi nd ing f o r th is viola t ion, my or i g inal c ivil penal t y
in t he amoun t o f $7 5 is amended , and I concude that a civil
p enal t y in t he amount of $125 i s appropriate a nd reasonable
f or t he violat i on o Re spo nden t I S ORDERED t o pay t h i s c i v il
penalty wi t h in t hirty (30 ) days of the date o f this supplemental decision and order.

~~~~~

v~l~~/A.
Kou t ras
Admi n istrative Law Judge

1545

Distribution :
Janine C. Gismondi, Esq. , Office of the Solic i tor , u.s .
Department of Labor, Room 14480 Gateway Bui lding ,
3535 Market Street , Philadelphia , PA 1910 4 (Certif i ed Mail}
Louise Q. Symons, Esq . , u. s. Stee l Mini ng Company , I nc . ,
600 Grant Street, Pittsburgh, PA 15230 (Cer t ified Mail}
Cynthia Attwood, Esq . , Office of the Sol icitor, u. s .
Department of Labor , 4015 Wilson Boulevard, Arli ngton, VA
22203 (Cert i fied Mai l)
/fb

1546

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 1, 1985
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRA TION (MSHA)s
Petitioner

Docket No. PENN 85-131
A. C. No. 36 - 00808 - 03527
Russellton Mine

v.

BCNR MINING CORPORATION,
Respondent
DECISION
Appearances :

JohnS. Chinian, Esq., Office of the Solicitor,
U. S. Department of Labor, Philadelphia,
Pennsylvania, for Petitioner;
Bronius K. Taoras, Esq., BCNR Mining Corporation,
Meadow1ands, Pennsylvania, for Respondent.

Before:

Judge Merlin

This case i s a petition for the assessment of a civil pena l ty filed by the Secretary under section 110 of the Act against
BCNR Mining Corporation for a violation of 30 C.F.R. § 77.1710(g)
invo lvi ng a fatality. A hearing on the merits was held on
June 11? 1985, and the parties now have f iled post-hearing
briefs .
The subject ci tation describes the violative condition or
practice as follows :
During the course of a fatal fall of person [sic]
accident i nvestig a tion it was revealed that the
vi cti m was not wearing a safety belt and line
when he pl aced his body between the top and middle
guard r ails around an opening on the fourth floor
of the prep a~ation plant. The vict im was attempting
to free a ladder wedged between beams inside the
opening and when the ladder became free, he lost
his balance and fell to the concrete ground floor,
a distance of about 49 feet •
....,.

*

30 C.F.R. § 77.1710(g) pr ovides as follows:
Each employee working in a surface coal mine or in

1547

the surface work areas of an underground coal mine
shall be required to wear protective clothing and
devices as indicated below:

*

*

*

(g) Safety belts a nd lines where there is
danger of falling; *
*
*
The subject fatality occurred under the following circum stances: About 9: 10 p.m . on June 8, 1984, the afternoon shift
foreman at respondent' s pr eparation plant instructed
Mr. Kerleski, a repairman, to f ix a leaking f l ange in the chance
cone separator of the plant (Tr . 12- 13) . The foreman sent the
decedent, also a r epairman, to help Kerleski (Tr . 15, 102). In
connection with the repair job, the two men tried to raise a 20
foot ladder to the fourth floor level of the plant, first using
an electric hoist and then a rope (Tr . 13-14). The ladder became
wedged between an angle brace on the fifth floor and a floor sup port beam on the fourth (Tr. 14). In order to free the ladder
the decedent first started to go over th~ railing on the fifth
floor but Kerleski told him not to (Tr . 14, 36). Kerleski
unsuccessfully pushed against the ladder from the fourth floor
(Tr. 36). Then the decedent tried pushing against the ladder
(Tr . 15-16) . According to the first MSHA inspector who
testified, t he accident investigation disclosed that the decedent
was kneeling on one knee, holding a tow board with one hand,
placing his body above the waist out between the middle and top
railings and pushing with his other hand against the stuck ladder
(Tr . 16-18) • .The inspector testified that when the ladder broke
free, the decedent lost his support and fell through the ra i lings
for a distance of 49 feet (Tr. 19). The decedent was taken to
t he hospital where he died a few hours later from injuries
suffer e d i n t he fa l l (MSH A Exhibit No . 23 s p . 5). The operator ' s
pl ant f oreman expressed the view that t he decedent was down on
bo th knees not j us t one , and was bending through the handrails
(T r . 76-85) . I find the foreman's testimony unclear and confused.
The inspector's description of what happened and how the decede nt
was positioned was clear and straightforward and I accept it.
The f i rs t issu e t o be decide d is whether t he cited standard
app li es 9 i.e.~ was there a danger of fa l ling. The Commission has
held that the test i s whether an informed , reasonably prudent
person would recognize a danger of falling warranting the wearing
of ~ afety belts . Great Western Electric Company~ 5 FMSHRC 840
(1 983) . I conclude that an informed, reasonably prudent person
would have recognized the danger of fal l ing in . this instance.
The risk of falling from putting one's body out so far and
pushing against a ladder should have been clear to any reasonably
prudent person . Indeed, in Great Western Electric Company a risk
of falling was held to be present in circumstances somewhat analogous, but l ess compelling than the instant matter . In that case
the miner was on the ladder leaning over to change light bulbs .
The Commission ·noted that the situation involved a sh i ft in the

1548

miner 's physical center of gravity, which is what was present
here, except in this case the shift in balance was far more
extreme because the decedent deliberately pushed against the
ladder to free it and when he did so, the freed ladder no longer
supported him and he fell.
It next must be determined whether the operator 's actions
satisfy the mandate of section 77.1710(g) that it require employees to wear safety belts in these situations. Here again,
Commission decisions are determinative. In Southwestern Illinois
Coal Corporation, 5 FMSHRC 1672 (1983} the Commission held that
although the operator does not have to guarantee that safety
belts are actually worn, its duty is one of requirement diligently enforced . According to the Commission, a violation exists
where there are no signs at the mine reminding employees to wear
belts, no safety analyses or directives are issued to identify
specific situations where belts could be worn, no specific guidelines are given to identify specific working situations where
belts should be worn, and the wearing of belts is delegated to
the discretion of each employee, with only general guidance at
best. More recently, in Southwestern Illinois Coal Corporation,
7 FMSHRC 610 (1985), the Commission reiterated that an operator
violates this mandatory standard by not engaging in sufficient ly
specific and diligent enforcement of the safety belt requirement
and where the decision to wear a safety belt is left largely to
t he miner because of an absence of any site-specific guidelines
and supervision on the subject of actual fall dangers. In addi tion, in Southwestern II, the Commission held that although the
operator has a safety program requiring the wearing of belts and
miners violating the requirement are disciplined, a violation
still exists where evidence is lacking of the operator's specific
enforcement actions and of its dil i gence in site-oriented enforce men t. The Commiss i on conc l ude d by again referring to a too broad
de1 ega tion t o the mine r of the ult ima t e decision whether the
wea ring of a be lt i s necessar y and t oo "little hazard-specific
guid ance an d su per vi s i on by t he operator .
This ca s e falls squarely wi t hin the Southwestern decisions.
The operator' s Job Safety Anal ysi s merely says under the heading
of Rep airi ng Ma ch i ne ry~ "Use Saf e ty Belts'' (Operator's Exhibit
No . 1 9 p. 3) . Thi s bar e di rective is not explained or related to
specific j ob s it uations. Similarly, the operator's safety rule
book say s t ha t s af e ty bel t s s ha l l be worn at all times when
work ing in a nd aroun d sh afts, r ailroad c ars or on high structures
of any t ype where a fa ll could cause serious injury. However,
the only job identified as requiring a safety belt is that of car
dropper (Operator ' s Exhibit No . 4 , p. 45; Tr. 115). Specific job
situations where a fall could cause serious injury are not given.
The plant foreman testified that he read the job safety analysis
to miners as part of their refresher training course and that as
part of the trai ning he also walked through the preparation plant
discussing hazards (Tr . 89-90). The decedent had this training
four months before the fatal accident (Tr. 37-38) . However,
insofar as the record indicates, the miners were told nothing

1549

about specific situations where they should wear safety belts .
Since hoisting of equipment in the preparation plant was an
everyday occurrence and since a ladder had to be raised to the
fourth floor once a month, the falling hazard in performing these
tasks should have been pointed out by the operator (Tr. 46, 97).
Here, as in the Southwestern cases, the operator's actions are
too general and vague to satisfy the requirements of the
mandatory standard.
The operator's safety supervisor testified that an unsafe
practice slip was given to any miner who violated one of the
company's safety rules (Tr. 115). Unsafe practice slips for
failing to wear safety belts had only been given to car droppers
and never in this type of situation (Tr. 116-117). Indeed, it is
hard to see how the operator could give a miner an unsafe practice slip in a case like this, since it never indicated that
belts should be worn under these circumstances. In Southwestern
II, the fact that the operator disciplined miners who violated
the safety belt requirement was held insufficient in the absence ·
of too little hazard-specific guidance by the operator. T~e . same
conclusion must obtain here as well.
That the operator in this case failed to diligently enforce
the wearing of safety-belts is further demonstrated by the fact
that at the time of the accident the only available safety belt
was in the foreman's office (Tr. 44-45). Only after the accident
were safety belts placed on every other floor of the preparation
plant (Tr. 41, 58). Also, there were no signs reminding the
miners to wear belts (Tr. 21, 67). These circumstances further
demonstrate the lack of any follow-up by the operator.
In establishing the Hreasonably prudent" test in Great
Western 9 the Commission referred to "the inherent vagaries of
human beha vior •• 9 5 FMSHRC at 842 . The Southwestern decisions
r equir e due di l igence by t he operator i n enforcement of the
safety belt requirement~ and they proscribe the too broad delegation to the miner of the decision whether or not to wear a
safety belt. What happened here is exactly what the Commission
decisions forbid . The decision about safety belts was left
entire ly up to the men . And the dangers created by th i s approach
s tand i n stark relief 9 because evidence of record which I accept ,
demonstrates that neither Kerleski nor the decedent had any prior
experience in raising such a ladder to the fourth f l oor { Tr ~ 48 9
66-67) .
In light of the foregoing I conclude the operator violated
30 C. F.R. § 77.1710(g).
As stipulated by the parties the violation was extremely
serious because it caused a fatality (Tr. 4). All the requirements for significant and substantial are met. Mathies Coal Co.,
6 FMSHRC 1 (1984); Consolidation Coal Comlany, 6 FMSHRC 189
(1984); U. S. Steel Mining Co., 6 FMSHRC 866 (1984).

1550

The operator was negligent in doing so little to enforce the
safe t y belt requirement . Its negligence is magnified because, as
already pointed out, the decedent and his co-worker were
inexperience d i n performing the task assigned to them by the
afternoon shift foreman and there was a lack of actual supervision. I recognize the foreman cannot be everywhere at the same
time, but wh e n he assigns a job which includes raising a 20 foot
ladder to the fourth floor to two men who have never do ne this
before, he must supervise them. Undoubtedly, the decedent
himself was extremely careless. But this cannot exculpate the
operator from being held responsible for failing to oversee
inexperienced men in the performance of a hazardous job. I
conclude the operator was highly negligent.
The other statutory criteria under section llO( i ) are the
subject of stipulations which, as set forth above, I have
accepted .
The post-hearing briefs of the parties have been reviewed.
Both were extremely helpful. To the extent they are inconsistent
with this decision they are rejected.
A penalty of $5,000
ORDERED TO PA Y within

operator is
this decision .

Judge

J oh n ~. G hi n i a n ~ Esq . , Offi ce of t he Soli c it or , U. S. Department
of La bor , Room 14480-Gateway Bui l ding ~ 3535 Marke t Street ,
Ph i ladelphia, PA 19104 (Certified Mail)
Rr oni us K. Taoras , Es q. , Ki t t Energy C orporation ~ 458 Race Track
R oad ~ r. 0. Bo x 500 , M
eadowland s , PA 1534 7 {Cert i f i ed Mail )
/gl

1551

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
ON BEHALF OF DONALD R. HALE,
Complainant

, ; . ., r
~ ; l# i

,
:-

~ ··:~ ~ j J

DISCRIMINATION PROCEEDING
Docket No. VA 85- 29-D
NORT CD 83-8

v.
4-A COAL COMP~TY, INC .,
Responde.nt

..

No . 4 Mine

ORDER
Before:

Judge Kennedy

On August 29, 1985, the operator filed and served a
motion to dismiss the captioned wrongful discharge case on
the grounds it was untimely . Under the Commission Rules ,
the Secretary had 10 days to respond. The Secretary havihg
failed to respond or otherwise oppose the operator's motion
or to seasonably move for an enlar.r e n t of tjme, it is
ORDERED that the operator 's motio 'b , and hereby, is
GRANTED and the case DISMISSED .
e Rules 9, 10, and 41.

1

Distribution :
James B. Leonardi Esq. p Office of the Solicitor , U. S . Department of Labor , 4015 Wilson Boulevard , Room 1237A, Arlington,
VA 22203 (Certified Mail)
C . R. Bolling, Esq . , 1600 Front Street, P . 0 . Drawer L,
Richlands, VA 24641 (Certified Mail)
Mr . Ronald Schell, MSHA, u. s . Department of Labor, 4015
Wilson Boulevard, Room 829, Arlington , VA 22203 (Certified
1-iail)
Mr. Donald R. Hale , P . 0. Box 1075, Raven, VA 24639 (Certified
Mail)
James Ashley, President, 4A Coal Company, Inc., Hurley , VA
24620 (Certified Mail)
dcp

1552

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W . COLFAX AVENUE, SUITE AOO
DENVER, COLORADO

. ~ ; : i :.....

80204

CONTEST PROCEEDING

FMC CORPORATION,
Contestant

Docket No. WEST 82-30-RM
Citation No. 578746; 9/10/81

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

FMC Mine

DECISION
Appearances:

John A. Snow, Esq., VanCott, Bagley, Cornwall &
McCarthy, Salt Lake City, Utah ,
for Contestant;
Margaret Miller, Esq ., and James H. Barkley, Esq.,
Office of the Solicitor, u.s. Department of Labor,
Denver, Colorado,
for Respondent.

Before:

Judge Lasher

This proceeding arose upon the filing of a Notice of Contest
by Contestant on October 14, 1981, seeking, pursuant to Section
105(d) of the Federal Mine Safety and Health Act of 1977, 30
U. S.C. § 801 et seq. (the Act> v to challenge Citation No. 578746
dated September 10 1 198l u which was issued pursuant to Section
l 04(a } of t he Act and which alleges a violation of 30 C.F.R.
§ 48 . 27(a) in August , 1981 (Tr. 57- 63) at Contestantvs mine in
Sweetwater County , Wyoming, to wit:
"A miner was ~ssigned to operate a Case front-end loader
t o clean up a spill at the Mono plant. The employee
had not received new task training in the operation of
the Case front - end loader. The employee had been trained
to operate a dozer at the stockpile. Part of his job
required that he operate the loader on the off shift.
This citation was written and delivered after investigation was finalized on the date September 14, 1981.
This citation is not S&S."
The st~ndard allegedly violatedt 30 C.P.R. § 48.27(a),
provides as follows:
"Training of miners assigned to a task in which they
have had no previous experience; minimum courses of
instruction.

1553

(a) Miners assigned to new work tasks as mobile equipment operators, drilling machine operators, haulage and
conveyor systems operators, ground control machine
and those in blasting operations shall not perform new
work tasks in these categori.~. unti l training prescribed in this paragraph and paragraph (b) of this
section has been completed. This training shall not
be required for miners who have been trained and who
have demonstrated safe operating procedures for such new
work tasks within 12 months preceding assignmento This
training shall also not be requ ired for miners who have
performed the new work tasks and who have demonstrated
safe operating procedures for such new work tasks within
12 months preceding assignment. The training program
shall include the following:
(1}
Health and safety aspects and safe operati ng
procedures for work tasks, equipment, or machinery .
The training shall include instruction in the health
and safety aspects and safe operating procedures
related to the assigned tasks, and shall be given in
an on-the-job environment; and,
(2)(i) Supervised practi.ce~ring nonproduction.
The
training shall include supervised practice in the as signed tasks, and the performance of work duties at time
or places where production i s not the primary objective;
or,
{ii) Supervised operation during production. The train ing shall include , while under direct and immediate su pervision and production i s in progress, operation of
the machine or equipment and the performance of work
duties o
{3} New or modified machines a nd equipment .
Equipment
and machine operator s s hall be instructed in safe
operating pro~edures a ppl icable to new or modified
machines or equipment to be installed or put into oper ation i n the mine, which require new o r different oper atin£ procedureso
(4) Such other courses as may be required by the District
Manager bas ed on circumsta nces a nd condi tions at the
min e.
f b) Miner s under paragraph (a) of this section shall not
operate the equipment or machine or engage in blasting
') perations 'l:dthou:t direction and immedia.te supervision
until such miners have demonstrated safe operating procedures fo r the eq uipment or machine or blasting operation to the operator o r the operatores agent.
(c) Miners assigned a new task not covered in paragraph
(a) of this section shall be instructed in the safety

1554

and health aspects and saf e work proce dures of the task, ·
prior to performing such task.
(d) All training and supervised practice and operation
required by this section shall be given by a qualified
trainer, or a supervisor experienced in the assigned
tasks, or other person experienced."
(emphasis added)
The matter came on for hearing on March 6, 1985 , in Salt
Lake City, Utah. Both parties were repres e nted by counsel.
The miner described in the Citation, Billy J . Young, was
employed during the month of August, 1981, and at all times
pertinent to this proceeding at the FMC 1; mine as a "Stockpile
A" operator at the so-called "Baby Sesqui" area of the mine <Tr.
62, 89 91, 107, 109, 130>. His regular and customary duties
included the operation of a D-7 Caterpillar bulldozer (herein
"dozer") upon which he had been trained (Tr. 32, 92, 115, 116,
131). Other than on the indeterminate day in August, 1981, referred to in the Citation 2; he had not been required to operate
a Case front-end loader ("loader") and he had not been trained to
operate-or certified as qualified to operate-the same (Tr. 20,
21 , 23, 24, 27, 28, 48, 89, 116, Ct. Ex. 1, 121, 122, 172). It
also appears that it was not normal procedure for Contestant to
ask its dozer operators to operate loaders (Tr. 100, 102, 109,
110).
One of Contestant's several contentions in this matter is
that 30 C . F.R. § 48 . 27(a) fails to give fair notice of what is
required and is constitutionally invalid. This is found to lack
merit .
The regulat i on consists of three sentences . The general
r u l e 0 a t raining r equ i rement , appears i n the f irst sentence and
two exceptions thereto are then set forth - one each in the two
r emaining sentences. Stripped of superfluities and insofar as

!/

The parties have stipulated that Contestant is a large mine
operator engaged in the production of trona, a sodium carbonate
product; that it has an average number of previous violations;
that it acted in good faith to promptly achieve abate of the
allegedly violative condition involved ; and that payment of a
penalty at the level administratively assessed would not
jeopardize its ability to continue in business CTr. 9-11).
~/
Investigation on the record (Tr. 58, 62, 93) failed to
pin-point the exact day.

1555

pertinent here the regulation provides that mobile equipment
operators shall not perform new work tasks in the "mobile
equipment operator" category until (prescribed) training has been
completed. I find no ambiguity in it insofar as its applicability here is concerned. As the Commission has previously
noted, many safety and health hazards standards must be simple
and brief in order to be "broadly adaptable" to myriad circumstances. Alabama By-Products Corporation, 4 FMSHRC 2128 (1982).
In that case, the standard involved, 30 C.F.R. § 75.1725(a)
required that equipment be maintained in "safe operating
condition." The Commission rejected the mine operator's
contentions of unconstitutional vagueness and that it had not
been given fair notice of the nature of the violation and applied
the following test in doing so:
" .•• in deciding whether machinery or equipment is in
safe or unsafe operating condition, we conclude that
the alleged violative condition is appropriately
measured against the standard of whether a reasonably
prudent person familiar with the factual circumstances
surrounding the allegedly hazardous condition, including
any facts peculiar to the mining industry, would recognize a hazard warranting corrective action within the
purview of the applicable regulation."
In comparing § 1725(a) with the standard involved here,
§ 48.27Ca>, I find little to choose between in the amount and
degree of judgmental exercise and difficulty to which a reasonably prudent person would be put in deciding (1) whether a piece
of equipment is in "safe" operating condition and (2) whether a
particular assignment is a "new" work task .
Under section 48o27(a) ll "mobile equipment operator a patently
is one of the categories within which a new work task, in the
abstract, can be performed, and operating a new (different) piece
of mobile equipment is reasonably and logically one of the ways
i n which one would perform a "new" work task within the "mobile
equipment operator" categorya Indeed , it is the first situation
which comes to mind. Nevertheless, determining whether a change
in a mobile equipment operator 1 s work assignment does indeed
constitute a "new work task" as contemplated by this regulation
requires a case-by-case approach. Secretary v. u.s. Steel Corporation, 5 FMSHRC 3 (1983) . It should not be overlooked that the
miner here was not only given a different machine to operate but
he also was sent to an entirely different work area.
Where there is an assignment to use new equipment, it would
seem that if the new piece of equipment is essentially the same
as that regularly operated by the miner in the past, or the same
as a piece of equipment upon which the miner has been previously

1556

trained and certified, then the work task involved in the new
assignment should not be deemed a 11 new" work task and additional
training should not be required. If the new equipment is
significantly different, than a contrary result must obtain. ~/
The issue posed here is thus primarily factual in nature and
is fairly stated in Contestant's post-hearing brief: " .•. whether
or not the operation of the Case front-end loader by said miner
constituted a task separate from the operation of the D-7 bulldozer and was therefore required to have new task training under
30 C.F.R. § 48.27(a)." We turn now to the facts bearing on this
issue.
Substantial and reliable evidence in the record indicates
that Contestant's training procedure was to place a miner-trainee
"with an experienced operator on different pieces of equipment."
Such miner, upon being trained, would then be certified to
operate the particular piece of equipment by Jack Freeze, Contestant's "task trainer" and certifier (Tr. 20, 22, 27-29, 35,
116, 134, 135).
Contestant's normal training procedure was to give separate
task training for the loader and for the dozer <Tr. 27, 35-37,
51, 52, 101, 102, 132, 136, 137). For one to learn the basic
operation of a Case front-end loader takes approximately 4-hours
after which a period ranging from 8-hours to 4 or 5 days is
required with the trainer sitting with the miner/trainee for the
miner to learn the loader's operation (Tr. 166).
3/ Contestant's additional contention that one of the two
exceptions to the regulation's general training requirement is
appl icable i s also found to lack merit o Contestant r el i es on
t. h i s prov i sion g
"This training shall also not be required for miners
who have performed new work tasks and who have demonstrated safe operating procedures for such new work
t asks within 12 month preceding assignment .. "
The record is clear that Mr. Young had neither <1> performed
nor ( 2 ) demonstrated safe operating procedures for the new work
task within 12 months preceding the assignment in question.
Contestant introduced no evidence to this effect. The record is
also clear that Mr. Young's assignment on the day in question was
for production purposes - to clean up the spill at the Mono plant
- and not for training purposes. There is no support in the
record for the application of either exception to the general
training requirement.

1557

The loader is substantially di f ferent from th e dozer because
of significant differences in weigh t, size , function, controls ,
brakes, speed, moving mechanism (whee l s v. track) and steering
mechanism (Tr. 3 2 u 43- 47, 54 . 9 4v 162-1 6 4) .
On the day in question, Ralph Pedem, the lead foreman at the
Baby Sesgui plant, advised Mr . Young of the spill at the Mono
plant and instructed him to get the loader from the yard crew who
normally operated it and take it to t he Mono plant and clean up
the spill in a confi ned and small a r e a about the size of a twostall garage) (Tr . 2 2, 2 4 , 93 , 12 5r 1 76) . The distance traveled
by Mr. Young f rom the Sesqu i p l a n t t o the Hono plant was
approximate ly 1 , 000 yards ( Tr . 9 2) ~ Mr. Young was alone when he
first got o n th e loader and he experie nced troub le in starting
it (Tr . 2 4 ) .
It was r-1r . Pedem v s :responsibility to d ec ide whether or not
Young was sufficientl y t rained ~ o operate the loader (Tr. 138).
Mr. Pedem had not trained Mr . Young on the loader , had not seen
him operate a loader (Tr . 2 3, 24) and did not believe Young had
been trai ned on t he loader (Tr . 24) .

After experiencing difficulty starting the loader . Mr. Young
drove it from the Baby Sesqu i area. to the Mono plant (Tr. 174)
where he operated i t i n a s J.ow 4:. ; but safe .m anner for approxi mately 30 minutes (Tr . 159) . His performance in operating the
loader displeased the foreman u Carl Pearson <Tr. 160, 179, 181).
Mr. Pearson, did not remove him from this duty, however (Tr .
159- 161, 168-171 , 180), and Mr . Young himself u l timately
requested that Mario S h ~ ssetz r a he lper at the Mono plant,
r e p lace him on the loade r <Tr. 26 , 99 , 160 - 161 , 180).
Mr. Young
~ old Mr . Shasse tz t hat he was ~ uncomfo rta b le" o pe rating the
i o a der (Tr . 161 0 1 68~ 17~)~ Afte r t he c l e an - up of t he spill had
!_1e e n nccompl.:i.shed , "2a1:::::.nq ' ;?S~:.i. ':ld D::: ap pro~~i m at.ely 3 1 / 2 hours v
Mr. Young dr ove the loade= ~ 2c~ ~a th~ B ah~ Ses q u i ar ea (Tr . 26 ,
J. ·;s e 1 7 6) ~
'I'he pu .rpo s •.::! ·.Y£ M::- .. ·:rot.ln0 .. ;:; a ssignmen t \•Jhen he was called
:f rom h:L s ::2qu ..;..:.:-.:c cmt. ·).e s ~~..~-. 'C.i1e :;.:::.b~,_:· :=::!squj. s t.ocl: p ile ( Tr .. 125 ) to
-.' )per a ·t 3 ·tr:'=.. :.ca.rJe!:" t.o •:: ]. ee.n 1F.' ·:.!.I.e spi.J.J. ;).t t.h e Mono pl ant was
pr odu c tio~:·- .'-~ '::: l o.te:i and not -Fe::: ·::~- ai. n LJ.s l:'urposes (Tr . 24r 26 , 93 v
1~ 25 9 J. 5 8 , JC'. 1, :'-!~;;· 1.3 0 } ..
Beca us e r) :~ J.a c h: o 5: t.:.~a i ni n s ;· :.he: nume rous funcl a.me n tal
d if f e r ences b et~~e n t he l o a der a nd t he d o ~ e r he us ua lly operated,
and t he diffe1.~r~ n 0(' r; .in ·che new a.:.:-ea he was assigne d to work in 1

4/ Skilled l oader operatois would have been able to operate the
loader "qu i te a bit. fas t e r" ( Tr . 67, 169).

1558

Mr. Young was not able to operate the loader competently on the
day in question (Tr. 67, 94, 169, 179, 193). Mr. Young was not
familiar with the entirely different, small and enclosed area
(Mono plant) in which he was directed to operate the loader (Tr.
169, 175, 176, 179).
In the context of the circumstances present on the day in
question the hazards posed by an untrained miner, such as Mr.
Young, operating a loader were (1) pinning bystanders against a
wall, beam or other object, (2) running over a bystander, (3)
catching them with the bucket or (4) turning the machine over on
them. Two persons were in the area where Mr. Young was operating
the loader. Serious injuries requiring hospitalization could
have resulted from the occurrence of the enumerated hazards CTr.
98-100, 163)o
While one must agree with Contestant's position that a
change of a miner's assignment to a different piece of mobile
equipment does not necessarily -- or automatically -- require new
task training, that result is dictated by the numerous fundamental differences between the two pieces of equipment involved
here.
Mr o Young' s demonstrated sub-par ability to operate the
loader v t he foreman 9 s dissatisfaction with his performance, and
Mr o Young ' s self-removal from the equipment give strong circumstantial credence to this conclusion. The record supports the
Secretary's summary of the matter:
In August 1981 Young was required to undertake a new
task in a separate part of the mine on a piece of
equipment vastly different from the one he had been
trai ned t.o operate . Requiring Mr o Young to u ndertake
this new task on unfamiliar equ i pment was clearly &
viola t ion of 30 C.F. Ro § 48o 27.~
(Respondent;s Brief , page 5).
11

The factual determinations articulated above make it amply
clear t hat t he i nfraction was of a moderatel y serious nature and
·that i t r esulted from the negligence of Contestant 0 s supervisory
personnel who both made the assignment of a new work task to Mr.
Young and , after observation of his inept performance, permitted
h is continuation of the task , with the actual and constructive
k nowledge that he was neither sufficiently trained or certified
to perform it. These and other findings with respect to the
mandatory penalty assessment criteria {See Fn. 1) have been made
even though this is a co~test proceeding 5; in view of the fact

5/ Since this is a contest proceeding no penalty is actually
being assessed.

1559

that Contestant apparently paid MSHA's administratively-assessed
$78 penalty (Tr. 12) in full prior to the hearing~/. Subsequent
to hearing the Secretary, in writing has (1) declined to raise
any contention that Contestant has waived its contest rights by
prior payment of the penalty, and (2) stipulated to the
Commission's jurisdiction to adjudicate this matter. 7; On the
basis of this record 8; MSHA's proposed penalty is found to be
within a reasonable and proper range.
ORDER
Citation No. 578746 is AFFIRMEDo
All proposed findings of fact and conclusions of law not
expressly incorporated in this decision are REJECTED.

~~ Ef·P~ ;Jz__
~IC1lciel

A. Lasher, Jr.
Administrative Law Judge

Distribution:
John A. Snow, Esq . , and James A. Holtkamp, Esq., VanCott, Bagley,
Cornwall & McCarthy, 50 s. Main Street, Suite 1600, Salt Lake
City, UT 84144 <Certified Mail)
Margaret Miller , Esq. , and James H. Barkley, Esq., Office of the
Sol i citor u U. S o Department of Labor 0 1585 Federal Building , 1961
Stout Street e Denver 0 CO 80294 (Certified Mail )
~/

See the Secretary's brief. counsel for Contestant didn't
know his client had paid the penalty at the administrative level.
Indeed , neither party was aware of such payment at the hearing
CTr. 6-8 } and the matter was fully litigated. It is unknown
whether the payment at the administrative level was intentional
or inadvertent& See Secretary v. Old Ben Coal Company, 7 FMSHRC
205 (1985) o Inadvertence is inferred, however, from the fact
this matter went to litigation .
·
7/ Fairness to the parties and counsel requires mention that
this proceeding was one of a large group of cases heard over a
10-day period in Salt Lake City on relatively short notice. The
cooperation of Contestant's counsel and counsel in the Labor
Department's Office of the Solicitor made it possible for these
matters to come to resolution. It is recognized that the unusual
happenstance described undoubtedly occurred because of the extraordinary efforts of counsel to accommodate the Commission's
schedule.
8/ Which covers the penalty assessment aspects as well as the
substantive issues , of the content.
/blc
1560

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

'l C\ .;
U
I

JAMES 0. TURNER,
Complainant
v.

I

•""

.;;::..
•. '

• ·

,;

DISCRIMINATION PROCEEDING

...

Docket No. KENT 84-201-D
MSHA Case No. BARB CD 84-26

CHANEY CREEK COAL COMPANY,
Respondent
ORDER OF DISMISSAL
Before:

Judge Melick ·

On September 26, 1985, the Complainant Mr. Turner filed a
request for withdrawal of his Complaint in
e captioned case.
Under the circumstances herein, permission
withdraw is
granted. 29 C.F.R. § 2700.11. Th case is herefore
dismissed.

Distribution :
Mro James Oo Turner u Rt o 1 9 Box
(Certified Mai l /
Mr. Steve Shell, Personnel Director,
Corporation, Box 157, Manchester, KY
rbg

1561

K

40806

aney Creek Coal
<Certified Mail)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIYE LAW JUDGES
333 W. COLFAX AVfNUE, SUITE 400
DENVER, COLORADO 8020.t

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

HOMESTAKE MINING COMPANY,
Respondent

.

.•
.
..
.•

0 t..."' T .)·.'

1' 98:·
.J

CIVIL PENALTY PROCEEDING
Docket No. CENT 84-14-M
A.C. No. 39-00055-05519
Homestake Mine

DECISION
Appearances: Eliehue c. Brunson, Esq., Office of the Solicitor,
Department of Labor, Kansas City, Missouri,
for Petitioner~
·
Robert A. Amundson, Esq., Amundson & Fuller, Lead,
South Dakota,
for Respondent.
Before:

Judge Morris

The Secretary of . Labor, on behalf of the Mine Safety and
Health Administration, charges respondent with violating safety
regulations promulgated under the Federal Mine Safety and Health
Act u 30 u.s .c. S 801 et seq. , (the •Act•) .
Af t er notice t o the parties , a hearing on the merits
c ommenced on October 30 , 1984 u i n Rapid City q South Dakota .
The parties filed post-trial briefs .
Issues
The i ssues are whether respondent v i olated t he r egulati ons ;
if s oa what penalties are appropriate.
Stipulation
.At the commencement of the bearing the parties stipulated as
f ol lowsc
Respondent is subject to the Act and operates a gold mine in
Lead, South Dakota. Respondent's products enter interstate
commerce. The proposed penalties, based upon the assessments,
would not have a detrimental effect on the company's operation.
In addition, the citations that are in issue here were properly
delivered to the company during the course of an inspection.

1562

This citation alleges respondent violated 30 C.F.R.
§57.4-6 BB4 and a civil penalty of $20 is proposed.
At the hearing the Secretary moved to vacate his citation.
Pursuant to Commission Rule 11, 29 C.F.R. § 2700.11, the
motion to vacate was granted.
Citation 2097665
This citation alleges respondent violated 30 C.F.R. § 57.9-2
'!flhich provides:

57.9-2 Mandatory. Equipment defects affecting safety
shall be corrected before the equipment is used.
Summary of the Evidence
MSHA inspector John C. Sprague issued this citation for a
condition he observed on a Jarvis Clark Electric LHD vehicle. A
button used to initiate the fire suppression system was wrapped
with a piece of wire. The wire prevented the removel of the retain ing pin which must be removed before the system will function
(Tr. 339-343 >.
The wire itself held a load counting device.

Such a device

is used by an operator to keep a record of the number of loads.

It took the operator about a minute to remove the wire. The
inspector further indicated that there were over five but less
than ten wraps of wire in the area of the pin. But the wire
itself did not extend through the large ring which must be pulled
to activate the equipment (Tr. 348-353, 384-387) .
Lar ry M. I saac v an LHD maintenance foreman v testified that
·the :: :ire s uppr ess ion dev i ce is automatic after the two-inch pin
is pu lled a nd the p lunger button activated . In addition to the
automatic contzols p the equipment has a fire extinguisher. In
the witnesses P view the operator could still pull the pin even
though the blasting wire was wrapped around it (Tr. 367-374).

In I saac •s opinion p t here was no equipment defect here
be c a use the band held fire extinguisher was adequate . In his
vi ew ~ t he automatic system is not always superior to a hand held
iire ext inguisher (Tr. 380-382) .
Discussion
A credibility issue arises here. The pivitol issue is
whether the f-acts establish an equipment defect. In short, did
the five to ten wraps of the blasting wire prevent . the ready
activation of the automatic fire suppression equipment.

1563

I am persuaded that the pin which activates the device could
not be readily pulled.
The photograph (Exhibit C ) shows the wire was wr a pped in a
relatively close area. Further , in abating the defect it took
the operator about a minute t o remove the wire. That length of
time indicates this was more than a mere loose wrap of wire.
Further, I am not persuaded by Homestake's evidence • . On the
merits of the case I note that Isaac was not present with the
inspection team and he did not know how the wire was wrapped
around the equipment (Tr. 375) .
I further reject Isaac's opinion that the hand held fire
extinguisher equipment was adequate {Tr . 378, 379). Once Homestake installed the automatic e quipment it was bound to maintain
the equipment without defects that affect the safety of the
miners.
On the record, I find a violat i on of § 57.9-2 and this
citation should be affirmed .
Citation 2097868
§

This citation alleges respondent violated 30 C. F.R.
57 . 11-12 and a civil penalty o f $20 i s proposed.
At the hearing the Secretary moved to v acate his citation.

Pursuant to Commission Rule 11, 29 C.F.R. § 2700.11, the
motion to vacate was granted .
Citation 2097872
This ci tat ion alleges a v iola ti o n of 30 C.F.Ro §
a civ il penalty of $20 i s proposed.

57~ 11- 2

and

At the hearing the respondent moved to withdraw its notice
o f contest .
Pursuant to Commission Rule llu 29 C.F . Ro S 2700 . l l u t he
mot i on to wit hdraw was granted .
Cit ation 2097938
This c itation al l eges a v i olation of 30 c .F. R. § 57 . 19-126
a nd p roposes a civil penalty of $329 .
The cited standard provides as follows :
57.19-126 . Hoist ropes shall be examined over the entire
active length at least every month to evaluate wear and
possible damage. When such examinations or other in-

1564

spections ·reveal that the rope is worn, and at least
every six months , caliper measurements or non-destructive
tests shall be made at the following locations:
a. Wherever wear is evident;
b . Immediately above the socket or clip and above the
safety connection;
c. Where the rope rests on the sheaves;
d. Where the ropes leave the drums when the conveyances
are at the regular stopping point;
e. Where a layer of rope begins to overlap another layer
on the drum;
and ·
f . At 100 feet intervals (measurements shall be made
midway between the last previously calipered points).
Summary of the Evidence
MSHA inspector Iver Iverson issued this citation on
September 13, 1983 when he found that no entries had been made in
the 52 man cage hoist log book for the 1700 level. Corrective
measurements and entries thereof should have been made six months
after May 4, 1982. In addition, the record book did not show any
c~liper measurements or non-destruct tests (Tr. 397-401).
The
condition was abated by Homestake cutting the elevator rope and
making entries in its log book (Tr. 398).
On May 4, 1982, the inspector had recommended that
corrective measures be taken and this condition was forcefully
brought to the attention of the operator when he wrote a 103(k)
o r der o The i nspector fe l t the company ' s negligence in this
situat i on was h igh because no corrective action had been taken o
I n addi tion 6 i f t he r ope failed and the conveyance fell the
condition could result in a fatality CTr. 400; Exhibit Pl6, Pl7).
I n r eviewing the log books from May 4, 1982 the inspector
saw a n entry that a Rotesco test had been made on March 1 , 1983 o
This was t en months after the l03(k) order. The regulation
r equires t esting every six months <Tr. 401, 402).
The members of the rope crew told the inspector that they
hadn ' t noticed the damaged area on the hoist ropes. In addition,
t hey hadn ' t taken measurements at the sheave wheel <Tr. 404-406) .
The i~spQ~tor Agreed that a Rotesco test is acceptable.
such a non-destructive test is made it complies with the
regulation (Tr. 415, 416).

If

Elmer Sorensen and Michael F. Johnson testified for
Homestake. Sorensen, the rope repair foreman, testified that the
service rise at the 52 cage, 1700 level, is checked once a week.
The ropes are measured monthly with calipers (Tr. 441, 442).

1565

In May 1982, upon receiving the first citation, Sorensen
measured and found that the rope was 1/32 oversize at the
crossover point (Tr. 445)o The records reflect that the
calibrations made on the 52 crossover cage are within the limits
set by the regulations (Tr. 446, 447)o
The members of the rope crew know their jobs (Tr. 448).
Employees record the rope information in the log books <Tr. 452>.
Michael F. Johnson, a Homestake mechanical engineer, tested
this particular rise twice a year with Rotesco equipment. The
Rotesco machine tests the rope for loss of metallic area (Tr .
468)o Johnson performed Rotesco tests on the following dates:
March 16, 1982
October 20, 1982
March 4, 1983
September 16v 1983
October 20f 1983
March 15, 1984
September 14 , 1984
(Tro 472u 473 , 478, 479) .
In cross-examination v Johnson admitted that when he tests
the equipment he documents it in the log book. However, he did
not know why the October 20, 1983 test had not been entered in
the book (Tro 478g 479)0
J ohnson r outi nely gives his t est results to department head
Pontiuso Inspector Iverson had been given a c opy of the test
d ated March 4u 1983o Fur. ther u Pontius told the inspector that he
couldnc t produce any ~ecords but he s ai d he 0 d produce t hem. The
inspector ind icated he would vacate the citation if the record
was producede Johnson had no idea why Iverson was not furnished
with a copy of the results of October 20u 1982o
Witness J o hnson exolained at l ength how t he Rotesco test is
accompli shed (Tro 489-496> o
In Johnson•s opinion the rope could appear worn but still be
within the per i meters of the r egulation (Tro 4 96 v 497)o From
March 16u 1982 through September 14u 1984 the rope didnit warrant
any change ( Tr o 498) o
Discussion
The thrust of the Secretary's case focuses on the
proposition that Homestake failed to test its hoist ropes within
six months after a defective rope condition was tound on May 4,
1982.
The Secretary's case is based essentially on the inspector's
testimony that the hoist log book failed to record the required

1566

inspection. On the other hand, Homestake's witnesses claim a
non-des t ructive Rotesco test was done withi n six months of May 4,
1982.

On the credibility issues concerning this citation I
generally credit Homestake's witnesses Sorensen and Johnson. I
was particularly impressed with the expertise of these individuals . Johnson, who performs the Rotesco tests on the hoist,
testified that he ran the tests on October 20, 1982 (Tr . ~72). I
reject the Secretary•s evidence because, as discussed hereafter ,
it is confusing and inar t iculate .
The Secretary basically centers his argument on the
credibility aspects of the evidence. He contends his case should
prevail for a number of reasons . Initially , it is argued the
inspector thoroughly examined the wire rope (Tr . 404, 414). In
addition 1 he examined the l og book and found no entry . Further,
the rope crew stated that the rope was worn and defective .
Finally, Homestake had an opportunity to produce the records to
avoid the issuance of this c i tation but it failed to do so.
I am not persuaded by the Secretary's arguments. The basic
difficulty is that Inspector Iverson testified concerning an
inspection on May 4 v 1982 (Tr. 399-402); on August 24, 1983 CTr.
405 , 4 06 u 413u 141 ) 8 and when this citation was issued on
September 13, 1 983 (Tr. 406).
It is true that the evidence the Secretary relies on is in
the record but a careful reading of the transcript indicates that
the preferred evidence is not directly connected to the instant
citation. In the absence of such a nexus the evidence cannot be
held supportive of the Secretary 9 s case.
It is true that the t est in q uestion had not be r ecorded i n
the Homestake l og book~ Butv a s p reviously s tated u I f i nd Homestake us testimonial evidence persuas i ve on thi s i ssue .
Evidentiary Ruling
An evidentiary ~uling aros e in this cas e c oncerning the
appl i catio n of the informa n t ~s privilege u The j udge declined to
ext e nd the P.rivile ge so as to P.rotect the identi t y of the members
of the Homestake r ope crew who had made s t a tements to the
inspector (Tr. 421-~34) .
This case was heard in October v 1 984 . Subsequently, the
Commission articulated the scope of the informant 0 s privilege in
Secretary on Behalf of Logan v. Bright Coal Company, Inc., 6
FMSHRC 2520 (November 1984). The members of the rope crew did
not testify in this case and the judge's evidentiary ruling would
not affect the ultimate decision concerning this citation.
For the foregoing reasons this citation should be vacated.

1567

Citation 2097942
§

This citation alleges responde nt violated 30 C.F.R.
57.11-6 which provides:
57.11-6 Mandatory. Fixed ladders shall project at least
3 feet above landings, or substantial handholds shall be
provided above the landings.
Summary of the Evidence

MSHA Inspector rver Iverson issued this citation when he
found a ladder in the 6200 bore hole was not extended three feet
above the top landing. In addition, there were no substantial
handholds. An employee could fall 120 feet if he fell into the
borehole <Tr. 514-516).
The inspector considered the gravity of this violation to be
high; a fatality was likely to occur if a worker fell 120 feet
(Tr . 516; Exhibit Pl8, Pl9).
At the time of the inspection there were miners down the
raise as well as miners working on the concrete pad CTr. 520).
The workers told the inspector that extenders on the ladder
would be in the ~ay. Extenders are mounted by attaching them to
the ladder with 1/ 2 inch bolts (Tr . 524, 525).
Hornestake's evidence indicates that on the date of this
i nspection Leonard Feterl was on the surface at the 6200 borehole.
He was l owering material by means of a cable attached to a tugger
~o hi s partner / son (Tro 525- 538 ) o
There was j us t about .f ive f eet o f room around the area.
Only Feterl and his son worked at this borehole until it was
completed (Tr . 541). When the borehole is finished the men would
put on l adder e xtenders. If i t is not completed after a given
d a y gs work t hey wou l d block t he area wi t h a cable and post a
a keep out ~l sign o No one e nters t he borehole until i t is f inished
( Tr o 543 ) o
The working procedure is for one of the miners to lower
himself i nto t he hole with a safety rope. The worker on the
surface would then withdraw the rope. The two men alternate
t ·h eir· respect i ve positions · every four hours (Tr. 541 , 542) . When
it is time ;or a worker in the borehole to come out his partner
drops him the rope. He uses it to pull himself out CTr. 544).
Feterl and his shift boss, Johnny Smith, both expressed the
view that the extenders are hazardous and cause problems. These
arise because it is necessary to guide the loads around the
extenders in a narrow five foot space (Tr. 539, 566-572). After
the citation was issued the extenders were placed back on the

1568

ladders. The men worked four additional hours to finish the job
(Tr . 563, 564).
Discussion
A credibility issue arises concerning whether workers were
using the ladder to enter and leave the borehole. On this issue
I credit Homestake's evidence. Inspector Iverson, in his.direct
examination, stated employees were mounting and dismounting the
ladder during the working shift. However, in cross examination,
he admitted they were doing some type of construction work at the
borehole (Tr. 526). Further, the inspector agreed that he failed
to observe any workers going up and down the borehole at the time
of the inspection (Tr. 528).
Homestake's evidence to the contrary is more persuasive (~r.
540). In my view the men doing the construction at the borehole
would know if other workers were using the ladder.
The purpose of § 57.11-6 is two-fold. It requires fixed
ladders or handholds for ~ workers entering and the borehole. In
this factual setting no workers were using the landing as
contemplated by the regulation. It is uncont~overted that the
borehole was in a construction mode. It follows that the
Secretary's application of the regulation seeking to require
fixed ladders is beyond the purview of the regulation. In
addition, as indicated hereafter, the borehole did not constitute
a travelwaye
Howeveru the Secretary 1 s allegat ions and proof establish a
f actual basis that the borehole landing lacked substantial
handholds .
Howeveru as noted i n Homestake Ps post-trial brief, § 57.11-1
through§ 57.11-41 falls generally under the subtitle of
~Trave1ways" .
The definition section states that a "travelway"
means a passage 1 walk or way regularly used and designated for
persons to go from one place to another P § 57o2.
In this scenar i o this borehole was not a travelway because
i t was under construction and roped off. It was also signed at
q uitting time. Cf Homestake Mining Company u 2 FMSHRC 493 (19 80) .
For these reasons Citation 2097942 should be vacated.
Civil Penalties
The statutory criteria for assessing civil penalties are
contained in 30 U.S.C. § B20(i) of the Act.
Citation 2097665 is to be affirmed. The negligence and the
gravity in connection with this citation is high. The open and

1569

obvious condition virtuall y eliminated the f ire suppression
d e vice on this equipment.
In considering these factors and in view of the stipulation
of the parties I deem that the proposed penalty of $206 for this
citation should be affirmed.
The proposed penalty of $20 agreed to by the parties in
connection with Citation 2097872 is proper and should be
affirmed.
Briefs
Counsel for b oth par ties have filed deta i l ed brie f s which
have been most helpful in analyzing the record and d efining the
issues. I have reviewed and considered these excellent briefs o
However, t o the extent they are inconsistent with this decision,
they are rejectedo
Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portions of this decision, the following conclusions of law are entered:
1.

The Commission has j urisdiction to decide this case.

2. Citations 2097664, 2907868, 2907938 and 2097942 should
be vacated.
3.

Citations 2097665 and 2097872 should be affirmed.
ORDER

Based o n the f o r ego i ng f act s and conclusion of l aw I enter
the fol lowing o rder g
l o

Citation 2 097664 and al l penalties therefor are vacated .

2 o Citat i o n 20976 6 5 a nd t he p roposed penalty of $ 206 are
affi rmed o
3o

Ci tation 20 97 8 68 and all p enalt i e s a r e v acatedo

4o Ci tation 2 0978 7 2 a n d the proposed p enalty of $20 a r e
aff i rmed o
So

Citation 2097938 and all penalties therefor are vacated.

6.

Citation 2097942 and all penalties t herefor are vacated.

Law Judge

1570

Distribution:
Eliehue C. Brunson, Esq., Office of the Solicitor, u.s.
Department of Labor, 911 Walnut Street, Room 2106, Kansas City,
Missouri 64016 (Certified Mail)
Robert A. Amundson, Esq., Amundson and Fuller, 215 West Main,
Lead, South Dakota 57754 (Certified Mail)

/blc

1571

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W, COl FAX AVENUE, SUITE 400
DENVER, COlORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSBA),
Petitioner

.
.
.
.

v ..

0

OC T 3 l98S

CIVIL PENALTY PROCEEDING
Docket No . CENT 83-15-M
A.C. No. 39-00055-05503
Homestake Mine

0

HOMESTAKE MINING COMPANY ,
Respondent

.":
0

DECISION
Appearances: Eliehue C. Brunson, Esq., Office of the Solicitor,
U.S. Department of Labor, Kansas City, Missouri,
for Petitioner:
Robert A. Amundson, Esq., Amundson & Fuller, Lead,
South Dakota,
f or Respondent .
Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, charges respondent with violating a safety
regulation promulgated under the Federal Mine Safety and Health
Act u 30 U.. SoC .. § 801 et seq .u ( the •Act" ).
Afte r noti ce to the parties u a hearing on the merits
c ommenced on October JOp 198 4 0 in Rapi d City u South Dakota .
The part ies filed post-trial briefs.
I ssues

if

The i ssues a re whether respondent violated the regulation,
what p enal t y i s appropriate o

so~

Stipulati on
At the commencement of the hearing the parties stipulated as
follows :
Respondent is subject to the Act and operates a gold mine in
Lead, South Dakota . Respondent's products enter interstate
commerce. The proposed penalty based upon the assessment, would
not have detrimental effect on the company's operation. In
.addition, the citation that is in issue here was properly
~elivered to the company during the course of an inspection.

1572

Citation 2097733
This citation alleges respondent violated 30 C.F.R.
§ 57.14-55, which provides:

Welding operations shall be shielded and wellventilated.
Summary of the Evidence
MSHA Inspector Iver Iverson issued this citation when he
observed that a welding shield was not being used during welding
operations at the 8,000 foot level <Tr. 16-19, 24~ Exhibit Pl~
P2, P3)o

A welder and his helper were welding rebar at the pump
station. A welding shield can be a canvas curtain placed on a
small framework. Such a shield is positioned so other persons in
the area will not be exposed to the direct rays of the welding
arc of the electrode (Tr . 24).
At the time of the issuance of this citation the welder
himself was wearing a welder's hood and the helper was wearing
safety glasses (Tr. 28, 29>.
The inspector agreed that the welder's helper was probably
trained not to look at the arc when the welding is being done.
The inspector issued the citation because Homestake failed to
provide a shield between the helper and the welder (Tr. 32, 33,
46) .
In this particular work situation the helper would pickup
r ebar u walk to the wall , and hold it in place while the
welder struck an arc and welded the rebar o It takes about 30
seconds to tack the rebar (Tr o 38, 64 , 65)o The inspector
considered this to be a poor working procedure because the helper
was exposed to arc and slag burn (Tr. 39).
~h e

Bomestake abated this citation by installing a canvas
curtain which was moved as the work progressed (Tr. 43 , 44 )g
Witness Jim Mattson, Homestake's general shop foreman,
indicated that it is standard procedure for the helper to
position materials to be welded, particularly, if they are heavy
(Tr. 46, 48). In this situation the welder would instruct his
helper where he'd like the rebar held. He also lets the helper
· · know when he· is preparea· to · strite· an arc. The helper can then
turn away. ·He is trained and thereby shields his eyes from the
welding arc <Tr. SO, 52).
Inside Bomestake's welding shop shields are used to protect
the 20 to 30 workers in the area (Tr. 55).

1573

Witness Mattson differs with the inspector's op~n~on over
whether a hazard exists from illumination when the helper has
turned and walks away from the welding arc <Tr. 62, 63).
Mine superintendent Jerry Pontius testified that it was not
practical to have a shield between the welder and his helper.
Any shield would prevent the helper from observing if he was
holding the rebar correctly (Tr. 68-71).
Illumination and reflected rays are not a problem because
any hazard to the eyes occurs only when detrimental rays ~o
directly from the arc to the retina of the eye. A similar arc is
used in movie theatres to project images onto the screen.
Persons watching movies are not injured by the reflected rays
(Tr . 72>.
Pontius has never had an occurrence when a welder's helper
was blinded by the rays ' of a welding arc. However, a condition
known as nsandy eyesu can occur if a welder or his helper is
"flashed" by the arc (Tr. 74, 77, 79, 83, 86).
Such a condition
occurs if the welder begins welding before pulling .down his hood
(Tr . 79). In this particular work situation clamps could have
been used to hold the material in place (Tr. 103).
The use of a welding shield, such as in the shop, is a well
established procedure to shield workers in close proximity to the
welding arc (Tr. 82>.
Discussion
The basic facts are essentially uncontroverted. They
establish that respondent failed to shield its welding operations
in the 8,000 foot level of its mine.
R espondent ~ s

post-trial brief asserts that there is no
d e fin i tion in 30 C.P.R. § 50.2 as to what constitutes a shield
a n d the r egulati o n i tself does not specifically require an
oper ator t o shield a worker from the area where the worker is
performing his job . Therefore, it is argued that no violation
occu rred .
:;.xesponden t us arguments lack merit . Homestake v s witness
i ndi cated tha t s hielding from a welding operation is a well known
pro c edu re CTr u 82)s
Respondent a l so contends that upholding this citation would
r equire it to comply with a requirement which is not set forth in
t he regulation . Therefore, such a construction would violate the
requirement that fair warning be given of what is required for
compliance citing National Industrial Sand Assoc. v. Marshall,
601 F.2d 689, 704 (3rd Cir. 1979) and McCormick Sand Corp., 2
FMSHRC 21 (1980).

1574

I disagree. The standard merely requires that the welding
operation be shielded. The operator · can choose the method of
abatement. In this particular situation the rebar could have
been attached with clamps, thereby eliminating the need for the
helper to be in close proximity to the welding procedure.
National Industrial Sand Assoc. v. Marshall is not inopposite
this view.
McCormick Sand Corp. involved an electrical regulation, 30
C.F.R. S 56.12-25. In that case Commission Judge Franklin P.
Michels refused to support MSHA's view that the "ground" had to
be continuous. He noted that McCormick Sand had provided a
ground. It followed that the Secretary could not, without more,
require a particular type of ground. Simply stated, McCormick
Sand Corp. does not factually support Homestake's argument.
There is no evidence here that this welding operation was
shielded in any manner.
Homestake further argues that compliance with the
regulation, as interpreted by the inspector, would in essence
reduce miner safety citing Sewell Coal Company, 5 FMSHRC 2026
(1983) and National Independent Coal Operations Association v.
Norton, 494 F.2d 987 (D.C. Cir., 1974), Aff'd, 423 U.S. 388
(1975).
The cited cases do not support Homestake's argument. Sewell
Coal Company establishes the principal that an operator may
argue diminution of safety as a defense to the Secretary's
allegation of a violation and request for imposition of a penalty
under the following circumstances: (1) the operator petitioned
f or the modification of a standard and was subsequently cited for
violating the standard ; (2) the Secretary granted the modification but nonetheless continued the enforcement proceedings ; and
(3) the material circumstances encompassing the modification and
the enforcement proceedings are identical, 5 FMSHRC at 2030. It
is apparent that the defense of diminution of safety is not
available to respondent here since there is no evidence that the
r espondent ever sought a modi f ication of § 57.14-55 .
National Independent Coal Ooerators Association is not
controlling as it involves an overview of the Act as it r elates
t o the imposition of penalties.
Homestake has failed to present a defense to the Secretary's
evidence. Accordingly, this citation should be affirmed.
Civil Penalty
The statutory criteria for assessing a civil penalty are
contained in 30 u.s.c. § 820<i> of the Act.

1575

Citation 2097733 is to be affirmed. The proposed penalty of
$20 appears to be in order, particularly in view of the stipulation of the parties.
Briefs
The Counsel for both parties have filed detailed briefs
which have been most helpful in analyzing the record and aefining
the issues.
I have reviewed and considered these excellent
briefs. However, to the extent they are inconsistent with this
decision, they are rejected.
Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portions of this decision, the ~ollowing conclusions of law are entered:

1.

The Commission has jurisdiction to decide this case.

2 . Citation 2097733 and the proposed penalty should be
affirmed.

ORDER
Based on the foregoing facts and conclusions of law I
the following order:

enter

Citation 2097733 and the proposed penalty of $20 are
affirmed .

Distr i buti on :
Eli ehue Co Bru nson e Esq. u Off i ce of the Solicitor 6 U.S.
Department of Labor g 911 Walnut Street, Room 2106, Kansas City ,
MO 6 4106 (Cert i fied Mail )
Rober t Ao Amun dson , Esq. v Amundson & Fuller v 215 West Main , Lead ,
S outh Dakota
57 75 4 (Certified Mail )
/blc

1576

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W . COlFAX AVENUE . SUtn .400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

0 CT 3 !9bS

CIVIL PENALTY PROCEEDING

.
..
.

v.
HOMESTAKE MINING COMPANY,
Respondent

Docket No. CENT 83-21-M
A.C. No. 39-00055-05505
Homestake Mine

DECISION
Appearances: Eliehue c. Brunson, Esq., Office of the Solicitor,
u.s. Department of Labor, Kansas City, Missouri,
for Petitioner;
Robert A. Amundson, Esq., Amundson & Fuller, Lead,
South Dakota,
for Respondent.
Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, charges respondent with violating three
safety regulations promulgated under the Federal Mine Safety and
Health Act, 30 u.s.c. § 801 et seq., (the "Act 11 ) .
After notice to the parties , a hearing on the merits
commenced on Octobe r 30 0 1984 , in Rapid City , South Dakota.
The parties filed post-trial briefs .
Issues
The issues are whether respondent violated the regulations ;

if so , what penalties are appropria te .
Citation 2097201
This citation alleges respondent violated 30 C.P.R.
§ 57.3-22, which pr_ovides as follows:

57 .3-22 Mandatory. Miners shall examine and test the
back, face, and ribs of their working places at the
beginning of e ach s hift and frequently t hereafter.
Supervisors shall examine the ground conditions ~uring
daily visits to insure that proper testing and ground

1577

control practices are being followed. Loose ground
shall be taken down or adequately supported before any
other work is done. Ground conditions along haulageways and travelways shall be examined periodically and
scaled or supported as necessary .
Stipulation
At the commencement of the hearing the parties stipulated as
follows:
Respondent is subject to the Act and oper ates a gold mine i n
Lead, South Dakota. Respondent ' s products enter interstate
commerce. The proposed penalties, based upon the assessments,
would not have a detrimental effect on the company's operation.
In addition, the citations that are in issue here were properly
delivered to the company dur i ng the course of an inspection.
Summary of the Evidence
Federal inspector Wayne Lundstrom, a person e x perienced in
mining, issued this citation. The company was c i ted because i ts
miners were working under loose ground (Tr. 108-113). The
inspector considered the negligence and gravity of the vio l ation
to be high. The loose could strike the miners and cause disabling injuries (Tr. 115 - 117).
The inspection team consisted of the inspector as well as Ed
Wiedenmeyer and Richard Frybarger . As the three men entered the
stope, the inspector stepped off of the ladder a nd noticed a
water as well as an air hose 10 to 20 feet from the ladder . He
walked out six to seven feet and saw that the back had not been
bolted (Tr. 118). When he first saw the two miners in the s t ope
he observed that they were under supported ground. However, the
inspector indicated that his notes reflect that the workers were
working under an unsealed area (Tr. 123, 139)o The inspector
also saw 50 to 80 feet of air and water hoses under the loose
area. The miners stated they had thrown the hoses out under the
loose (Tr. 124, 129). The inspector disputed their claim; he
felt that the hoses could not have been thrown that distance and
could only have been dragged into that position.
Inspector
Lundstrom also saw a grub hoe and dr i ll steel under the loose
( Tr. 125, 126). The hoses themselves attached to a jackleg which
was under secured ground (Tr. 142, 143). The inspec t or agreed
that the miners could have been roof bolting from under secured
ground (Tr. 142-144).
Richard L . Frybarger, a member of the inspection team ,
entered the stope at the 5150 foot level (Tr . 154). The two
miners he observed were under secured ground (Tr. 1 57, 160).

1578

The inspector walked about 50 feet, beyond where the roof had
been bolted.
Schultz, normally Frybarger's partner in the stope ,
warned the inspector about the loose <Tr. 160).
Ten to fifteen feet of hose had looped under the loose
ground area.
Schultz indicated he had flipped it out there (Tr .
161). Frybarger believed he could have done that <Tr. 162, 163).
Frybarger didn't agree with the allegations in the citation but
he didn't want to argue about it (Tr . 164).
Con tract miners, such as Schultz, are responsible for their

o wn h o s e s ( Tr. 168) .
Frybarger felt there was no violation because the miners had
not been working under the loose.
Edgar Wiedenmeyer, Homestake 1 s shift boss, testified that
when they entered the stope the miners were bolting the roof
(Tr o 188-190) .
There were no miners under the unsupported roof.
But about 15 to 20 feet of air hose and water hose were under
the unsupported roof CTr . 1 90 , 191, 193, 201 , 202) .
Schultz said
he had flipped the hose out t~ere (Tr. 191). It definitely
didn ' t look l ike there was 50 to 80 feet of hose under the loose
CTr . 192) .
The inspector was warned by the miners when he went out
under the loose (Tr. 192 , 193> .
Wi edenmeyer agreed that the inspector was in a better
posit i on than he and Frybarger to see any tools under the loose
ar e a ( T r ~ 205 ),
Discussion
This case p resents certain credibility issues .

At the outset : it is clear that no witness, including
I nspector Lundst r om ~ obse r ved the miners working under the uns uppor t ed r oo f r wh ich is commonly called uloose 0' .
The inspector
was emphat i c that t h e miners were not under the unsupported area
(T r . 122) .
Bis n o tes of the inspection r eflect to the contrary .
Bu t su c h a c o n c lus i o n 9 i n my opinion v is bas e d on the position ot
the h oses in t h e are a .
We have thus arrived at the pivitol portion of the case.
Did the miners p l ac e the hoses under the unsupported area or were
the hoses merely flipped out into that area.
On this issue the evidence is conflicting . The inspector
indicated he saw about 50 to 80 feet of hose under the loose.
If
so , I conclude that it must necessarily have been placed in that
position by the stope miners.
At the time of the inspect i on the
inspector refused to accept the miners' explanations. He stated
it was not possible to 'throw" that much hose .

1579

I credit the inspector's version for several reasons. He
was emphatic that there was 50 to 80 feet of hose under the loose.
In addition, he saw a grub hoe and drill steel under the loose.
Homestake's witness Wiedenmeyer agreed the inspector was in a
better position than Homestake ' s witnesses to see the grub hoe
and the drill steel (T~. 206, 207).
Finally, I am unwilling to discredit the inspector's
conclusions . He testified that in his opinion the miners·must
have carried the hoses under the loose. On the other hand,
Schultz, the stope miner, did not testify at the hearing although
he was still in Homestake 's employ at that time (Tr. 212{ 213).
Homestake, in its post-trial brief, contends that the
petitioner cannot prevail because· there was no immediate threat
to miners since they were not working under the loose, but were
securing the area.
It is true that the miners were not observed under the loose.
But the thrust of the Secretary's case establishes that the
hoses, grub hoe, and drill steel were under the loose. Further,
they could only have been placed there by the miners in the stope.
For the reasons stated in the analysis of the evidence I find the
petitioner 's evidence to be credible o
It follows that ASARCO, Incorporated, 2 FMSHRC 920 (1980),
relied on by Homestake, is not factually compatible with the
instant case.
Homestake further argues that the citation was based on the
inspector 0 s erroneous assumption that the miners performed work
under the l oose o Hornestake contends that this circumstantial
evidence is who lly insuff icient to establish a violation o The
operator relies on Ozark Lead Companyu 4 FMSHRC 29 (l9 82) u Energy
Fuels Nuclear, Inc.u 5 FMSHRC 1878 (l983> u and National Independent Coal Operators Association v. Morton, 494 F.2d 987 (D.C.
Cir.u 1974)u aff'd 423 U.S. 388 ( 1975).
The cases cited by Homestake are not persuas~ve. In Ozark
Lead Companyu there was no credible evidence that the miners were
exposed to the loose material~ Obviously v this is not the
situation presented on this record. ASARCO, Incorporated would
require the judge to adopt the operator's defenseo However v I
have specifically rejected such a finding for the reasons already
stated. National Independent Coal Operators Association involves
an overview of certain procedural aspects of the Act. Hence, it
is not controlling authority in this case.
For the reasons stated herein, Citation 2097201 should be
affirmed.

1580

Civil Penalties
The statutory criteria for assessing civil penalties are
contained in 30 u.s.c. § 820(i) of the Act.
In connection with this citation I find that the negligence
and gravity are relatively high.
In considering these factors and in view of the stipulation
of the parties, I deem that the proposed penalty of $157 for the
violation of § 57.3-22 is proper and it should be affirmed.
Briefs
The Counsel for both parties have filed detailed briefs
which have been most helpful in analyzing the record and defining
the issues. I have reviewed and considered these excellent
briefs. However, to the extent they are inconsistent with this
decision, they are rejected.
Citation 2097303
§

This citation alleges respondent violated 30 C.F.R.
57 . 11-12 and a civil penalty of $20 is proposed.
At the hearing the Secretary moved to vacate this citation.

Pursuant to Commission Rule 11, 29 C.F.R. § 2700.11, the
motion to vacate is granted.
Citation 2097610
§

This ci tat i o n alleges respondent violated 30 C.F.R.
58ol9 - 10 0 and a civil penalt y of $20 is proposed .
At the hearing the Secretary moved to vacate this citation.

Pursuant t o Commission Rule ll q 29 C.F.R . §
mo ti on. to v acate i s granted o

2700.11 ~

the

Conclusions of Law
Based o n the entire r ecord and the factual findings made in
the n a r rative portions of this decision, the following conc lusions of l aw are entered :
1.

The· Commission has jurisdiction to decide this case.

1581
.· .

2. Respondent violated 30 C .F .R. § 57.3-22: accordingly,
Citation No. 2097201 should be affirmed and a penalty of $157
should be assessed.
3.

Citation Nos. 2097303 and 2097610 should be vacated.
ORDER

Based on the foregoing facts and conclusions of law I enter
the following order:
1. Citation No. 2097201 is affirmed and a penalty of $157 is
assessed.
2. Citation No. 2097303 and all penalties therefor are
vacated.
3. Citation No. 2097610 and all penalties therefor are
vacated.

'~oh~n-J.~~

Adminis~~ive Law Judge
Distribution:
Eliehue c. Brunson, Esq., Office of the Solicitor, u.s .
Department of Labor , 911 Walnut Street, Room 2106 , Kansas City ,
64 016 ( Certified Mai l )
Missouri
Robert Ao Amundson f Esq ov Amundson & Fuller 0 215 Wo Main 6 Lead u
South Dakota 57754 (Certified Mail )

/ blc

1582

FEDERAl MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COlfAX AVENUE, SUITE 400
DENVER, COlORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petition er

OCT 3 1985

CIVIL PENALTY PROCEEDING
Doc ket No. CENT 83-30-M
A.C. No. 39-00055-05506
Homestake Mine

v.
HOMESTAKE MINING COMPANY,
Respondent

.

.
0

DECISION
Appeara nces:

Eliehue C. Brunson, Esq., Office of the Solicitor,

u.s. Department of Labor, Kansas City, Missouri,

for Petitioner;
Robert A. Amundson , Esq., Amundson & Fuller, Lead,
South Dakota,
for Respondent.
Before :

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, charges respondent with violating two
safety regulations promulgated under the Federal Mine Safety and
Health Act 9 30 u.s .c. § 801 et seq ., ( the Act) .
After noti c e to the p a r t i es 0 a h earing on t he merits
c ommenced on October 30 0 1 984 0 in Rap i d Cityu South Dakota .
The p arties filed post-trial briefs.
Issues
The i ssues a re whether respondent violated the regulations;
if so 0 what p enal t ies are appropriate.
Ci tation 2097609
This citation alleges respondent violated 30 C.P.R.
§ 57. 11-2 .

At the hearing respondent moved to withdraw its notice of
contest and to pay the proposed penalty.
Pursuant to Commission Rule 11, 29 C.F.R. S 2700.11, the
motion was granted. The final order herein formalizes the order
entered during the hearing.

1583

Citation 2097749
This citation alleges respondent violated 30 C.F.R.
§ 57.12-19, which provides as follows:

57.12-19 Mandatory. Where access is necessary,
suitable clearance shall be provided at stationary
electrical equipment or switchgear.
Stipulation
At the commencement of the hearing the parties stipulated as
follows:
Respondent is subject to the Act and operates a gold mine in
Lead, South Dakota. Respondent's products enter interstate
commerce. Further, the proposed penalties, based upon the
assessments, would not have a detrimental effect on the company's
operation. In addition, the citations that are in issue here
were properly delivered to the company during the course of an
inspection.
Summary of the Evidence
At the 4850 level, in the Ross electrical substation, MSHA
Inspector Iver A. Iverson found that the area where two 2300/480
A.G. volt transformer banks were installed lacked adequate
clearance. Further, the confined space constituted a hazard to
employees (Tr. 267-268).
In this substation every employee operating the insulating
switch was forced to hold the hot stick over the transformer banko
When closing or opening the switch the worker would be standing
against live 480 volt ( insulated) conductors and the transformer
case <Tr. 227). The normal position to operate the oil circuit
disconnect could not be obtained due to the restricted space
between the insulated conductors , the transformer case and the
oil circuit enclosure switch ( Tr o 227 )o
The distance between the transformer bank conductor and the
switch enclosure frame was 28 inches. The transformers were
approximately 52 inches high (Tr. 227, 267). A person had to
reach over the top of the transformer and a live conductor to
reach the equipment (Tr. 228>. The placement of the transformer
banks did not provide a suitable and safe working clearance to
safeguard against employees. The employees could be fatally
injured by a high voltage electrical shock when making bodily
contact with the live electrical energized components (Tr. 228;
Exhibits P4 through P9).

1584

MSHA's regulation requires "suitable clearance" but does not
define it. MSHA uses a table of working clearances taken from
the NEC, (National Electrical Code, Section 110-16) (Tr.
243-245) .
The NEC guide for suitable clearances takes into
consideration the voltages involved. There are different
conditions but from zero to 150 volts the minimum clearance is
three feet. From 150 to 600 volts the distance is a minimum of
three feet with listed exceptions and qualifications.
On cross examination Inspector Iverson agreed that Article 9
of the NEC provides that the code does not apply to "underground
mines" (Tr. 244, 257-259).
Clarence F . Bender , Homestake's electrical foreman, testified for Homestake and he indicated that the condition in the
distribution substation was temporary . In Bender's opinion
electricians could safely work in the area when disconnecting the
circuit breakers (Tr o 273-275, 282-284, 292, Exhibit B).
Iverson didn't tell the company what he believed constituted
a suitable clearance but Bender assumed Iverson was relying on
the National Electrical Code, a recognized authority (Tr. 285).
Bender stated that all of the conductors in the area were
insulated o Even if an electrician's pouch touched the transformer nothing would happen because of the insulation. However,
if the integrity of the insulation wrapping disintegrates then a
worker would be subject to electrocution (Tr. 286).
Witness Kermit Kidner, an electrical maintenance engineer
f or the company , testified that a severe motion is not required
to o o en or close t he c ircuit breakers . A hot stick is used to
pull .. the di sconnec to In hi s opinion there is suitable clearance
to do the wor k to b e p e r formed b y qual i fied personnel i n the
s ubstat i on o At th is l ocati on there was no other space available
to place this equipment (Tr. 303-318).
Discussion
This c ase presents a basic credibility conflict between
MSHA 0 s I nspector Iverson and respondent ' s witnesses Bender and
Kidne ro
I cred i t MSHA 0 s ev i dence and I conclude that respondent
vi olated the r egulation . There was not "suitable clearance "
provided in the substation. The summary of the evidence basically outlines the violation. In sum , the miners were closing

1585

.....

. ..

and opening isolating switches and circuit breakers within a
space as narrow as 28 inches (Tr. 265, 267) . It is necessary to
stand in front of the equipment to perform these acts. Inspector
Iverson , who had been a licensed electrician in the State of
Arizona, was qualified to render his opinion on this subject (Tr.
268) . I accept his opinion and reject Homestake's contrary
evidence.
In its post-trial brief Homestake argues that MSHA cannot
rely on the National Electrical Code to establish a violation. I
agree. The NEC merely supports Inspector Iverson 8 s opinion. I do
not consider that the NEC, in and of itself, establishes this
violation.
In support of its position that the NEC is not enforceable
per se Homestake cites Massey Sand and Rock Co., 1 FMSHRC 545
{June 1979); Peabody Coal Company, 1 MSHC 2071 (March 1979) and
Shamrock Coal Company, 1 FMSHRC 1973 (December 1979) .
The cited cases hold that interpretati ve bulletins and other
do not have the force and effect of a regulationo
I agree that the National Electrical Code falls within the same
categoryo But to reiterate: this case turns on the testimony of
the expert witness and not on the NEC . The cases relied on by
respondent are , accordingly, not persuasive authority .

MSHA memoranda

Civil Penalties
The statutory criteria for assessing civil penalties are
contained in 30 u.s.c. § 820(i) of the Act.
The penalty proposed in the settlement of Citation 2097609

i s proper and it should be affirmedo
Considering the statutory criteria in connection with
Ci tation 2097749 it appears that the gravi ty of the violation is
relatively high. Miners were exposed to the possibility of
electrocutiono Homestake 0 s negligence is likewise apparent since
the company i nstalled the equipment in t:hi s substation o

In view of these factors and in considering the stipulation
of the parties I deem that the proposed penalty of $241 for
Citation 2097 749 is p roper and should be affirmed.
Briefs
The Solicitor and Homestake 1 s counsel have filed detailed
briefs which have been most helpful in analyzi ng the record and
defining the issues. I have reviewed and considered these
excellent briefs. However, to the extent they are inconsistent
with this decision, they are rejected.

1586

Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portions of this decision 1 the following conclusions of law are entered:
1.

The Commission has jurisdiction to decide this case.

2. The proposed settlement of Citation 2097609 is proper
and it should be approved .

3 . Respondent violated 30 C.P.R. § 57.12-19 and Citation
2097749 should be affirmed together with the proposed penalty of
$241.
ORDER
Based on the foregoing facts and conclusions of law I enter
the following order:
1. Citation 2097609 and the proposed penalty of $20 are
affirmed.
2 ~

Citation 2097749 and the proposed penalty of $241 are

affirmed ..

, tiff~

ohn J.
Adminis

o ris

tive Law Judge

Di str i buti on g
Eliehue Co Brunson, Esq.~ Office of the Solicitor , U.So
Department of Labor, 911 Walnut Street, Room 2106 , Kansas City,
Missouri 64106 (Certified Mail)
Robert Ao Amundson u Esq. u Amundson & Fuller u 215 Wo Main u Lead f
South Dakota 57754 (Certified Mail)

/ blc

1587

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 7, 1985

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 85-11-M
A. C. No. 16-00033-05510

v.

BIG RIVER INDUSTRIES, INC.,
Respondent

Big River Industries, Inc.

DECISION
Appearances:

Allen Reid Tilson, Esq., Office of the Solicitor
U. ,S. Department of Labor, Dallas, Texas, for
Petitioner;
Kirby Bergeron, Big River Industries, . Erwinville,
Louisiana, for Respondent.

Before :

Judge Merlin

This case is a petition for the assessment of a civil
penalty filed under section 110 of the Act by the Secretary
against the operator on December 24, 1984. A hearing was held on
September 11, 1985.
The subject citation which cites violations of both
30 C. F. R. § 56 . 5-l(a ) and 30 C.F.R . 56.5-5 reads as follows:
The "Bur ne r Man " (K i ln Operator )~ l ocated on the
kil n fl oor of the surface plant , was exposed to a
·shift weighted average (SWA) of 1.63 mgJm3 of
respirable silica bearing dust on June 27, 1984. The
TLV (Permissible Limit} was 1.34 mg/m3 .
The employee was not wearing an MSHA approved
r espirator o An air-conditioned control booth was
provided for the kiln operator . The analytical
results were determined and this citation was
i ssued on July 23, 1984. This termination due date
is for providing an approved dust respirator and
institution of a personal protection program and
will be extended for the establishment of
engineering or administrative controls when the
personal protection program is instituted.
30 C.F.R. § 56.5-l(a) provides in pertinent part as follows:

1588

(a) Except as provided in paragraph (b),
the exposure to airborne contaminants shall not
exceed, on the basis of a time weighted average,
the threshold limit values adopted by the American
Conference of Governmental Industrial Hygienists,
as set forth and explained in the 1973 edition
of the Conference's publication, entitled "TLV's
Threshold Limit Va l ues for Chemical Substances in
11
~~orkroom Air Adopted by ACGIH for 1973,
pages 1
through 54, which are hereby incorporated by
reference and made a part hereof.

*

*

*

30 C.F . R. § 56.5-5 provides in pertinent part as follows:
56 . 5-5 Mandatory . Contro l of employee exposure
to harmful airborne contaminants shall be, insofar as
feasible, by prevention of contamination, removal by
exhaust ventilation, or by dilution with uncontaminated
air. However, where accepted engineering control
measures have not been developed or when necessary by
the nature of work involved (for examp l e, while
establishing controls or occasional entry into
hazardous atmospheres to perform maintenance or
investigation), _employees may work for reasonable
periods of time in concentrations of airborne
contaminants exceeding permissible levels if they
are protected by appropriate respiratory protective
equipment. Whenever respiratory protective
equipment is used a program for selection, maintenance~ training ~ fitting, supervision, cleaning 9
and use shal l meet the following minimum
requir ements :
(a) Mine Safety and Health Administration
approved respirators which are applicable and
suitable for the purpose intended shall be
furnished 9 and employees shall use the protective
equipment in accordance with training and
instruction.
1:

*

*

At the hearing the parties agreed to the following
stipulations:
mine;

(1)

the operator is the owner and operator of the subject

(2) the operator and the mine are subject to the jurisdiction of the Federal Mine Safety and Heil th Act of 1977;

1589

(3)

the administrative law judge has jurisdiction of this

case;
(4) the inspector who issued the subject citation was a
duly authorized representative of the Secretary;
(5) a true and correct copy of the subject citation was
properly served upon the operator;
(6) imposition of a penalty will not affect the operator's
ability to continue in business;
(7)

the alleged violation was abated in good faith;

(8) the operator's prior history of violations is good and
it has no prior health violations;
(9)

the operator's size is medium;

( 1 0 ) t h i s c i t a t i o n i s t h e o n1 y t i me t h e o pe r a tor h a s e v.e r:. --·
been cited for an . excessive respirable dust violation (Tr. 16) /;·

',

. ~

At the hearing an MSHA official testified that he was -- · -.
custodian of the dust records in this case and he identifiid the
reports showing the cited excessive level of silica dust. The
chain of custody for these documents was outlined (Tr. 7-8) .
Next, the inspector who issued the citation described the circumstances set forth in the citation (Tr. 12, 15). Finally, a
MSHA expert explained how the tests for excessive sil i ca are per formed (Tr. 17-23) . The operator declined to cross-examine any
of MSHA's witnesses and offered no evidence of its own (Tr. 9,
16 s 23) . ~n the contrary, at the end of MHSA's case the operator
st ated that it did not contest the finding of excessive dust
l eve )s ( Tr . 24) . Nor did the operator disagree with the
i nspector's finding that the kiln operator exposed to the dust
was not wearing an approved respirator (tr. 27).
in light of the foregoing, the subject citation must be
sustained. Indeed, in light of the position the operator took at
the hearing , the Solicitor did far more than he had to in order
t o sustain the citation. Cf . 28 U.S.C.A. 1733(a) and Rule 803(8)
of the Federa l Rules of Evidence. However, since the case
apparently was not amenable to settlement prior to hearing, the
So l icitor acted responsibly in bringing his witnesses to the
hearing . And he is to be commended for doing so • .
The Solicitor agreed that the excessive silica dust ·level
found here was an isolated instance. This rather unique cir cumstance distinguishes this case from others where the gravity
of respirable dust violations has been considered. Therefore, I
conclude i t was of minimal gravity although the operator was
negligent.

1590

The failure of the kiln operator to wear an MSHA approved
respirator was serious, although here again, because excessive
levels occurred only once the level of gravity is not great. The
operator was negligent but negligence is reduced somewhat because
the approved respirator was on order and the kiln operator was
wearing a respirator, although not an approved one.
After consideration of the foregoing and in light of the
statutory criteria stipulated to, a penalty of $75 is assessed.
The operator is ORDERED TO PAY $75 within 30 days from the
date of this decision.

.....

;:~, ~

a

\~

•

· Paul Merlin
Chief Administrative Law Judge

Distribution:
Allen Reid Tilson, Esq., Office of the Solicitor, U. S. Department of Labor, 525 Griffin Square Building, Suite 501, Dallas, TX
75202 (Certified Mail)
Mr. Kirby Bergeron, Big River Industries, Inc., Highway 190,
Erwinville, LA 70729 (Certified Mail)
Mr. W. H. Lane, President, Big River Industries, Inc.,
Highway 190, Erwinville, LA 70729 (Certified Mail)
/gl

1591

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE lAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER. COLORADO 80204

SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

ocr ,. .

; .~~s

CIVIL PENALTY PROCEEDING
Docket No. WEST 85-35
A.C. No. 24-01458-03502

v.

East Decker Mine

.
..

DECKER COAL COMPANY,
Respondent

DECISION
Appearances:

Robert J. Lesnick, Esq., Office of the Solicitor,

u.s. Department of Labor, Denver, Colorado,
for Petitioner;
John s. McCaffrey, Esq., Decker Coal Company,
Omaha, Nebraska,
for Respondent.

Before:

Judge Lasher

During the hearing in this matter in Sheridan, Wyoming, the
parties conferred and reached (on the record) an amicable
resolution of this matter calling for assessment of a $1.00
penalty and preserving the va lidity of the subject Section
1 04(d ) (l ) Citation i n all its aspects including the special
fi ndings of "Unwarrantable Failure" and "Sign ificant and
Substantial VI.
The Settlement was consummated in the aftermath of unforeseen testimony and the resulting effects on the trial objectives
of the parties o Pursuant to the settlement formula, the
regulatory agency, MSHA , retains the values of its 104(d)(l )
Ci tation as a foundation in the enforcement scheme of Section
l 04(d)(l ) in return for which the Respondent is assessed what
amounts to a token penalty .
In the premises, the settlement is found to be reasonable
and proper and is approved.

1592

ORDER
<1> Respondent, if it has not previously done so, shall pay
the Secretary of Labor the sum of $1.00 within 30 days from the
date hereof.
(2) Citation No. 2222731 dated November 7, 1984 is
affirmed.

~~~/,{ /1- ~¥/!Lt ·/r. .~
Michael A. Lasher, Jr.
Administrative Law Judge
Distribution:
Robert J. Lesnick, Esq., Office of the Solicitor, u.s. Department of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
CO 80294 (Certified Mail>
John s. McCaffrey, Esq., Decker Coal Company, 1000 Kiewit Plaza,
Omaha, NE 68131 (Certified Mail)
/blc

1593

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

'

.,

DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) 1
ON BEHALF OF
JEFF SLACK,
Complainant ,

Docket No . LAKE 85- 79 - D
MSHA Case No . VINC CD 85-03
WNY No. 1 Mine

v.
WHOLE NINE YARDS, CO . , INC . ,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Fauver

Af t e r thorough negotiations, the parties have submitte d
a settlement a g reement to pay $320 to the miner involved and
to withdr aw the peti ti on for civil penalty . All parties ,
including the miner , Jeff Slack , are satisfied with the
a g reement.
I find that the agreement meets the purposes of
the Federal Mine Safety and Health Act of 1977, 30 U. S.C.
§ 801, et seq .
ORDER
~~EREFORE IT I S ORDERED that the parties ~ motion to
approve settleme nt is GRANTED , and this proceeding is DISMISSED.

~~=-;J;::--vVt--

Administrative Law Judge

Distribution :
Miguel J. Carmona, Esq., Office of the Solicitor, u. s.
Department of Labor, 230 South Dearborn St. , 8th Floor,
Chicago, IL 60604 (Certified Mail)
Stuart W. Hyvonen, Esq . , Blankenship and Associates , Inc.,
Vantage Centre , Suite 1400, 7 20 Executive Park Drive ,
Greenwood , IN 46142 (Certified Mail)
Mr . Jeff S lack, R. R. #1 , Box 7 0 , Brazil , IN 47834 (Certified
Mail)
kg

1594

FEDERAL MINE SAfETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE. lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

:

.

v.

CIVIL PENALTY PROCEEDING
Docket No. WEST 85-92-M
A.C. No. 10-00189-05502

"
0

.. Star-Morning Unit

C. S. C. MINING COMPANY ,
Respondent

0

0

DECISION
Appearances :

Faye von Wrangel, Esq., Office of the
Solicitor, U.S . Department of Labor, Seattle,
Washington, for Petitioner;
Axel Carlson, Safety Officer, C. S. c. Mining
Company, Wallace, Idaho, for Respondent.

Before:

Judge Koutras
Statement of the Case

Thi s proceeding concerns a civil penalty proposal filed
by the petitioner against the respondent pursuant to section

llO(a) of the Federal Mine Safety and Health Act of 1977u
30 u9s.c . § 820{a), seeking civil penalty assessments for
two alleged violations of certain mandatory safety standards
promulgated pursuant to the Act. Respondent contested the
p roposed civil penaltiesf and pursuant to notice served on
the parties Q a hearing was held in Wallace , I daho.
Issue
The issues presented in this proceeding are (1) whether
respondent has violated the provisions of the Act and implementing regulations as alleged in the proposal for assessment of civil penalties filed by the petitioner, and, if so,
(2) the appropriate civil penalties that should be assessed
against the respondent for the alleged violations based upon
the criteria set forth in section llO(i) of the Act.

1595

In determining the amount of a civil penalty assessment, section llO(i) of the Act requires consideration of
the following criteria:
(1) the operator's history of pre~
vious v iolations, (2) the appropriateness of such penalty to
the size of the business of the operator, (3) whether the
operator was negligent, (4) the effect on the operator's
ability to continue in business, (5) the gravity of the violation, and (6) the demonstrated good faith of the operator
in attempting to achieve rapid compliance after notification
of the violation.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. · 95-164, 30 u.s.c. § 801 et seq.

u.s.c. § 820(i).

2.

Section llO(i) of the 1977 Act, 30

3.

Commission Rules, 29 C. F.R. § 2700.1 et seq.
Discussion

Section 104(a) Citation No. 2085690, was issued on
October 9, 1984. The inspector cited a violation of
30 C.F.R. § 57.5-37(a)(2), and the condition or practice
cited is as follows:
"This mine was sampled on October 4,
1984, and was found to be over exposed to Radon Daughters.
The sample on the 1700 exhaust was 0.54 working level.
Several employees were working in ··t·his mine."
·''t y ,;

Mandatory standard 30 C.F.R. § 57 . 5-37<a> u provides as
fo llows ~

( 2) Where uranium is not mined-~when
radon daughter concentrations between 0.1 and
0.3 WL are found in an active working area ~
radon daughter concentration measurements
representative of worker 0 s breathing zone
shall be determined at least .every 3 months
at random times until such time as the radon
daughter concentrations in that area are
below 0 . 1 WL, and annualy thereafter.
If
concentrations of radon daughters are found
in excess of 0.3 WL in an active working area
radon daughter concentrations thereafter
shall be determined at least weekly in that
working area until such time as the weekly
determinations in that area have been 0.3 WL
or less for 5 consecutive weeks.

1596

Section 104(a) Citation No. Z393304, was issued on
March 6, 1985. The inspector cited a violation of 30 C.F.R.
§ 57.3-22, and the condition or practice cited is as
follows: "There was a loose slab approximately six feet by
four feet by two feet approximately ten feet up on the left
hand rib and the mucking machine operator was getting close
to being directly beneath the slab."
Mandatory standard 30 C. F.R.
follows :

§

57.3-22, provides as

Miners shall examine and test the back, face,
and rib of their working places at the beginning of each shift and frequently thereafter.
Supervisors shall examine the ground conditions during daily visits to insure that
proper testing and ground control practices
are being followed. Loose ground shall be
taken down or adequately supported before any
other work is done. Ground conditions along
haulageways and travelways shall be examined
periodical~y and scaled or supported as
necessary.
MSHA's Testimony and Evidence
MSHA Inspector Donald L. Myers testified that he has
been an inspector for 11 years, and prior to that worked in
the mining industry in Climax, Colorado, for 10-1/2 years.
His experience i nc ludes timbering ahd, stope mining of
Molybdenum o He described the respondent's mining operation
a s a c u t and fi l l stope lead and s i lver mine , and mining
t akes place a t d ifferent levels or raises.
Mr. Myer s stated that he fir-st inspected the mine duri ng the fi rst week qf October , 1984 , and there were approximately 15 people working there . He was accompanied by
Company Safety Director Charlene Reister, and Mr . Myers confirmed that he informed Ms. Reister that he was there to
t ake a radon daughters sample of the mine exhaust air. He
and Ms. Reister travelled to the exhaust entry and Mr. Myers
t ook his sample approximately 20 feet inside the tunnel opening at a level drift at the 1700 level portal . At that
time, men were working hauling timbers in and out of the
portal with a diesel motor, but Mr. Myers did not determine
the extent of the work being performed inside the mine.
Mr. Myers observed no ventilation fans in operation, and he
believed that "natural ventilation" was being used. A
normal flow of air was being coursed from the old Star Mine

1597

portal, up the shaft of the Star-Morning Unit, and through
the 1700 level drift where he sampled.
Mr. Myers explained the procedures that he followed in
taking his sample, and he identified the sampling pump as a
Ludlum sampler. The sampler pumps two liters per minute,
and he sampled for 5 minutes. He confirmed that he has
received training in sampling procedures at MSHA's Mine
Academy at Beckley, West Virginia, and also received on-thejob training in sampling procedures. He also confirmed that
his sampling device is calibrated twice a year, that 1t was
properly calibrated when he took his sample, and that he
used the sampler battery as the power source for sampling.
The sampling devices are maintained at his office, and they
are available to the inspectors when they have a need to
sample .
Mr. Myers stated that his initial sample reflected a
5 percent radon daughters exposure, that this was unusually
high, and that it was the first time that he had ever registered a reading that high. He informed Ms. Reister that the
mine either had a problem at the sample location or that his
equipment was defective. In view of the high reading,
Mr. Myers returned to the mine with MSHA technician Dick
Sarginson from MSHA's Bellvue office, and they took additional samples.
Mr. Myers stated that when he and Mr. Sarginson returned
to the mine , Ms . Reister was conta'q.ted again, and accompanied
t hem during their sampling
A smal'ihpre-determined sample
was tested by his Ludlum sampling device in order to check
the calibration v and the device checked out . He and
Mro Sarginson took samples at various locations in the mine
on separate Ludlum sampling devices, and Mr. Myers identified
exhibit c-1, as the results of their collective sampling. He
indicated that the qigital read-outs 'on their sampling
devices were relatively similar, and he confirmed that any
samples over .3 WL were out of compliance. Since it seemed
obvious that the respondent had not conducted any monitoring
or sampling of radon daughters exposure because they did not
have the sampling equipment , Mr. Myers issued the citation in
question and gave it to Ms. Reister and instructed her to
give it to Mr. James Stricker, the company president. The
0.54 sample result of October 4, 1984, at the 1700 Level was
the basis for the citation. Mr. Sarginson's sample result at
that location was . 0.55.
o

Mr. Myers stated that when he issued the citation,
there were seven miners working in the mine, but he was not

1598

sure what they were doing. He also indicated that radon
daughters contamination is primarily one of "decaying
action," and that adequate ventilation is the proper procedure for staying in compliance. He confirmed that no fans
were being used at the time he sampled, and he indicated
that the mines in the area are relatively low in radon
daughters exposure. He also indicated that radon daughters
exposure above the .3 WL level present lung cancer and radiation hazards .
Mr. Myers stated that approximately 3 weeks after the
sampling with Mr. Sarginson, he took additional samples· in
the main exhaust and found that the 0.54 WL radon daughters
exposure was reduced to 0.14 WL. He modified the citation
on November 16, 1984, to reflect that sampling would have to
be conducted every 3 months until the exposure was less than
0 . 1 WL in the exhaust air.
Mr. Myers confirmed that he modified the citation on
July 29, 1985, to delete his "S & S" finding, and he did so
on the ground that MSHA's district policy that any "working
l evel months" (WLM) exposure not in excess of 4 WLM should
not be considered "significant and substantial." Mr. Myers'
initial "S & S" finding was based on his 5.0 initial sample
result. A copy of his modification was produced by the
respondent's representative, exhibit R-2 , and it is a matter
of record <Tr. 9- 29).
On cross-examination , Mr. Myer.s stated that MSHA
Co Ao C. 11 or "courtesy compliance v'i'lS·its" do not i nclude

r adon daughters exposure sampling . He confirmed that he did
not i ssue any c i tations when he initially took sample s at
the mine because he was not sure that his sampling device
was working properly. He issued the citation in question
only after verifying through the ·sampling made with
Mr o Sarg i nson t hat bis equipment was operating properly . He
re iterated his testi ng procedures , explained the filter
numbers whi ch appear on exhibit c-1 , and confirmed that he
d i d no t know what the men i n the mine were actually working
on wh i l e he was t her e.
Mr. Mye rs indi c ated that when he met with Ms . Reister
at the mine during his i nspections, she appeared to be well
inf ormed as to what was required to insure compliance with
t he radon daughters sampling requirements, and he confirmed
that he conducted a "close-out conference" with her at the
mine. He also indicated that he suggested to Ms. Reister
that fans be used to enhance the exhaust ventilation.

1599

Mr. Myers indicated that it was possible that his
initial high radon daughters sampling readings may have been
caused by radon exhausting from the old Star Mine workings.
Although he confirmed that the sampling devices used by him
and Mr. Sarginson were calibrated, he did not know when they
were last calibrated. While he did not know the actual
temperature on the days he sampled, he confirmed that it was
cloudy and that there was snow on the ground. He confirmed
that respondent ' s sketch of his radon daughters sampling
results, exhibit R-1, was accurate (Tr. 29-51: 55-63)~
MSHA Inspector Jim Rinaldi testified as to his experience and background, and he confirmed that he has 26 years'
of hardrock multi-level mining experience similar in nature
to the type of mining conducted by the respondent. He confirmed that he inspected the mine on March 6, 1985, and that
Company Safety Director Mr. Axel Carlson, accompanied him,
and that mine foreman James Stricker, Jr., was present when
he issued the citation.
Mr. Rinaldi stated that mining had reached the 1100
level in a drift approximately 8 to 9 feet high and wide and
timbers were being removed in a raise area. The drift had
stopped, and blasting had just taken place to begin another
raise. A mucking machine and locomotive were in the area
preparing to load out rock and timbers, and several mats and
roof bolts had been installed for ground support •

...

Rinaldi stated that the g~pund areas in the mine
a re " basically i ncompetent and rottet'l ·. " He observed a slab
of ground rock approximately 4 feet thick , 2 feet wide , and
6 f eet l ong l ocated approximately 10 feet high i n the area
where the mucking machine was operating. He observed that
the slab had "bellied out" and was fractured . Although a
support mat had been installed against the bottom of the
slab u and several roof bolts had been inserted t o support
t he slab f Mr o Rinaldi did not believe that the slab was
securely tied to the rock strata behind the slab. He was
concerned over the fact that ground of the type found in
the mine was known to sometimes break loose under its own
weight o
Mr ~

Mr. Rinaldi stated that he observed worke rs in the area
of the slab, and that the mucking machine operator was working toward. the area and would have been directly under the
slab within a matter of minutes. In his opinion, it was
reasonably likely that part of the rock below the protective
mat could have come down and seriously injured or killed
someone. Mr. Rinaldi confirmed that the cited condition was

1600

abated by the next morning by the scaling down of some of
the rock and the installation of additional support (Tr.
64-69).
Respondent's Testimony and Evidence
Edward P. Hunter, testified that at the time the loose
slab rock citation was issued he was the lead miner in the
areas" He stated that he checked the slab in question at
least two or three times a day. He was responsible for
installing the ground support in the area, and he in~icated
that support mats and bolts were installed over an area. of
some 10 feet by 20 feet. A mat and bolts were installed
over the slab to support· it, and he believed that before the
slab would come down, it would first show signs of fractures
and slacking (Tr. 77-78).
On cross-examination, Mr. Hunter stated his agreement
with Mr. Rinaldi's estimates with regard to the size of the
slab in question, and he confirmed that small fractures
could be fouund in all of the rock in the area. He stated
that the matting material is approximately 12 inches wide,
and that the mat was "centered" over the slab. He confirmed
that additional support timbers were installed after the
citation was issued and that the slab is still in the area
and has not fallen. He confirmed that it is normal practice
to scale down loose rock, and that scaling took place before
and after the issuance of the citation. He did not believe
that the scaling conducted after the citation was issued had
anything to do with the violation t-tr~ .• 79-82 >.
Axel Carlson q respondent ~ s safety director , testified
that he was not at the mine when Mr. Myers and Mr. Sarginson
conducted their radon daughters sampling. He stated that
Ms. Reister is no longer employed· by the respondent and has
l eft the area . He 9uggested that she was not totally
familiar with the testing requirements p and he expressed
concern over "the fact that sampling was not conducted during
MSHA 0 s initial "C. A. V. " visit. He also expressed some
doubt over the accuracy and dependability of MSHA~s testing
devices , but conceded that he could not prove that the
sampling was done improperly or inaccurately. Mr. Carlson
speculated that diesel fumes from machinery in the mine may
have had a "false reading" impact on the samples, but conceded that he could not establish this .
Mr. Carlson confirmed that the respondent does not conduct its own radon daughters sampling because the testing
equipment is expensive and the respondent can not afford to

1601

purchase it. He stated that fans are used to increase venti lation when high exposure levels of radon may be suspected,
but that the respondent relies primarily on natural ventilation to exhaust and remove contaminants from the mine.
Mr. Carlson indicated that at the time the radon
daughters citation was issued, the men who were working were
"breaking through" in order to increase the ventilation.
The radon daughters sampling exposure results came after
this occurred, and he believed that any miners passing
through the 1700 level where the high samples were taken
were exposed for no more than 1 or 2 minutes .
Mr. Carlson stated that he would have preferred to go
to a conference with MSHA on both of the citations, but he
could not explain why this was not done, and he indicated
that the matter was simply not followed up by the respondent
<Tr 83-88).
James Stricker, confirmed that he is the president of
the C. S. C. Mining Company. He stated that he began mining
in other areas in 1982, and that he began the development of
the Star-Morning unit during the end of April, 1984, when
the milling operation was started. Rehabilitation of the
underground upper 1200 level began in August, 1984, and
crews began working there for several weeks during September
and October of 1984, when production was first beginning.
At the time the citation was issued , rehabilitation was .
still taking place and there was nq real production (Tr.
88 -89 }.
With regard to the loose rock slab citation 9

Mr. Stricker indicated that the two miners in the proximity
o f the slab were two of his most experienced miners and that
they would have been alerted if they believed that it was
hazardous . He beli~ved that the cited condition was a
~j udgment call R on the part of Mr. Rina ldi (Tr. 71) .
Findings and Conclusions
Fact o f Violation
Although the respondent had apparently stipulated to
the veracity and accuracy of the inspector's radon daughters
testing procedures and equipment in advance of the hearing,
Mr . Carlson asserted that he had some question about the
accuracy of Inspector Myers 1 equipment. He also implied
that the t~ st results may have been influenced by the
presence oi diesel fumes.
However, the respondent presented

1602

no evidence or testimony to support its assumptions, nor did
it present any credible evidence to rebut MSHA's prima facie
case.
I conclude and find that MSHA has established both violations by a preponderance of the evidence. The testimony
of Inspector Myers and Inspector Rinaldi establish that the
respondent failed to comply with the radon daughters monitoring and sampling requirements of 30 C.F.R. § 5-37(a)(2), and
failed to insure that the cited loose ground was adequately
supported or taken down as required by 30 C.F.R. § 5/.3-22.
Respondent has not rebutted MSHA's evidence and testimony in
support of the violations. Accordingly, Citation Nos.
2085629 and 2393304 ARE AFFIRMED.
Significant and Substantia'! Violation
Inspector Rinaldi's testimony concerning his "S & S"
finding with respect to citation No. 2393304 is supported by
his testimony. It seems clear to me that the condition of
the cited slab rock in question presented a reasonable
likelihood that an accident, with serious injuries, was
likely, and the respondent has not rebutted this fact.
Accordingly, Mr. Rinaldi's "S & S" finding IS AFFIRMED.
History of Prior Violations
MSHA's exhibit C-2 includes a summary of respondent's
compliance record. It reflects that one prior citation was
issued to the respondent in September,, 1984. I conclude and
find that the respondent has a good compliance record for
the number of inspection days reflected in the report , and I
have taken this into consideration in assessing the civil
penalties for the citations which have been affirmed.
Size of Business and Effect of Civil Penalties on the
Respondentvs Ability to Remain in Business
Company President James Stricker stated that he has
approximately 35 employees on his payroll, and that his
daily production ranges from 25 to 50 tons. He stated that
he tries to maintain a 30 ton a day production level.
MSHA's exhibit C-1 reflects an annual 1984 production of
21,465 tons.
I conclude and find that the respondent is a
small mine operator, and this fact has been considered by me
in assessing the civil penalties in question.
Mr. Stricker conceded that the civil penalties assessed
for the violations in question will not adversely affect his

1603

ability to continue in business.
finding.

I adopt this as my

Negligence
I conclude and find that both violations in question
resulted from the respondent's failure to exercise reasonable care, and that this amounts to ordinary negligence.
Gravity
I conclude that the respondent's failure to monitor or
sample for radon daughters exposure was serious. Continued
exposure to radon daughters in excess of the required
levels, over a period of time without sampling, presented a
possible risk of exposure to the miners in the mine.
Further, the failure by the respondent to recognize the
hazards presented by the rock slab which had evidence of
fractures and "bellying out" posed a potential hazard to the
mucking operator and constituted a serious hazard. I conclude and find that this violation was also serious .
Good Faith Abatement
The record establishes that the radon daughters Citation No. 2085629 was abated and terminated by MSHA Inspector
Jim Rinaldi after subsequent radon daughters samples
reflected that the exposures sampled at the 1700 level
station, and the 1700 level exhauit air north and south of
t he decline were . 01 WL , . 04 WL, arid>~03 WL . I conclude and
fi nd t hat t he citation was abated in. good faith.
With r egard to Citati on No . 2393304 , the record
reflects that the loose ground conditions were timely abated
by scaling down some of the rock slab and installing addit i onal support . I conclude and find that this citation was
abated in good faith .
Civil Penalty Assessments
During closing arguments, MSHA's counsel asserted that
t he essence of the radon daughters citation lies in the fact
that the respondent failed to monitor or sample the mine
radon daughters exposure levels after it was determined
through i~itial sampling that the levels were high and in
excess of those levels permitted by the cited standard.
counsel asserted that section 57.5-37(a)(2), required the
respondent to make weekly determinations in the mine working
areas to insure that radon exposures were 0.3 WL or less.

1604

Since this was not done, counsel concluded that the violation has been established and that the citation should be
affirmed. Since the citation was non - "S & S," counsel
asserted that a civil penalty assessment of $20 is
reasonable.
With regard to the loose ground citation, counsel
asserted that MSHA has established a violation and that a
civil penalty assessment of $46 is reasonable.
On the basis of the foregoing findings and conclusions,
and taking into account the requirements of section 110.( i)
of the Act, the following civil penalties are assessed for
the citations which have been affirmed:
3.0 C.F.R.
Section

Citation No.

Date

2085690
2393304

10/09/84
03/06/85

57.5-37Ca)(2)
57.3-22

Assessment
$20
$46

ORDER
The respondent IS ORDERED to pay to the petitioner the
civil penalties assessed by me in this proceeding within
thirty {30) days of the date of the decision. Upon receipt
of payment, this case is dismissed.

v!f·-4~·
~· Cfb~tras
Admin1strative Law Judge

Distribution:
Faye von Wrangel, E~q., Office of the Solicitor, u.s.
Department of Labor q 8003 Federal Office Building, Seattle ,
WA 98174 (Certified Mail)
Mr . Axel Carlson, Safety Officer, ·star Morning Mining
Company , Inc. , 524 Bank Street , Box 1086 , Wallace, ID 83873
(Certified Mail>
/fb

1605

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF AOMINISTRA TIVE LAW JUDGES
333 W. COLFA X AVENUE, SUITE 400
DENVER, COLORADO 80204

OCT 1 0 1985

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Petitioner

CIVIL PENALTY PROCEEDINGS

v.

Docket No. WEST 83-60-M
A.C. No. 42-00716-05503

KENNECOTT MINERALS COMPANY,
UTAH COPPER DIVISION,
Respondent

Docket No. WEST 82-155-M
A.C. No. 42-00716-05015

. . Magna Concentrator

DECISION AFTER REMAND
Appearances: James H. Barkley, Esq., Office of the Solicitor,
u.s. Department of Labor, Denver, Colorado,
for Petitioner~
Kent w. Winterholler, Esq., Parsons, Behle &
Latimer, Salt Lake City, Utah,
for Respondent.
Before:

Judge Morris

On September 16, 1985, the Commission remanded the above
cases to the undersigned judge for the assessment of appropriate
penalties o
The sta t utory criteria for assessing civil penalties are set
f o r th i n 30 UoSoC . § 820(i) u whicn provides as fo l lows:
(i ) The Commission shall have a~thority to assess all
civi l penalties provided in this Act. In assessing
civil monet.ary . penalt'ies, the Commission shall consider
t he operator's history of previous violations, the
appropriateness of such penalty to the size of the
business of the operator charged, whether the operator
was negligent , the effect on the operator's ability to
continue in business, the gravity of the violation, and
the demonstrated good faith of the person charged in
attempting to achieve .rapid compliance after notification
of a violation.
The evidence at the hearing indicated that the operator had
a history of 37 violations (Tr. 44; Exhibit P5). In connection with WEST 82-155-M and WEST 83-60~M the Secretary
proposed penalties respectively, of $40 and $20. These penalties

1606

appear appropriate inasmuch as the respondent , with approximately
5 , 000 employees, should be considered a large operator . Further,
the penalties will not affect the operator ' s ability to continue
in business (Tr . 45, 46} . I consider the negligence of the
operator to be high inasmuch as the violative conditions were
permitted to exist for some time (Tr. 29, 30, 31 , 36}. Such
conditions were also open and obvious . The gravity is like wis e
high in view of the possibility that the violative conditions
could cause a serious injury or a fatality (Tr . 23 , 37). The
fi l e reflects the operator ' s good faith in that it rapidly abated
the v i olations.
On balance, I deem that the penalties, as proposed, are
appropriate. Accordingly , I enter the following:
ORDER

1.

In WEST 82- 155 - M the proposed civil penalty of $40 is

affirmed .
2. In WEST 83- 60-M the proposed civil penalty of $20 is
affirmed.
3. Respondent is ordered to pay the sum of $60 within 40
days of the date of this decision after remand.

~h~n~J~~

Admini~~~ive Law Judge
Distribution:
James H. Barkley g Esq. u Office of the Solicitor , u.s. Department
of Labor u 1585 Federal Building, 1961 Stout Street, Denver , CO
80294 (Cer tified Mail)
Kent W. Winterholler , Esq. , Parsons, Behle & Latimer , 185 South
State Street 9 Suite 700 , P . O. Box 11898 , Salt Lake City u UT 84147
(Certified Mail )

/blc

1607

FEDERAL MINE SAFETY AND HEALTH REVIEW CO.MMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGI NIA 22041

0CT1 0 1985
SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMI NISTRATION (MSHA),
ON BEHALF OF
P HILLIP E. ANDERSON ,
DAVID HODGMAN ,
RICHARD McDOWELL ,
GARY WRIGHT,
PHILLIP DANFORD ,
Complainants

DISCRI MINATION PROCE EDING
Dock et No. WEVA 85 -1 08 ~ D
MSHA Case No . MORG CD 8 4-1 2

.
.. Pursg l ove No . 15 Mi ne
.
.

v.
CONSOLIDATION COAL COMPANY ,
Respondent
SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA ),
ON BEHALF OF
PHILLIP E. ANDERSON,
DAVI D H ODGMAN ~>
Complainants

.
. DISCRIMINATION PROCEEDING
.
0

.
0

Docke t No . WEVA 85-109- D
MSHA Case No . MORG CD 84- 13

Putsqlove No. 15 Mi ne

0

Vo
0
0

CONSOLIDATION COAL COMPANY ,
Respondent

g

.

DECISIONS APPROVING SETTLEMENTS
Bef ore g

J udge Koutras
St atemen t of the Proceedings

The s e proceedings concern complaints of alleged discrimi nation file d by the complainants against the respondent
pursuant to section 105(c) of the Federal Mi n e Safety and
Health Act of 1977, 30 u.s.c. § 801 et seq .
Docket No .
WEVA 85-108-D concerns a compla i nt by five miner s a lleging
that the respondent r equired them to work in u nsafe conditions and threatened to discharge them if t hey refu sed to
work or complained to the i r union s a fety commi t t ee about t~e

1608

alleged unsafe working conditions. Docket No. WEVA 85-109-D
concerns a separate complaint filed by two of the five
miners alleging that the respondent retaliated against them
for filing safety complaints, and for filing the discrimination complaint which is the subject of WEVA 85-108-D. The
two miners (Anderson and Hodgman>, allege · that as a result
of their complaints, they were given "unsatisfactory work
slips." They conclude that this action by the respondent
was in retaliation for their safety complaints.
These proceedings were scheduled for hearings on·the
merits in Pittsburgh, Pennsylvania, on October 22, 1985.
However, by joint motion filed with me on September 16,
1985, the parties propose to settle the cases.
Discussion
The parties state that the basis for the proposed
settlement is the respondent's expungement of the employment
record of complainants Hodgman and Anderson of the unsatisfactory performance notices and reference thereto in exchange
for the dismissal of these cases, including the requests for
assessment of civil penalties. Respondent has agreed to
compromise the matters to avoid the time, expense, and risks
attending litigation, including potential civil penalties,
but makes no admission of violation of section 105(c).
MSHA states that in agreeing to forego the assessment of
civil penalties, it considered, in· addition to the time,
expense , and risks of litigation , to~ fact that the respondent paid without contest civil penaity assessments of $2,950;
f or the withdrawal orders issued for conditions from which the
complaint in WEVA 85-108-D arose. Further, MSHA points out
that section 105(c) of the Act is uniquely designed to benefit
individual miners, and that in establishing this security for
individuals , the cause of health and safety in the workplace
i s satisfied . MSHA ·concludes that the proposed settlement of
these cases satisfies the individual needs and thereby promotes the objectives of section 105<c> specifically and the
Act generally.
MSHA ' s counsel states that with one exception, he has
discussed t he settlement with each individual complainant,
and none has expressed any objection. The one exception
concerns ~omplainant Gary Wright. Counsel asserts that
Mr. Wright has been inaccessible, but that he intends to
communicate with Mr . Wright in writing and will furnish him
with a detailed explanation of th e settlement rationale.
Counsel also asserts that MSHA's Morgantown special investigator has been requested to communicate the settlement terms
to Mr. Wright, and that complainant David Hodgman has assured
him that he will explain the agreement to Mr. Wright.

1609

With regard to Mr. Wright, MSHA's counsel states that
it is unlikely that he would have any objections to the
terms of the agreement. Counsel points out that while the
complainants were collectively part of a single action, the
alleged retaliation, if any, was directed only to Messrs.
Hodgman and Anderson, who claimed they were exposed to possible future discharge. Taken in context, counsel suggests
that Mr. Wright would be hard pressed to justify any objection in the face of agreement among his comrades. Moreover,
counsel points out that there exist no superior safety
claims or financial losses that should have been taken into
account .
Finally, MSHA's counsel states that the dangers perceived by the complainants in WEVA 85-108-D were made the
subject of uncontested unwarrantable failure withdrawal
orders, and that the respondent has paid the civil penalty
assessments that resulted from those orders. Under the circumstances, counsel concludes that the likelihood of a repetition of the alleged discrimination appears slight and that
the relief sought by the complainants and the interest in
punishment by means of civil penalties are far outweighed by
the elimination of the threat to employment without the
necessity of litigation and its attendant risks.
In Secretary of Labor, ex rel. James M. Clarke v. T. P.
Mining, Inc., 7 FMSHRC 989, July 2, 1985, the Commission
stated that when seeking dismissal of a discrimination complaint in settlement of the case, ··t.he Secretary shall
include in the dismissal motion and:, ppderlying settlement an
express reference to the parties' agreement concerning the
civil penalty . This requirement has been met in this case.
The Commission also noted other cases before the Commission
in which its judges have approved settlement dispositions
and dismissal of discrimination cases despite the fact that
neither the settlement agreement nor the motion to dismiss
referenced the civi1 penalty aspects of the complaint. The
Commission also took note of one prior decision where a
judge dismissed a discrimination complaint where the settlement agreement expressly stated that the Secretary would not
seek a civil penalty assessment for a violation of section
105(c) and that nothing contained in the agreement would be
deemed an admission by the operator of a violation of the
Act.
ORDER
After careful consideration of the arguments in support
of the motion to approve the proposed settlement, I conclude

1610

and find that the proposed settlement disposition of these
cases is reasonable and in the public interest. Accordingly,
it is APPROVED, and the Secretary's motion to dismiss the
complaints IS GRANTED.

~~~t~
Administrative Law Judge

Distribution:
Frederick w. Moncrief, Esq., Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Boulevard, Arlington, VA
22203 (Certified Mail)
Robert M. Vukas, Esq., Consolidation Coal C.ompany,
1800 washington Road, Pittsburgh, PA 15241 (Certified Mail>
/fb

1611

FEDERAL MINE SAFETY AND HEALTH REVIEw·· coMMI SSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

GREENWICH COLLIERIES,
A Division of Pennsylvania
Mines Corporation,
Contestant

0CT J. j 198:;

CONTEST PROCEEDINGS

.

v.

.
..

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

22041

Docket No . PENN 84-151-R
Citation No. 2113447; 4/5/84
Docket No. PENN 84-152-R
Citation No. 2256541; 4/6/84

0

Greenwich No. 1 Mine

ORDER OF DISMISSAL
Before:

Judge Broderick

The above proceedings contest a citation and order which
are part of the penalty proceeding in Docket No. PENN 84- 216.
The parties have submitted a motion to approve a settlement
in that case. The settlement includes the withdrawal of the
contest proceedings.
I am approving the settlement ,
agreement by an order issued in the penalty docket .
Therefore, t h e above proceedings are DISMISSED.

-~

J a ..-tH.CJ' .A-Ifvocb.--t-~'e,/{
:

James A. Broderick
Administ.rative Law Judge

Di stribution :
Joseph T . Kosek, Esq., Greenwich Collieries, P.O. Box 367 ,
Ebensburg, PA 15931 (Certified Mail>
Edward H. Fitch, Esq., u.s. Department of Labor, Office of
the Solicitor v 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)
slk

1612

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE lAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

~

OCT l
·:

HELVETIA COAL COMPANY,
Contestant

·i :,: .....

···· · ·

:
:

CONTEST PROCEEDINGS

•
.. Docket No. PENN
Order No. 2409293; 8/3/84
.

v.

84-210~R

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Respondent

Docket No. PENN 84-211-R
Order No. 24092941 8/3/84

. Docket No. PENN 84-212-R
: Order No. 2409295; 8/3/84
..
. Lucerne No. 9 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

:

CIVIL PENALTY PROCEEDING

.:

Docket No. PENN 85-54
A.C. No. 36-05374-03554

. Lucerne No. 9 Mine

HELVETIA COAL COMPANY,
Respondent

~

DECISION
Appearances :

William M. Darr, Esq., Helvetia Coal Company,
Indiana, Pennsylvania, for
Cont.estant/Respondent;
Linda foiL Henry and Covet te Rooney , Esqs. ,
Office of the Solicitor , u.s. Department of
Labor , Philadelphia, Pennsylvania, for
Responde nt/Petitioner.

Before g

Judge Koutras
Statement of the Proceedings

These consolidated proceedings concern proposals for
assessment of civil penalties filed by MSHA against the
Helvetia Coal Mining Company pursuant to section llO(a) of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 820(a), seeking civil penalty assessments for three alleged

1613

violations of certain mandatory safety standards found in
Part 75, Title 30, Code of Federal Regulations. The alleged
violations were stated in three section 104(d)(2) orders
issued by MSHA Inspector Lloyd Smith on August 3, 1984, during his inspection of the mine .
Helvetia Coal Company contested the civil penalty proposals, and also filed separate notices of contest pursuant
to section 105(d) of the Act challenging the validity of the
orders. The cases were consolidated for trial in Indiana,
Pennsylvania, and the parties filed posthearing prop~sed
findings and conclusions which I have considered in the
course of these decisions.
Issues
The issues presented in these proceedings include the
validity of the orders and whether or not the alleged violations resulted from an unwarrantable failure by Helvetia
Coal Company to comply with the cited mandatory standards.
Assuming the fact of violation is established by a preponderance of the evidence, the question next presented is
the appropriate civil penalties to be assessed for the violations, taking into account the criteria found in section
llO{i) of the Act.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety a~ .Health Act of 1977 0
30 U.S.C. § 30 lu e t sea .

--

2.

Sections ll0 ( a ) 0 l lO {i), 104 (d) 0 and 105 (d )u of the

3.

Commission .Rules , 29 C.F .R. § 2700.1 , et seq .
Stipulations

The parties stipulated t o t he following :
1. The Lucerne No . 9 Mine i s owned and operated by the Helvetia Coal Company.
2. The mine is subject to the 1977 Federal
Mine -Safety and Health Act.
3. The presiding judge has jurisdiction to
hear and decide these proceedings .

1614

4. The citations were properly served on the
contestant-respondent Helvetia Coal Company.
5 . The proposed civil penalty assessments
will not adversely affect Helvetia Coal
Company's ability to continue in business .
6 . The overall 1984 mine production for the
Rochester and Pittsburgh Coal Company, the
parent company, was 7 , 233,311 tons, and the
production for the Lucerne No. 9 Mine was
788,952 tons.
7. All of the violations were timely abated,
and Helvetia Coal Company exhibited ordinary
good faith compliance.
8. Helvetia ' s history of prior violations is
shown in MSHA exhibit G-5, a computer
print-out of Helvetia's compliance record for
the period August 3, 1982 to August 2, 1984.
9. The hearing exhibits offered by the
parties are authentic and may be admitted as
part of the record in these proceedings.
10. There were no intervening "clean" inspections of the mine during the "104(d) chain"
of violations issued by the MSHA inspectors
~n these proceedings.

:u." •r here was no damage to t he cable ground
monitoring system, and no visual damage to
the i nternal cable conductors. Order No .
2409293).
12 . The underlying section 104(d)Cl) citations supporting the section 104(d)(2)
~ chain" orders issued in these proceedings
were properly issued and served on the
respondent-contestant Helvetia Coal Company.
13 . Helvetia's proposed exhibit R-1, is a
portion of the 17 foot cable cited by Inspector Lloyd Smith, and counsel for Helvetia
Coal Company agreed to maintain custody of
the cable , and because of its size and bulk,
agreed that it need not be made part of the
actual record exhibits in these proceedings.

1615

Section 104Cd)(2) Order No. 2409293, 10:15 a.m.,
August 3, 1984, citing a violation of 30 C.F.R. § 75.517,
states the following condition or practice:
The 600 volt power cable supplying power
to the 5 South 015 working section was not
being fully protected in that there was evidence (scuff marks) that the. cable was being
struck by either mobile equipment or the
supplies being hauled by mobile equipment.
This cable is installed in the No. 4 entry
about 43 feet outby survey No. 1349 and the
cable was hanging down from the mine roof
ran9ing from 18 inches to 27 inches for a
distance of about 17 feet and there was minor
damage to the outer cable jacket in three
locations. This entry is used as an off
track supply roadway for the 5 South working
section and the preshift mine examiner had
placed his date, time and initials in the
area within 50 feet as dated - 8/3/84 G.C •
. 6:49 AM.
Section 104(d)(2) Order No. 2409294, 11:05 a.m.,
August 3; 1984, citing a violation of 30 C.F.R. § 75.400,
states the following condition or practice:
There was an accumulation of loose coal
being stored in the 2nd crosscut . outby survey
No o 1349 between the Noso 4 and 5 entries of
t he 5 South 015 Section that measured 10 feet
in width, 5 feet in length and ranged from
3 inches to 39 inches in depth. This area is
outby the working section.
Section 104(d) ( ~) Order No. 2409295 , 1: 15 p.m. u
August 3, 1984 , citing a violation _of 30 C.F.R. § 75 . 303Ca> u
states the following condition or practice:
The preshift examination of the No. 4
entry of the 5 South 015 section from Survey
Station No. 1349 outby for 2 crosscuts used
as an off track supply haulage roadway was
not adequate in that 2 violations of the
mandatory standards were observed in the area
and the area had been examined by a certified
person on 8/3/84. The dates, times, and
initials were - 8/3/84 G.S. 6:49 AM.

1616

MSHA's Testimony and Evidence
Lloyd Smith, MSHA Inspector, testified as to his background and experience, and he confirmed that he inspected
the mine on August 3, 1984, and issued the three orders
which are the subject of these proceedings (Exhibits G-1,
G-3, and G-4).
With regard to Order No. 2409293, Mr. Smith stated that
he issued it after observing a power cable hanging down from
the roof along the off-track supply road used to bring
supplies to the section. The cable was hanging down for a
distance of 18 to 27 inches for a distance of 17 feet along
the rib.· The remaining portion of the cable which extended
along the entire length of the entry in question was hung up
on insulated "J" hooks fastened to the roof bolts.
Mr. Smith stated that he observed several knicks,
"minor damage," and scuff marks on the cable which was hanging down, and in view of some "white powdery" marks and
scratches which he observed on the cable, he assumed that it
may have been struck by a scoop loaded with supplies and
cinder blocks. He observed several tire tracks under tbe
cable, and he assumed that a scoop passed under the cable
and struck it while bringing supplies into the section face
area. The tire tread marks were "off to the side" of the
roadway.
Mr . Smith stated that the cable . ~ay have been hung to
t he roof at one time u but he had no 'way of knowing whether
it had been i nstalled i n the manner which he found it. He
d rew a sketch depicting how the cable was hung (exhibit
G-6 >u and he confirmed that he cited a violation of section
75.517, because the cable portion which was hanging down was
not installed on insulated "J" hooks and was therefore not
fu lly protected since he believed it had been struck by a
scoop carrying supplies to the section.
Mr. Smith believed that a hazard existed but that the
extent of possible further danger to the cable would depend
on the type of supplies being transported to the section,
and whether or not they would cut or scrape the cable.
Although the cable conductors and internal wires were not
damaged, Mr. Smith believed that in time, striking the cable
with equipment as it passed by presented the possibility of
further damage to the cable, and in the event the internal
wires were damaged a shock or electrocution hazard would
result.

1617
. ...

In view of the fact that the area in question was preshifted at 6:49a.m., Mr. Smith believed that the mine
operator was negligent. Mr. Smith stated that the cable
condition was obvious and he could not understand how the
preshift examiner could have missed it. He stated that the
examiner is charged with the responsibility of looking for
such conditions, and since he had not recorded the condition
in his preshift report, Mr. Smith was of the opinion that
the examiner . was indifferent to the condition. Further,
since the examiner's initials were placed on the rib Approximately 50 feet from the cable condition, and since the hanging cable was readily observable, Mr. Smith was of the
opinion that the violation was an unwarrantable failure.
Mr. Smith stated that the roof area was approximately 5
to 6 feet high, and that abatement was achieved by a mechanic
taping the "small knicks" ·in the cable, and the cable being
rehung on "J" hooks.
Mr. Smith confirmed that he subsequently modified the
order to delete his "S and S" finding, and that he modified
his negligence finding from "high" to "moderate," and his
gravity finding from "reasonably likely" to "unlikely," the
"number of .persons affected" from one to none, with "no lost
workdays." He explained that he made these modifications at
the instruction of his supervisor during a conference held
in ·MSHA's district office on August 30, 1984. The mine operator presented "new information" which reflected that the
cable in question was scheduled to be . moved on August 4, the
da y following the issuance of the violation, and his supervi sor believed that it was unlikely that any further severe
damage to the cable would occur within the following two
working shifts . Mr. Smith confirmed that certain records
produced by the company at the conference confirmed that the
cable was scheduled ~o be moved, and that it was in fact
moved. He also confirmed that the information provided by
the company reflected that the preshift examiner may not
have seen the cable condition, and that this prompted his
supervisor to instruct him to modify his negligence finding.
Mr. Smith stated that after citing the cable condition,
he proceeded to the intake air course where he looked
between the No. 4 a~d No. 5 crosscuts and observed a pile of
loose coal. which appeared to have been dumped in the area.
The entire area around .the dumped coal was well rock dusted
and in otherwise good condition, but the black undusted coal
"stuck out like a sore thUmb" and was readily observable.
Mr. Smith stated tnat the loose coal was dumped in an area

1618

10 feet wide, 5 feet long, and ranged in depth from 3 to
39 inches, .and he confirmed that he made measurements to
substant i ate these f i ndings. He also confirmed that he did
not take samples of the coal, or otherwise test it because
it was not rock dusted, was black in color , and it was
obvious to him that it was combustible.
Mr. Smith stated that it appeared that the loose coal
was loaded ·on a scoop and simply dumped in the area where he
found it. Since he had cited the only scoop used in the
section earlier during his inspection, and since that · scoop
was under repair and in the battery charging station, he
concluded that the loose coal was dumped earlier in the day
and prior to the preshift examination of 6:49 a . m. Further,
since the section foreman Mark Thomas could not explain how
the cable and coal conditions occurred and advised him that
his crew had not been in t he area prior to his inspection ,
Mr. Smith concluded that both conditions existed earlier
than the day shift and that the preshift examiner should
have reported them on his preshift report .
Mr. Smith believed that the preshift examiner should
have noticed the loose coal earlier, and since "there was no
way he could not have seen them if he looked," and since the
condition was obvious, Mr . Smith believed that there was a
high degree of negligence .and that the violation was an
unwarrantable failure .
He conceded that h i s negligence finding was later modified to reflect a "moderate " degree of
negligence, and that this was done at the August 30, distr{ct manager's conference.
With respect his gravity findings , Mr. Smith confirmed
that he did not believe the violation was "S and S," and he
saw no hazard present because the area was well rock-dusted,
the closest power cable was 20 to 30 feet away, and he did
not believe that th~ presence of the loose coal presented
any injury hazard. Abatement was achieved by removing the
one-scoop full of loose coal and re-rock dusting the area.
He could not determine who dumped the coal in question, or
how it got to the area where he found it, and no one ever
admitted dumping it.
With regard to the order concerning the inadequate preshift examination, Mr. Smith stated that he issued it af t er
checking the preshift examination books of August 3, 1984 ,
and finding that the cable and loose coal conditions were
not reported or recorded. S i nce he believed that both conditions were read i ly observable and should have been discovered
by the examiner, he concluded that there was indiffer ence on

1619

the part of the examiner. Under these circumstances, he concluded that the inadequate 'preshift examination constituted
an unwarrantable failure.
Mr. Smith believed · that the inadequately conducted preshift examination constituted a hazardous condition because
the examiner had not reported the conditions to the oncoming
day shift, and because it was reasonably likely that the
cable could have suffered severe damage if cut or damaged by
supplies being transported in the scoop. He considered that
a hazardous condition resulted from the failure by th~
examiner to note the conditions. Abatement was achieved by
the examiner being "re-instructed" by the operator to include
and report future violations in his preshift reports.
Mr. Smith confirmed that his negligence findings were
subsequently modified at the August 30th conference from
"higll" to "moderate," and that his gravity findings were
modified from "reasonably likely" to "unlikely," and that
the "number of persons affected" was changed from one to
none, and "no lost workdays . " His previous "S & S" finding
was also deleted.
Mr . Smith confirmed that he did not contact or interview
the preshif.t examiner in question, and that he did not review
the preshift examiner's records for the days or shifts prior
to those of August 3, 1984 (Tr. 14-51).
On cross-examination, Mr . Smith stated that the cable
i n question was connected from the power center to the distri bution center and he agreed that the electrical hook-up
dep i cted by the operator gs exhibit R- 3 was .accurate.
Although he did not know the exact cable voltage, Mr . Smith
was sure that it was suppling voltage to the sect.i on. He
stated that ·the cable is advanced as the section mining
~ycle is advanced, and he confirmed that the excess cable
Which is not in use may be stored on the floor as long as it
iij out of the way and protected . He also conceded that the
eable could be subjected to scrapes as it is pulled or
dragged while being moved and advanced.
Mr o Smith confirmed that he detected no damage to the
cable interior conductors, and he conceded that if the operator considered the cable to be a trailing cable it could be
permitted to lie on the mine floor agains t the rib or be
suspended, at the operator's option .
Mr. Smith examined a portion of the cable in question,
exhibit R-1, and he identified two "inundations" or "knicks"

1620

which had been taped and repaired, but he could not see the
"scrapes" or "scuff marks" that he previously testified to.
He ·conceded that it was possible that the inundations or
knicks which he observed could have been caused by dragging
or moving the cable along the mine floor, and that they
could also be "manufacturer's defects." He also conceded
that a number of "possihilities" propounded by the operator's
counsel could have caused the cable to come loose from the
"J" hooks.
·
Mr. Smith stated that the width of the entry where the
cable was located was 18 to 20 feet. He confirmed that four
"J" hooks were obtained to reinstall the cable, and that he
observed no hooks on the mine floor near the cable. He also
confirmed that he did not see the cable struck by a scoop,
and he conceded that the tire tracks which he observed could
have been there before the cable was struck .
Mr. Smith confirmed that when he issued the cable violation, he did not perceive it ·as a serious situation and that
he did not require that the power be shut off before permitting the cable knicks to be taped.
With regard to the loose coal violation, Mr. Smith confirmed that the area was well rockdusted, and he indicated
that the loose coal was located in a permanent cement-block
stopping area, and that it "stuck out like a sore thumb."
He conceded that it was possible that the coal was dumped
after the preshift examination · was conducted.
Mr o Smith s tated that he did not'know for a fact that
the examiner was i n the entry where the loose coal was
f ound v and he denied that he was "angry" when he issue d t he
order.

With regard to the preshift examination violation ,
Mr o Smith stated that it was obvious that the cited condit ions existed , and that i t should have been obvious to
anyone passing through the areas .
In response to further questions, Mr . Smith stated that
he believed the operator was treating the cable in question
as a power cable subject to the requirements of section
75.517 , but that the cable did meet all of th e r e qui r ements
of MSHA's Subpart G trailing cable standards. He confirmed
that he has observed trailing cables in other working sections which were on the mine floor or suspended {Tr .
52-132).

1621

Donald P. Jones, continuous-miner operator, Lucerne No.
9 Mine, testified as to his mining background and experience,
and confirmed that he is a member of the mine safety ·committee and that he accompanied Inspector Smith during his inspection of August 3, in his capacity as the union walkaround
representative. He confirmed that he observed the cable conditions cited by Mr. Smith, and he estimated that the cable
was hanging down for an approximate distance of 18 to
27 inches for a distance of some 17 feet. He observed tire
tracks under the cable, and also saw some scuff marks on the
bottom of the suspended cable. The entry in question•is used
when supplies are transported to and from the section by a
scoop at least once during the day. The entry was not
straight at the location of the cable, and he believed ·that
the cable could be struck by the scoop as it travelled the
uneven entry.
Mr. Jones stated that the hanging cable was readily
visible, and he indicated that the rest of the cable in question was securely hung by "J 0 hooks from the roof. He
observed a telephone wire hanging from a roof bolt in the
area where the cable was hanging down, and he speculated
that it may have been used to secure the cable. After the
condition was cited, the cable was re-hung, but he could not
recall whether it was re-hung on a "J" hook or on the telephone wire• After the cable scrapes were taped by a
mechanic, he helped him re-hang the cable. With regard to
the coal accumulations citations, Mr. Jones stated that he
observed "pure black coal" which appeared to have been dumped
in the area noted by Mr. Smith, and~ he confirmed that it was
r eadily noticeable since the s.urround.ing area was well rockdustedo He also confirmed that the scoop which was normally
u sed in the section was not in operation the morning of the
i nspection because it had been parked at the charging station
and had not been moved. He observed the preshift examiner's
init ials and date indicating that he had conducted a preshift
at 6:4 9 a.m. that morning, but Mr. Jones had no idea how the
coal got to the area where he observed it (Tr. 143-152).
On cross-examination, Mr. Jones stated that the coal
which he observed appeared to be "fresh coal," and it was
not rock dusted. The remaining area was rock-dusted, and in
his opinion it had been rock-dusted before the coal was
dumped. He confirmed that no coal samples were taken, and
the area "was not damp, nor was it perfectly dry."
Mr . Jones stated that when the cable condition was first
observed, he and Inspector Smith discussed the possibility of
simply hanging it up. However, when Mr. Smith saw the scuff

1622

on August 3, because Mr. Claassen called ' out that the section
was safe for Mr. Thomas' crew to enter. At the time,
Mr. Thomas was a union employee filling in for the regular
shift boss.
Mr. Thomas identified exhibits R-6 and R-7 as the mine
examination records for August 3, 1984, and he confirmed
that they reflect that Mr. Claassen conducted his required
examinations on that day. Mr. Thomas identified his signature, as well as Mr. Claassen's, and stated that he would
not have counter-signed the reports if he had any doubts
that Mr. Claassen had preshifted the section, or had not
completed his examination (Tr. 245-258).
On cross-examination, Mr. Thomas stated that he relied
on Mr. Claassen's assuring him that he had preshifted the
section, and he believed that Mr. Claassen's crew on the
preceding shift would probably have used the No. 4 entry
because it is a shorter route out of the section and the
mine height is better for travel. However, he could not
state whether his own crew would have used that entry
because he had only supervised the crew for 2 days prior to
August 3 . Mr. Thomas confirmed that the supply scoop has
been known to carry more than three tiers of cinder blocks,
and that it sometimes transported four tiers (Tr. 259-270).
Gregory Claassen, assistant mine foreman, testified as
to his mining experience and background, and stated that he
has worked at the mine for over 3 ·years as a mechanic and
electrician .
He has served as an ass~stant mine foreman for
o ver a y ear u and he has a B. S . degree from Penn State , and
holds mine for e man and electrician papers . He testified as
~o t he training he rece i ved in conducting preshift and
onshift examinations, and he stated that he is thorough in
conducting such examinations .
He confirmed that he is
married and has two children, and he stated that since he is
subject to f ines and discharge if he does not conduct proper
p reshifts , h e i s particul arly sensitive as to how to go
about his preshift examinations .
Mr . Claassen testified that he did in fact conduct a
preshift examination on August 3 , 1984, and he testified as
to his movements throughout the section on that morning. He
stated that he began his preshift at approximately 5:00a.m.,
and first inspected the belts and track entry. He then proceeded to the face area and down the No. 5 entry. After
examining the faces, he proceeded down the No. 4 entry and
walked out through the return rather than the supply doors
where he had previously placed his initials, time and date.

1623

Mr. Claassen stated that a scoop would have been used
in the section on his shift in the area where Inspector
Smith found the dumped coal because a pallet of rock dust
was stored nearby. He stated that he observed the cable
cited by Smith, but insisted that it was hung up on "J"
hooks, and he did not see any portion of the cable hanging
down. He indicated that the cable is hung at 8-foot intervals, and that it normally sags about 12 inches from where
it is hung simply because of its weight.
In his opinion,
had the cable been hanging as described by Mr. Smith,·he
would have noticed it, and it would have taken him no more
than 15 seconds to re-hang it on a nJ" hook. Mr. Claassen
denied that he observed the cable suspended for a distance
greater than its normal height, and he stated that no one
ever reported to him that the cable was hanging down or was
being struck or scraped by equipment.
Mr. Claassen explained the preshift examination procedures, and he stated that he checks both sides of the crosscuts. He indicated that he pays particular attention to the
crosscuts because the prior shifts place supplies in the
crosscuts . With regard to the coal which was dumped in one
of the crosscuts, Mr. Claassen stated that he looked into
the crosscut in question during the preshift, and observed
that it had a stopping and man door in it and that it was
well rock-dusted. Other than gob, he .observed no coal dumped
in the area.
Mr . Claassen stated that normal , operational procedures
ca l l for the scoo p to be parked at the charging station
b etween shifts while it is being charged. He believed that
someone from his crew dumped the coal in the crosscut in
question after he had conducted his preshift examination.
He surmized that someone had used the scoop to clean the
faces, and that when. rock dust was required to be brought to
t he face area , the responsible individual probably dumped
t h e coal i n the crosscut where the gob was located so that
he could use the scoop to transport the rock dust to the
face area . He confirmed that he had assigned some of his
crew to perform rock dusting and clean up at the faces, and
since the crosscut where the coal was found was a "gobbing
crosscut," he believed it was a logical place for anyone to
dump coal that they wanted to get rid of.
He also believed
that a scoop operator would not want to leave a scoop charging with a bucket load of loose coal. Although he advised
his crew that nothing would happen to them if the guilty
party identified himself, no one came forward to admit to
the violation.

1624

With regard to any "re-instructions" given him to abate
the citation issued by Mr. Smith for his purported failure
to conduct a proper preshift examination, Mr. Claassen
stated that a representative of the mine safety department,
Mr. Petro, simply asked him if he had observed the coal and
cable conditions cited Mr. Smith, and they generally discussed the violations. Mr. Claassen stated that at no time
has Inspector Smith ever discussed the violations with him.
Mr. Claassen examined copies of the August 3, 19Q4,
preshift reports, exhibits R-6 and R-7, and confirmed that
the notations and signature were his. He stated that he
never skips a preshift examination and that he has always
conducted proper preshift examinations and reports the
results in accordance with the law. He reiterated that he
conducted a proper and thorough preshift examination on the
morning of August 3, 1984, and denied that he observed the
conditions cited Mr. Smith, or that he simply overlooked
them and neglected to note them in his reports (Tr.
271-303).
On cross-examination, Mr. Claassen confirmed that the
citations in question have been a topic of discussion at the
mine. He stated that except for the time spent with the
safety department on retraining, no one from mine management
has discussed this case with him for the past year, and that
it never occurred to him that anyone would want to discuss
the matter with him (Tr. 305, 308)-.
Mr o Claassen stated that in order to take the scoop to
battery charging station u it would not be necessary to
pass the area in which the coal in question was dumped. He
confirmed that he started his p reshift at 5:00a.m., and
that sometime between 6:30 and 6:40a.m., he instructed his
crew to scoop up the face areas, clean up the feeder, and
rock dust ( Tr . 311 -~14l o He testified as to his movements
about the section and explained the work that is normally
done by his crew on the section (Tr~ 314-318) .
~he

In response to further questions Mr. Claassen confirmed
that Inspector Smith never discussed the inadequte preshift
violation with him , and in his opinion, had he been asked to
explain the circumstances, the citation would possibly not
have been issued (Tr. 320).
Inspector Smith was called in rebuttal, and he stated
that at no time prior to the hearing has anyone told him
that the operator considered the cable in question to be a

1625

trail i ng cable rather than a power cable. He also stated
that during discussions with the operator's representatives
at the close-out conference he conducted after completion of
his inspection , the matter was not discussed, but at the
district manager's conference, there was "a discussion"
about the operator ' s contention that the cable could be
treated as either a trailing cable or power cable , and that
the method used for protecting the cable was at the "option"
or "discretion" of the operator.
Mr. Smith stated that at the time he issued the cable
violation he believed the operator was treating the cable as
a power cable, and that this conclusion is based on the fact
that the entire length of the cable was hung on insulated
"J" hooks suspended from the roof. He conceded that had it
been treated as a trailing cable, it could have remained on
the mine floor and need not be suspended as long as it was
otherwise protected from damage by mobile equipment.
Mr. Smith stated that he was not aware of the "experiment" testified to by Mr. Flack prior to the hearing, and
that no one ever informed him that such a test had been
conducted.
Mr. Smith confirmed that during a conversation with
Mr . Petro of the company's safety department , he did advise
Mr. Petro that if the company could produce or identify the
person who dumped the loose coal or knocked down the cable ,
0
' it would
be a different ball game " and he would reconsider
the violations (Tr. 324- 336) .
;,,
Mr. smith conceded that he made no attempts to contact
Mr . Claassen to discuss the cited conditions with him, and
when asked why, he replied "because the system , at most
minesu you deal with the safety department" (Tr . 341).
Findings and Conclusions
Fact of Violations
Section 104(d)(2) Order No . 2409293
This order charges Helvetia Coal with a failure to
fully protect a power cable installed along tpe rib in that
it was hanging down and not secured for a distance of some
17 feet. The inspector noted scuff marks and minor damage
to the outer cable jacket , and this led him to support his
conclusion that it had not been adequately protected. The
cited mandatory standard, 30 C.F . R. § 75.517 , provides as

1626

marks on the cable, he informed Mr. Jones that he would issue
a citation, but Mr. Jones could not recall when Mr. Smith
specifically informed him that he would issue an unwrrantable
failure order. Mr. Jones believed that someone from mine
management took pictures of the cable in question and he confirmed that he participated in the post-inspection conference
concerning the violation. He denied any knowledge of. any
"amnesty" offers made by the company to any employees who
would admit to dumping the coal in question (Tr. 153-157).
Helvetia Coal's Testimony and Evidence
Richard J. Flack, testified as to his mining background
and experience, and he confirmed that he is employed by the
Rochester and Pittsburgh Coal Company as a senior safety
inspector and is assigned to Helvetia coal's safety department. He stated that he is aware of the violations issued .
by Inspector Smith, and he confirmed that he participated in
a company investigation concerning the cable and coal accumulations violations. He stated that the company's investigation focused on an effort to determine who was responsible
for knocking the cable down and who may have dumped the coal
in question. However, these efforts were fruitless, and no
one came forward to admit that they were responsible, even
though the company assured all employees that no action
would be taken against them.

Mt. Flack identified a portion of the cable which was
cited , and he confirmed that the piece of cable marked as
exhibit R-1~ Wqs in fact a portion of.the cable which was
cited by MrQ Smith, and that he was present when the cable
was taken down. He stated that the cable had one "abrasion
area" and one permanent splice in it. He also stated that
several days after the violation was issued, he participated
in a company conducted experiment or "simulation" in which
wires and flags were strung along the area where Mr. Smith
f ound the cable hanging down. A scoop was loaded with
supplies v including two or three courses of concrete blocks ,
and when it was driven under the wire which had been strung
17 feet from the roof, the scoop passed under the flags
which had been attached to the wire without striking . them.
This led him to conclude that the scoop would not have
caused the "scuff marks" testified to by Mr. Smith.
Mr. Flack described the mine bottom in the area where
the coal was dumped as "damp," and he indicated that the
mine roof heights in the area where the cable was observed
were approximately 6 feet. Although Mr. Flack did not
observe the conditions on the day the violations were

1627

issued, he believed that the cable "was hanging as it was
installed."
Mr. Flack testified that the cited cable was not
required to be hung on "J" hooks, or otherwise suspended,
because the company treated it as a trailing cable, rather
than a power cable. He stated that any cable located
between the power center and power distribution box may be
considered a trailing cable, and that the company often uses
its cable in this fashion. He has observed such cable being
used both as a trailing cable and as a power cable, and he
indicated that this was a common practice in the mine. As
long as the trailing cable is protected from damage, the
company has the option of hanging it up or simply leaving it
on the mine floor against the rib.
Mr. Flack stated that the outer jacket of the cable
which was cited was in good condition and well insulated.
He conceded that knicks and abrasions will occur when the
cable is being moved as the section mining cycle advances.
He believed that the cable in question was moved frequently,
and that since this was the case, the company treated it as
a trailing cable and did not believe that it was required to
be hung up on "J" hooks.
Mr. Fla'ck stated that he participated in the conference
held in MSHA's district office with respect to the violations
in question. Although the company advised Inspector Smith's
supervisor that the company treated the cable as a trailing
c able , the supervisor apparently did , not accept this defense
si nce he did not order that the violation be vacated. With
r egard to the coal accumulation violation, Mr. Flack stated
that Mr. Smith advised him that he would reconsider the
matter if the company could produce the person who was responsible for dumping the coal. Mr. Flack stated further that
Mr o Smith informed him that had the responsible person been
p roduced by the company , Mr . Smith would not have issued the
unwarrantable failure order for this violation. Mr. Flack
confirmed that all of the personnel on the three working
shifts in question were questioned , but no one would adm~t to
the violations .
Mr . Flack was of the opinion that the preshift examiner,
Gregory Claassen, is a responsible individual, and that he is
careful in the manner in which he conducts his preshift examinations. Mr. Flack also believed that Mr. Claassen would
have observed the cable and coal conditions during his preshift if the conditions had in fact existed at that time {Tr.
178-198).

1628

On cross-examination, Mr. Flack testified further as to
the simulated experiment which was conducted with the scoop
and flagged wires. He stated that a "comparable" load of
materials similar to "pallet materials" normally transported
by the scoop were used in the experiment. He conceded that
the demonstration was conducted solely by the company, and
that no MSHA representatives were invited to attend. (Tr.
199).
Victor Pividori, testified that he is employed by the
Rochester and Pittsburgh Coal Company as an electrical
safety inspector, and that in this capacity he inspects 10
company mines, including the Lucerne No. 9 Mine. He testified as to · his mining background and experience, and stated
that he was formerly employed as a Federal mine inspector
conducting electrical inspections of mine electrical systems.
He identified exhibit R-3 as a schematic drawing of a typical underground mine electrical hook-up, and confirmed that
the power systems in use in the mine in question are similar
to those shown on the exhibit. He confirmed that a
continuous-mining machine trailing cable could be connected
directly to the A.C. power center shown on the diagram, and
in his opinion the cable which was cited by Mr. Smith could
either be hung up or laid on the mine floor at the company's
discretion.
Mr. Pividori stated that under the provisions of
section 75.606, a trailing cable may either be suspended or
a l lowed to remain on the mine floor · as long as it protected
f rom damage o In his opinion , based on the testimony he has
h eard i n t h is case u the cable was fully protected in the
manner in which i t was suspended from the mine roof at the
time the inspector observed the condition on August 3. He
stated that the scoop is 9 feet wide, and given the width of
t he entry v the cable would be v isible.
In further support
o f his opin i on that the cable was adequa t ely protect ed, he
stated that "Mr . Flack ' s test convinced him" t hat this was
·t he case .
Mr . Pi v idori described the cited cable as a three conductor 4/0 g . GC-cable , with a 2 KV rating, and while it is
rated at 2 , 000 volts, only 575 volts were on it at the time
the citation was issued (Tr. 228-237).
On cross-examination, Mr. Pividori conceded that he did
not observe the cited conditions and had never been to the
areas in question prior to the time the violations were
issued. He also conceded that he was not present at the

1629

time the cable demonstration was conducted by Mr. Flack <Tr.
238-239).
Mark D. Thomas, testified that he is employed as a
section foreman at the Lucerne No. 9 Mine, and he confirmed
his background and mining experience. He stated that he was
aware of the violations issued by Inspector Smith on
August 3, 1984, and he confirmed that the violations were
served on him. He did not accompany Mr. Smith during his
inspection rounds, but did discuss the conditions with him
after being informed that the closure orders were issued.
The cable violation was abated after several places in the
cable were taped, and the cable was re-hung on one "J" hook,
which Mr. Thomas indicated was found lying on the mine floor
in the area. He conceded that it was possible that more
than one hook was used to re-hang the cable, and he described
the area as damp and well rock-dusted.
Mr. Thomas stated· that during his discussion with
Mr. Smith, Mr. Smith advised him that the hanging cable was
"plainly obvious" and that he could not understand "how a
guy could walk by and not see it." Mr. Thomas confirmed
that Mr. Gregory Claassen, the previous shift foreman, conducted the preshift examination and placed his initials and
the time 6:49a.m., on a nearby rib to indicate that he had
preshifted the area. Mr. Thomas agreed with the cable
measurements made by Mr. Smith, and he conceded that had he
conducted the preshifts examination, he would have seen the
cable and coal conditions. However, he indicated that
different shift crews used different-entries when walking
through the section u and he could not state how the violati ons occurred .
Mr. Thomas stated that Mr. Smith told him that he would
issue a closure order because of the coal accumulations, but
did not indicate that the cable violation would also be in
the form of a closure order .
Mr. Thomas stated that
Mr. Smith " was hot" or disturbed when he saw the coal condition, but that he was not when he cited the earlier cable
condition . The area where the coal was dumped had some gob
against the wall, and except for the loose coal, the rest of
the area was well rock-dusted.
Mr . Thomas stated that on the prior 2 days, Mr. Claassen
had initialed and dated the rib near the supply doors when he
conducted those preshifted examinations, but that on
August 3, he had initialed at a different area,· and Mr. Smith
could not understand why this had happened. Mr. Thomas
believed that Mr. Claassen did in fact conduct his preshift

1630

fol lows : Hpower wires and cab l ~s, ex cep~ ~ r ol l ey wire s,
trolley f eeder wires? and ba r e signal wi res , shall be adequate l y and fully pr ote cte d .~
I n defens e o f t h i s viola ti on, Helvetia Coal maintains
that the cable i n que stion c an be used as either a power
cable or t ra iling c able at its opti on , and that at the time
of the citation it was being used as a trailing cable
between the power center and distribution box. Helvetia
Coal also c ontends that i t had the further option of placing
the cable on the mine floor along the rib or providing addi tional protec tion by hanging i t from t he mine roof , thereby
providing a n extra i ndicia of protection . MSHA's proposed
findings and conclusions do not address the issue.
I take note of t he fact that in its Notice of Contest
and answer to the civil penal t y proposal filed by MSHA,
Helvetia Coal never contended that the cable in question was
a trailing cable . As a matter of f act , it specifically
refers to the cable as a power cable, and stated that it is
" commo nly ref erred to as 60 0 vol 'c cable . " This defense was
r aised fo r the fi rst time dur i ng the hear i ng . Helvetiais
s e n io r s afet y i nspe c tor Flack who vi ewed the cable after it
was taken down , t esti f ied t hat any cable used between the
power cente r and power distribution box may be used as a
trailing cable , and as long as it is protected from damage,
the operator has the option of hanging it up or leaving it
on the mine floo r. Since the cited cable had t o be moved
f requent ly, he be lie ved t hat it was used as a t railing cable .
Company electrical i nspe ctor Pr- ivi.d0ri P who wa s not present
\1hen t.he ci t.a t ion 'vas issu ed s and vYho had never been in the
area pr ior ·to t .l:.e .i.s s~ai1ce ':::f. ·the ci t at.ion v t es ti f i e d t ha t
under sect.i on '? 5 . 6 06 1 the c~)mpany ha d t.he op tion of ei the r
hang ing up a trail ing c able or leaving it on the mi ne floor .

Ins pector Smith believed the cable was being u sed as a
power cable because it was nung on i nsulated nJ " hooks f o r
~~s en~lre length.
Continuous- miner o pera t o r and safety
c ommitteeman Jone s made no :men d.on of th e c able b e i ng used
as a trai. ling cabl e . Section forema n 'I'homas - who d iscu ssed
t he matter with Inspecto r Smith s ho rt ly af te r the order wa s
is s ue dr did not contend that tne cable was a trail i ng c ab l e
whi c h did not have to be suspended for prot ec ti on .
Assi s tant section f o r eman and pr e shift examine r Cla a ssen
test if ied t hat whe n he viewe d t he c able, i t was hung up on
" J" hooks ~t unif orm leng ths. I n e xpla i ning why t he cable
wa s hung at uniform l engths, he charact e riz e d it as a high
vo l tage c abl e (T r. 28 3) . Whi le exp lai ni ng a pas t incident
concerni ng a nail i n a cable, he c har ac terized the cable as

1601
1631

a power c~ble? and ~n fact identified it as identical to the
power c~ cited by Inspector Smith (Tr . 308). Mr. Claassen
does not mention anything about a t railing cable.
The Diction~rv . of ~ining 1 Mineral , and Related Terms,

u.s . Department of Interior , 1968 Edition, defines the term
"trailing cable" as follows at page 1156:

a. A flexible cable designed to be
movable while in use. B.S. 3618, 1965,
Sec . 7 . b . A flexible electric cable for
connecting portable face machines and equipment to the source of supply located some
distance outby. The cable is heavily insulated. and protected with either galvanized
steel wire armoring , extra stout braiding
hosepipe 8 or other material. See also
collectively screen tra iling cable; individually screened trailing cable. Nelson. c.
A cable for carrying electricity from a permanent line or trolley wire to a movable
machine such as in mining or quarrying. It
i s usually paid out from a reel as the
machine advances . Grove. d. A flexible,
rubber-insulated conductor, or set of conductors, which carries electric power to a
c rane or other moving machine . Ham. e. A
flexible insulated cable used for transmitting
power from the main power source, such as a
trolley wire , nipping station,.o~ junction
~ox~ t o a mobile machine .
It i ncludes cables
between the nippinq station a nd distribution
center .
Whether or not the oper ator had an option to treat the
ci ted cable as a trailing cable covered by section 75.606,
or a power cable covered by section 75 .5 17 g and whether or
not the cable met. the :::-equirements of the trailing cable
? egulaticns set for th in Subpar t G, Title 30, Code of Federal
~egulati ons" is not the issue here.
The i ssue is whether the
cited cable was i n fact a power cable within the meaning of
section 75 .517 7 a.:c. ·the time the citation was issued, and
whether it was fully protected. Even if one were to conclude
that >che ci ted cable \<las a traili ng cable, a v iolation would
still occur if it was not adequately protected.
The testimony in this case reflects that the cable in
question was connected from the power center to the distribution center~ and that i ·ts purpose was to supply power and

1632
1632

voltage to the working section. Mr. Pividori confirmed this
during his explanation of the mine power distribution system
as depicted in Helvetia Coal's Exhibit-3, and he identified
the cable in question as the cable between the A.C. power
center and distribution center (circled at the bottom of the
diagram).
After careful consideration of the testimony and evidence adduced in this case, I conclude and find that at the
time the citation was issued the cable in question was being
used as a power cable. Helvetia's contentions to the•contrary are rejected. I further find that the cited cable was
not suspended or otherwise adequately protected for a distance of approximately 17 feet, and that the credible testimony of ·Inspector Smith that he observed some damage and
scuff marks on the cable, and tire marks under it where it
was hanging down for a distance of 18 to 27 inches, as well
as the credible testimony of Mr. Jones that the cable could
be struck by a scoop as it travelled the uneven entry,
supports a conclusion that the cable was not fully protected
and could have been struck by supply vehicles passing through
the area which was used as a supply road for the section.
With regard to Mr. Flack's experiment in an attempt to reconstruct the possibility of a scoop striking the cable, I note
that it was conducted several days after the condition was
abated and that MSHA representatives were not invited to be
present. I find this experiment to be unrealiable and reject
it to support a conclusion that the cable was fully protected.
I conc lude and find that MSHA has ·established a violation of
s ecti on 75 . 517 , by a preponderance of .the evidence, and IT IS
AFFIRMED .

Sect i on 1 0~~d ) (2) Order No. 2409294
This order charges Helvetia coal with failing to clean
up an accumulati on o.f loose coal which the inspector asserts
was " stored" :i.n an area outby the working section ~ The
ci ted mandatory s tandard , 30 C.F.Ro § 75.400 , provides as
f ollows: "Coal dust , i ncl uding fl oat coal dust deposited on
r ock-dusted surfaces , loose coal, and other combustible materials , shall be cleaned up and not be permitted to accumulate
i n active workings, or on electrical equipment therein."
Although Helvetia Coal asserts that the coal accumulations cited by Inspector Smith were not present at the time
of the preshift examination conducted by Mr. Claassen, it
does not deny the existence of the cited coal accumulations
at the time of Mr. Smith's inspection. Mr. Smith described
the accumulations in detail, and confirmed his measurements

1633

with respect to the extent of the accumulations. He confirmed that the accumulations consisted of a pile or "scoop
full" of black undusted combustible coal which was readily
observable in an otherwise well rock dusted crosscut.
Accordingly, I conclude and find that MSHA has established a
violation of section 75.400, and the violation IS AFFIRMED.
Section 104(d){2) Order No. 2409295
This order charges Helvetia Coal with failing to conduct
an adequate preshift examination in those areas where·the
prior cable and accumulations orders were issued. The cited
mandatory standard, 30 C.F . R. § 75.303(a), provides in pertinent part as follows:
(a) Within 3 hours immed~ately preceding the beginning of any shift, and before
any miner in such shift enters the active
workings of a coal mine, certified persons
designated by the operator of the mine shall
examine such workings and any other underground area of the mine designated by the
Secretary or his authorized representative.

*

*

*

*

*

*

*

If such mine examiner finds a condition
which constitutes a violation of a mandatory
health or safety standard or ·any condition
which is hazardous to persons w~o may enter
o r be i n such area , he shall i ndicate such
hazardous place by posting a "danger" sign
c onspicuously at all points which persons
entering such hazardous place wou14 be
required to pass, and shall notify the operator of the mine.

Upon completing his examination, such
mine examiner shall report the results of his
examination to a person , designated by the
operator to receive such reports at a designated station on the surface of the mine,
before other persons enter the underground
area·s of such mine to work . in such shift.
Each such mine examiner shall also record the
results of his examination with ink or . indelible pencil in a book approved - by the ~ecretary

1634

,•

..

...

kept for such purpose in an area on the surface of the mine chosen by the operator to
minimize the danger of destruction by fire or
other hazard, and the record shall be open for
inspection by interested persons.
Inspector Smith testified that he issued the order after
reviewing the preshift examination books for August 3, 1984,
and finding that the coal accumulations condition was not
reported or recorded in the .book. ~ He contended that section
foreman Thomas advised him that his crew had not been•in the
area where the accumulations were discovered prior to the
time of his inspection. Since the accumulations were readily
observable and were not recorded in the preshift book,
Mr. Smith concluded that preshift examiner Claassen was less
than attentive to his duties and conducted an inadequate examination. However, he conceded that it was possible that the
coal could have been dumped after the preshift examination
was conducted, and he admitted that he did not contact or
speak with Mr. Claassen about the violation, and did not
check the preshift record for the shifts prior to the one in
question. Mr. Claassen testified that Mr. Smith never discussed the cable or accumulations violations with him prior
to the date of the hearing.
With regard to the cable . violation, Inspector Smith
testified that the hanging cable was obvious and he could
not understand how it could have been missed during the
preshift examination. Since Mr. Claassen had placed his
i n i tials , date , and time of the preshift at a location some
50 feet f rom the hanging cable , and since no entry was made
in t he preshift book , Mr . Smith concluded that Mr. Claassen
was indifferent to the condition and that his examination
was inadequate. However, he confirmed that he modified his
negligence finding after being advised by his supervisor
that Helvetia Coal p~ovided information during a conference
on t he violation which reflected that Mr . Claassen may not
have seen t he cable condit i on .
MSHA asserts that no miner from the day shift entered
the areas where the violations were observed subsequent to
6: 49a.m. , when Mr . Claassen made his preshift notations on
the section, and before the orders were issued, and that no
miner from the previous 12:00 midnight to 8:00 a.m., shift
would have any reason to be in the areas after 6:49 a.m.
Although MSHA fails to discuss its rationale for these conclusions in its posthearing submissions, I assume it relies
on the testimony of Inspector Smith that Mr. Thomas told him
that his crew had not been in the area, and the testimony of

1635

Mr. Thomas that had he conducted the preshift examination,
he would have observed the cited conditions. However, these
conclusions are based on assumptions that the conditions in
fact existed at the time Mr. Claassen made his preshift
examination .
Mr. Thomas, a union employee, testified that he had no
doubt that Mr. Claassen conducted a preshift since
Mr. Claassen called out and advised him that the section was
safe for Mr. Thomas' crew to enter. Mr. Thomas also confirmed that he would not have counter-signed the preshift
book if he had any doubt that Mr. Claassen preshifted the
section. Inspector Smith issued the cable and accumulations
violations at 10:15 a.m., and 11:05 a.m., well after
Mr. Claassen had called out that the section was safe for
Mr . Thomas' crew to enter the section . Mr. Thomas testified
that Mr. Claassen's crew on the previous shift could have
been in the areas in question and that different crews used
different entries, and that he had no knowledge as to how
the violations occurred. This casts some doubt on Inspector
Smith's assertion that Mr. Thomas told him that his crew had
not been in the area, and Mr. Thomas was not asked whether
he actually made that statement to Mr. Smith.
Mr. Flack considered Mr. Claassen to be a responsible
and careful preshift examiner • . Mr. Claassen, the preshift
examiner on the 12:00 midnigqt to 8:00 a.m., shift, gave a
detailed ·account of his movements throughout the section
during his preshift examination. He denied the existence of
t he vi olat i ons at the time of his exa~ination, and denied
t hat he simply overlooked the conditions or failed to report
them. I find him to be a credible witness , and I accept his
account as to how the coal accumulations may have been dumped
in the crosscut to facilitate the transfer of rock dust from
a nearby storage area to the faces after he had conducted his
examination.
I beli.e ve that the cited conditions occurred
after Mr . Claassen vs preshift examination and that he had no
knowledge of their existence , and MSHA has produced no credible testimony or evidence to the contrary.
In short, I conclude and find that MSHA has failed to prove that the
violative conditions existed at the time of the preshift
examination conducted by Mr. Claassen or that he was aware,
or should have been aware of the conditions. Under the circumstances, I conclude that Inspector Smith had no credible
basis for assuming that Mr. Claassen failed to conduct an
adequate preshift examination. Accordingly, the order IS
VACATED.

1636

The Unwarrantable Failure Issue
MSHA's posthearing proposed findings and conclusions
simply conclude that the cable and accumulations violations
were the result of Helvetia's unwarrantable failure to
correct the violations. There is absolutely no supporting
arguments for this conclusion, and I can only assume that
MSHA believes the violations were unwarrantable simply
because Helvetia Coal was negligent, or that Mr. Claassen
failed to detect the violations during his preshift examination. At the same time, MSHA's proposed findings state that
"the operator's negligence was accurately assessed as
moderate" as to all three violations. Further, Inspector
Smith conceded during the hearing that he subsequently modified his negligence findings, and copies of the modifications
are of record (exhibit G-1, G-3, and G-4).
On the facts of this case, I believe one can reasonably
conclude that Inspector Smith issued the orders in question
because of his unsupported conclusions and assumptions that
preshift examiner Claassen was indifferent or lackadaisical
in going about his duties. Since I have vacated the order
on this issue, there is no need to address the unwarrantable
failure question with respect to that violation. As to the
cable and coal accumulations violations , the question of
whether they were unwarrantable failure violations necessarily must focus on those particular conditions. On the facts
of this case, there is no evidence that the cited conditions
were the result of Mr. Claassen's 'purported indifference or
l ack of diligenceG Nor is there any.evidence that Helvetia
Coal was indifferent or acted less than diligent in allowing
t.he conditions to exist.
In view of the foregoing, I conclude and find that MSHA
has failed to establish that the cable and coal accumulations
resulted from Helvet.ia Coal's unwarrantable failure to comply
with the requirements of sections 75.517 and 75.400. Accordi ngly. the inspector's fi ndings in . this regard ARE VACATED,
and the section l04(d)(2) orders in question ARE MODIFIED to
section l04(a) citations, and ARE AFFIRMED as modified.
The " significant and substantial" Issue
In its posthearing proposed findings and conclusions
with respect to the power cable citation, No. 2909293, MSHA
asserts that the gravity of an injury resulting from the
violation "was appropriately assessed as fatal, as the
miners were exposed to a potential electrical ·shock hazard."
MSHA also asserts that the area "is used as a supply haulage

1637

roadway, so the likelihood of an injury is reasonably
likely." However, Inspector Smith confirmed that he subsequently modified his gravity findings on the face of his
citation to reflect "no lost work days," "unlikely," "no
individuals exposed to any hazards," and he modified and
deleted his "S&S" finding. Under the circumstances, I fail
to comprehend how anyone can reasonably conclude that a
fatality would have resulted from the violation.
Mr. Smith conceded that the cable is advanced as the
mining cycle is advanced, and he confirmed that durin9 a
conference held after the citation was issued Helvetia produced records to confirm that at the time the violation was
issued, the cable was scheduled to move, and in fact was
moved. Under the circumstances, I believe it is reasonable
to conclude that the violative condition would not have gone
undetected, and that it would have been corrected before any
further damage to the cable would have occurred. However ,
since the inspector deleted his "S&S" finding, that issue is
moot.
History of Prior Violations
Exhibit P-5, is a computer-printout surnmar1z1ng the
mine compliance record for the period August 3, 1982 through
August 2, 1984. That record reflects that Helvetia Coal has
paid civil penalty assessments totaling $19,798, for 398
violations issued at the mine during the 2-year period.
Thirteen prior violations of section 75.517, and 45 prior
vi olations of section 75 . 400 , are not~d on the printout. I
do not consider this to be a good record of compliance , and
that f act i s reflected in the c i vil penalti es which I have
assessed for t he violations which have been affirmed .
Good Faith Abatement
The part i es have stipulated that the violations were
t imely abated , and that Helvetia Coal exhibited ordinary
good faith compliance in th i s regard. I adopt this as my
finding in this case and have taken it into account in
assessing the civ i l penalties.
Size of Business and Effect of Civil Penalties on the
Respondent's Ability to Continue in Business
The 'information of record as noted in the stipulations
reflects that Helvetia Coal is a large mine operator, and

1638

the parties have stipulated that the proposed civil penalties will not adversely affect Helvetia's ability to continue
in business.
Negligence ,
I conclude and find that the cited coal accumulations
and cable violations resulted from the operator's failure to
exercise reasonable care, and that its failure to correct
the conditions before they were discovered by the inspector
constitutes ordinary negligence.
Gravity
With regard to the cable citation, the parties have
stipulated that there was no damage to the cable ground monitoring system, and no visual damage to the internal cable
conductors. However, Inspector Smith's testimony reflects
that the cable had been subjected to some abuse, and when he
observed it appeared to have been "knicked" and had scuff
marks on it. While it is possible that this occurred while
advancing or dragging the cable on the mine floor, the fact
remains that it was hanging down and not secured high enough
to prevent it from being struck by passing machines. Continued damage of this kind, although somewhat minor at the time,
could have led to more serious problems. Under the circumstances, I find that this violation was serious.
With regard to the coal accumulations violation, while
it is true that the coal had been rock dusted and the sur-

r ounding area was in conditionu the coal accumulations were
not rock dusted and were black o These accumulations were
present over an area 10 feet wide and 5 feet long, and they
ranged from 3 to 39 inches in depth. Although it appears
that the coal was "dumped" in the crosscut, its existence in
the working section presented a possible or potential fire
hazardo Accordingly 0 I find that this violation was serious.
Penalty Assessments
On the basis of the foregoing findings and conclusions,
and taking into account the requirements of section llO(i)
of the Act, I conclude and find that the following civil
penalty assessments are appropriate for the citations which
have been affirmed:

1639

Citation No.

Date

30 C.F.R.
Section

Assessment

2409293
2409294

8/3/84
8/3/84

75.517
75.400

$ 150
$ 250

ORDER
Respondent IS ORDERED to pay the civil penalties
assessed above in the amounts shown within thirty (30) days
of these decisions and order, and upon receipt of payment by
MSHA, these proceedings are dismissed.

~~K~

Administrative Law Judge

Distribution:
William M. Darr, Esq., Helvetia Coal Company, 655 Church
Street, Indiana, PA 15701 (Certified Mail)
Linda M. Henry and Covette Rooney, Esqs., Office of the
Solicitor, u.s. Department of Labor, Room 14·480 Gateway
Building, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail)

/ fb

1640

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

..
.
.
.

0 CT _1. .1 f.CiB 5

CIVIL PENALTY PROCEEDING
Docket No. SE 84-8-M
.A.C. No. 22-00032-05501
Crenshaw .M ine & Plant

KENTUCKY-TENNESSEE CLAY CO., .
.•
Respondent
·
. ~ .DECISION
Appearances:

Charles Merz, Esq., Office of the Solicitor,
u. s. Department of Labor, Nashville, Tennessee,
for Petitioner~
No appearance for Respondent

Before:

Judge Fauver

This civil penalty case was called for hearing at
9:30a.m., August 6, 1985, at Lexington, Kentucky, pursuant
to section 105(d) of the Federal Mine Safety and Health Act
of 1977, 30 u.s.c. S 801, et seq. Petitioner appeared by
counsel. Respondent did not appear, and was held in default,
whereupon evidence was received from Petitioner.
Having considered the evidence ~nd the record as a
whole o X find that a preponderance of the substantial,
. ·. probative u and reliable evidence establishes the following:
FINDINGS AND CONCLUSIONS
l~
Respondent·is a large operator of several surface
mines . At all relevant times Respondent operated Crenshaw
Mine and Plant producing clay for ·sale in or substantially
affecting interstate commerce. About 40 emp~oyees were
employed at the site~ work was scheduled for three shifts a
day , five days a week .

2. On August 17, 1983, Federal Mine Inspector Walter
Turner inspected the Crenshaw Mine and Plant. He observed
that the front windshield on front-end loader No. 1526 was
cracked, obstructing much of the operator's viewing area.
He issued Citation No. 2079936, charging a violation of 30
C.F.R. § 55.9-11 .

·..

1641

. (a) . Negligence. This condition was
known by Respondent, and existed for
at least one week. It was clear
negligence for Respondent to
operate the equipment with the cracked
windshield.
(b) Gravity. The cracks in the
windshield were on the operator's
side and obstructed about onequarter of his vision to the front
of the vehicle·.
This was a serious
hazard, endangering . the driver and
other persons who might be injured
in the event of an accident.
(c) Compliance History. Respondent
had no prior violation of § 55.9-11
at this site in the 24-month period
before the citation.
3. On August 17, 1983, Inspector Turner observed that
the front windshield on front-end loader No •. 1528 was cracked,
obstructing much of the operator's viewing area. He issued
Citation No. 2079841, charging a violation of 30 C.F.R. §
55.9-11.
(a) Negligence. · This condition was
known by Respondent, and existed for
at least a week o It was clear
negligence for Respondent to
operate the equipment with the
cracked windshield.
(b) Gravity. The cracks in the
windshield were on the driver vs
side and obstructed about onequarter of his vision to the front
of the vehicle. This was a serious
hazard , endangering the driver and
other persons who might be injured
in the event of an accident.
(c) Compliance History. Respondent
·had no prior violation of § 55.9-11
at this site in the 24-month period
before the citation.

1642

4. On August 17, 1983, Inspector Turner observed that
the No. 79 mill bottom and top bag conveyor tail pulleys
were not guarded, exposing the bag machine operator to
unguarded pinch points. ·He issued Citation No. 2079935,
charging a violation of 30 C.F.R. § 55.14-1.
(a) Negligence. This condition
was known by Respondent. · Respondent
was negligent in operating the
equipment without guards over the
pinch points .
(b) Gravity. This was a serious
hazard, endangering the bag machine ,
operator and others who might come
into contact with pinch points.
(c) Compliance History. Respondent
had one prior violation of the cited
standard about one month before the
citation .
5. On August 17 , 1983, Inspector Turner observed that
the No. 53 mill bottom and top bag conveyor tail pulleys
were not guarded, exposing the bag machine operator to
unguarded pinch points. He issued Citation No . 2079937,
charging a violation of 30 C.F.R. §·55.14 - 1.
(a)
Negligence . This condition
was known by Respondent . Respondent
was negligent in operating the
equipment without guard$ over the
pinch poin.ts.
(b) Gravity . This was a serious
hazard , endangering the bag machine
operator and ethers who might come
into contact with pinch points.
(c) Compliance History. Respondent
had one prior violation of the cited
standard about one month before the
· citation.

1643

6. On August 17, 1983, Inspector Turner observed that
the No. 63 mill feed conveyor tail pulley was not guarded .
He issued Citation No . 2079940, charging a violation of 30
C.F . R. § 55.14 - 1 . The tail pulley was in a pit area about
six feet below the plant floor.
The pulley wheel had spokes
and the wheel , top and sides were unguarded . A ramp led to
the tail pulley.
The ramp was not obstructed or barred by
a gate or sign . The pulley area required regular cleaning
and maintenance . A preponderant and reasonable inference
from the evidence indicates that spillage was probably.
shoveled onto the conveyor in the pit while the conveyor was
moving. At least one employee was subject to exposure to
the unguarded pulley.
(a) Negligence. Respondent knew
about this condition, and was
negligent in not putting a guard
on the pulley.
(b)
Gravity. This was a serious
safety hazard, exposing at least
one employee to danger.
(c)
Compliance History. There was
one prior violation of the cited
standard in the 24- month ·period
before the citation .
7 . On August 17, 1983, Inspector Turner observed that
the No. 63 Mill grinder V-belts and pulleys were not guarded.
The g rinder was about three feet below ground level. A ramp
providing access to the machine was not obstructed or barred
by a gate or sign. Based on the condition observed, Inspector
Turner issued Citation No . 2079939, charging a violation of
30 C.F . R. § 55.14-1 .
The f indings and conclusions as to negligence, grav~ty,
and comp~~ance history in No. 6, above, apply to this citation
also.
8. On August 17, 1983, Inspector Turner observed that
No. 53 Mill feed conveyor tail pulley ·was not guarded. The
tail pulley was about six feet below ground level. A portable
ladde r provided access to the pulley area. The ladder was
not barred .or obstructed to access. A reasonable inference
from the evidence is that spillage around the pulley was
shoveled onto the conveyor while the conveyor was moving.
Inspector Turner issued Citation No. 2079938, charging a
violation of 30 C.F.R. § 55 . 14-1.

1644

(a) Negligence. This condition
was readily observable. Respondent
was negligent in failing to guard the
pinch points of this equipment.
(b) Gravity.
This was a serious
safety hazard, exposing at least one
employee to danger.
{c) Compliance History. There was
one prior violation of the cited
standard in the 24-month period
before the citation .
DISCUSSION WITH FURTHER FINDINGS AND CONCLUSIONS
I find that each of the violations charged was proved,
was due to negligence, and was a serious violation that
could contribute to a fatal or serious injury. Respondent
is credited with making a good faith effort to achieve rapid
compliance after receiving each citation.
Considering each of the criteria for assessing a civil
penalty under section llO(i) of the Act, I find that an
appropriate civil penalty for each violation is as follows:
: .

Citation

Civil Penalty

2079936
2079841
2079935
2079937
2079940
2079939
2079938

$100
100
100
100
50
50
50

CONCLUSIONS OF LAW
1.

The Commission has jurisdiction in this proceeding.

2.
Respondent violated the safety standards as charged
in the above ~ listed citations.

1645

ORDER
WHEREFORE IT IS ORDERED that Respondent shall pay to
Petitioner the civil penalties assessed above, in the ·total
amount of $550, within 30 days of this Decision.

~,;it~
1-~ve/\..·
.William Fauver
Administrative Law Judge
Distribution:
Charles Merz, Esq., Office of the Solicitor, U.S. Department
Labor, 280 u. S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Mr. Philip w. Pace, Manager, Industrial Relations/Safety
Kentucky-Tennessee Clay Company, P. o. Box 449, Mayfield, KY
42066 (Certified Mail)
kg

1646

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

:"oL"'1. .~t 1.' 1985
...
WESTMORELAND COAL COMPANY,
Contestant
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

WESTMORELAND COAL COMPANY,
Respondent

.
.
.
.
.
.
.

CONTEST PROCEEDING
Docket No. WEVA 82-152-R
Order No • 886894; 1/12/82
Eccles No. 6 Mine

.
.

CIVIL PENALTY PROCEEDINGS

:
:

Eccles No. 6 Mine

..

Docket No. WEVA 82-369
A.C. No • 46-01514-03501

DECISION
Before:

Judge Melick:

This case is before me on remand by the Commission on
September 30 q 1985 u for reconsideration of the amount of
c ivi l penalty assessed in light of the Commission's finding
that the violation in this case "did not result from
Westmoreland 9 s indifference, willful intent, or serious lack
of reasonable care."
The standard at issue , 30 C.F.R. § 75.202, requires
t hat "overhangingn ribs shall be "taken down" or "supported."
The Commission has affirmed the factual findings in this case
that Westmoreland Coal Company violated that standard by
allowing work to be done beneath a known overhanging rib that
had neither been "taken down" nor "supported." This action
or omission resulted in the death of a miner allowed to work
beneath that overhanging rib.
It is established that the responsible section foreman
knew of this violative condition but neither took down nor
supported the cited overhanging rib before allowing work to
be performed beneath it. Within this framework, a finding of
operator negligence is warranted.

1647

In assessing a penalty herein I have considered that
before the fatal rib fall several miners had made unsuccessful efforts to take down the offending rib with a slate bar
and with the roof bolter canopy and that some concluded there
was no hazard. I have also considered that the foreman himself had tried unsuccessfully to bring it down, striking it
four or five times with a slate bar (T. 227). I also note
however that the foreman failed to take other measures known
and accepted in the industry for removing such a rib. The
miner operat or, Albert Honaker, testified that "if that man
had said he thought it was unsafe and wanted me to take the
miner back in there and cut it down, sure, I'd have cut it
down." CT. 256). There is, moreover, no evidence that the
stopping could not have been built in a location other than
beneath this violative overhanging rib.
considering all the criteria under section llO(i) of
the Federal Mine Safety and Health Act of 1977 as reviewed in
my decision in this case dated January 18, 1983, <S FMSHRC
132> and in particular, reconsidering the negligence of the
mine operator as directed by the Commission, I find that a
civil penalty of $8,000 is appropriate.
Wherefore westmoreland Coal Company
a civil penalty of $8,000 within 30 days
decision.

s directed to pay
the date of this

Distribut i on :
John A. Macleod , Esq. and Thomas
Mor i ng v 1 100 Connecticut Avenue ,
(Cer t i f ied Mai l >

eans, Esq. , Crowell &
Washington , ~.c. 20036

•v

Scott Lo Messmore ~ Esq. , Westmoreland Coal Company, P.O.
Drawer A. & B 6 Big Stone Gap 8 VA 24219 (Certified .Mail)
Barry F o Wisor , Esq. v Office of the Solicitor, u.s. Department of Labor , 401S · Wi lson Blvd. , Arlington, VA 22203
(Certified Mai 1)
rbg

1648

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OC116 19B5
SECRETARY OF LABOR,
MINE S.AFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 85-24-M
A.C. No. 16-00352-05501 ZWI

v.

. Gramercy Alumina

ROBERTS ELECTRIC, INC.,
Respondent

DECISION
Appearances:

Chandra v. Fripp, Esq., Office of the
Solicitor, u.s. Department of Labor, Dallas,
Texas, for the Petitioner;
William v. Roberts, Jr., President, Bill
Roberts, Inc., Metairie, Louisiana, pro~ ·

Before:

Judge Koutras
Statement of the Case

This is a civil penalty proceeding initiated by the petitioner against the respondent pursuant to section llO(a) of
the Federal Mine Safety and Health Act of 19 77~ 30 u.s.c.
§ 820Ca>, seeking a civil penalty assessment of $20 , for a
violation of mandatory safety standard 30 C.F.R. § 55.12-12,
as stated in a section 104(a) , Citation No. 2237173, served
on the respondent by MSHA Inspector Joe c. McGregor on
November 24, 1982. The citation was issued after the inspector found an inadequate connection on an electrical box.
The respondent filed a timely answer and contest, and
the case was docketed for hearing in New Orleans, Louisiana,
during the term August 6-8, 1985, along with several other
cases, in which the same inspector issued citations .
Issue
The issue presented in this case is whether or not the
respondent violated the cited safety standard, and if so, the
appropriate civil penalty which should be assessed taking

1649

into account the civil penalty assessment criteria found in
section llO(i) - of the Act.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Hea~th Act of 1977,
Pub . L. 95-164, 30 u.s.c. § 801 et seg.
2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission Rules, 29 C.F . R. § 2700.1 et seg.

Stipulations
The parties stipulated that the respondent is an electrical contractor who regularly employs six employees. At the
time of the inspection by Inspector McGregor, the respondent
was performing electrical contract work at the Gramercy
Alumina Mine, an operation owned and operated by the Kaiser
Aluminum Company. The respondent employed 8 to 10 employees
to perform this contract work. Respondent's representative
i ndicated that his company has an annual work volume of
a pproximately two million dollars. He also indicated that
his company performs regular contract work at the mine in
question, and he concedes that his company is often called
upon to provide electrical contract services at the mine (Tr.
608).
Amendment to the Pleadings
Pet itione r 0 s counsel moved to amend the pleadings to
r e fle c t a n alleged vi olation of mandatory safety standard
30 CoFoRo § 55.12- 8u rather than section 55.12-12 , as alleged
in I nspector McGregor i s citation. In response to questions
from the bench 7 Mr. Roberts stated that he was fully aware of
t h e cited condition or practice, and that abatement was accomplis hed i mmed i a tely upon notification to his supervisory
emp l oyee at the mi ne who was supervising the work being perf ormed t hat a c i tat ion would issue. Inspector McGregor conced e d t ha t he had cited the wrong standard, but he could not
r ecal l t he r eason f o r c iting section 55 . 12-12. Af t er further
c onside r at i o n o f t he mot i o n to amend, I concluded that the
respondent has n o t been prejudiced by the amended citation,
a nd gr anted the petitioner 8 s motion to amend (Tr. 8 , 13-14).
Petiti oner gs Testimony and Evidence
MSHA Inspector Joe c. McGregor testified as to his background and exper ience and he confirmed that he issued the
citation in question. He confirmed that he has been an MSHA

1650

inspector for approximately 7 years and has conducted approximately 300 inspections during this period of time. He stated
that he has 20 years' mining experience, and has attended the
MSHA Mining Academy at Beckley, West Virginia for an initial
training session, and that he has retraining for 2 weeks
every year. His electrical experience consists of an 8-week
training course and on-the-job training as an inspector. He
conceded that he is not an electrician and holds no electrician ' s papers or licenses (Tr. 16-18: 24-25).
Mr. McGregor stated that the respondent is an electrical
contractor who performs work at Kaiser Aluminum's Gramercy
Alumina Mine, and he described that operation as an alumina
milling plant where raw aluminum ore is refined and processed.
He indicated that Kaiser Aluminum imports its raw materials
from Jamaica, and exports its finished product to several
states. He confirmed that the Kaiser plant has an MSHA legal
identity number, is regularly inspected by MSHA, and in his
opinion, the mine in question is subject to MSHA's enforcement jurisdiction (Tr. 23-24).
Inspector McGregor testified that he issued the citation
after observing an extension cord approximately 50 feet long
hooked into an electrical box on the east wall of the plant
steam turbine room. The cord entered the box through the
front panel box door which was opened several inches to
permit the cord to enter. The ends of the cord were bare
because they had been stripped to facilitate the connection
inside the box, and the cord was otherwi~e properly insulated.
The panel door opened side-to-side, and Mr. McGregor stated
t hat he was able to observe the exposed wires and the posts
to which they were attached inside the panel box without openi ng the door further o The manner in which the connection was
made did not allow the panel box door to close completely,
and this left the bare wires inside the box ·accessible to
employees. The cord in question should have entered the box
through a proper fitting through a hole in the side of the
panel box, rather than under the panel door . In addition, a
strain clamp should have been used to keep the cord tight and
to prevent it from being pulled or disconnected from the box
(Tr o 18-22 > o
Mr. McGregor believed that the open electrical box door
presented a shock hazard to the people working in the steam
room, and he observed people in t ·he turbine room. However,
the cord was not in use at the time he observed the condition
(Tr. 22-23).

1651

On cross-examination, Mr. McGregor confirmed that he is
not a licensed electrician and has never worked for an electrical contractor or in an electrical shop. He also confirmed that the cord in question was not a "department store
extension cord," and that it was a heavy duty cord. ~e did
not know the voltage rating of the cord, and used no meters
to determine this. He indicated that three wires were hooked
up inside the box in question, and he assumed that the voltage was 120. He was told that the cord was used for power
tools. Although the voltage ratings of electrical panel
boxes are normally 120, 240, or 480, he did not know the rating of the box in question, and the box contained a disconnect switch with a pull handle (Tr. 24-29>.
Mr: McGregor explained that he was familiar with the
type of heavy duty extension cord in question, and he stated
that electricians use them often to supply power to power
tools which are used a good distance. away from the power
source. At times, the cords are equipped with plug-in boxes
so that three or four additional power outlets may be used
(Tr. 36-37). Although he saw no hand tools around, someone
told him the cord was used for that purpose (Tr. 38). He
agreed that such a temporary hook-up was made because a
source of power was needed to operate hand tools.
Mr. McGregor did not believe it was normal to use a
temporary hook-up as the one he observed, and in his view the
normal procedure would be to tap into a box by going through
proper fittings (Tr. 40). Although the act of "tapping into
the box" was not a violation, Mr. McGregor believed that
f ailure to use a proper fitting was (Tr . 40). He did not
believe that punching a hole through the side of the box and
f itting the cord through proper restraining fittings would
have caused any problems (Tr. 40-41). Since the respondent
indicated that his men had often performed work at the plant,
Mr. McGregor believed that a plug-in device of some kind
should have been installed on the box to provide a properly
fitted source of power. He conceded that the contractor
people performing the electrical work were qualified electricians and knew what they were doing (Tr. 42) .
Mr . McGregor confirmed that as soon as the condition was
called to the attention of the steam turbine room supervisor,
an electrician immediately disconnected the cord and shut the
box lid. Since he did not believe that any of the respondent's employees were working in the room the day of the
inspection, Mr. McGregor believed that the connection was
probably made the day before (Tr. 53). He conceded that he

1652

had no reason to believe that the connection was not temporary, but did not remember seeing any "flag" device attached
to the cord to indicate that it was a temporary connection
(Tr. 54).
Respondent's Testimony and Evidence
Respondent Bill Roberts asserted that the box in question has a protective cover plate which fits over the
breakers and the interior of the box so that none of the electrical connections are exposed. He also contended that the
box was in fact a disconnect switch. Since the cord was
connected , it was impossible for the lid to close tightly
over the cord. He also contended that there were no exposed
bare wires, and that anyone contacting the switch enclosure
or box could not be shocked. He conceded that if someone
deliberately went out of their way to reach into the box opening, they could "possibly have gotten shocke~," but he indicated that "people just don't stick their hands in boxes or
go out of their way to make an unsafe co~dition" (Tr. 32).
He also indicated that people have been working in the location in question for 10 to 20 years and that no one has ever
been hurt by the type of temporary connection found by the
inspector (Tr. 32-33).
·Mr. Roberts stated that the heavy duty cord in question
is rated at 600 volts, and he identified it as an oil resistant heavy duty "SO" cord with a one-eighth inch neoprene
jacket covering the cables. He also indicated that "one can
beat on it \\Tith a hammer" without puncturing it, that it was
made '0 to run open and exposed , " and that it was an approved
cable for the application in question {Tr. 36). He drew a
sketch of the connection in question on a blackboard in the
courtroom, and except for the manner in which t he door opened
(side -to-side as opposed to up and down>, Inspector McGregor
agreed with the sketch depicting the manner in which the
connection was made (Tr. 45 - 46).
Mr. Roberts stated tha t the connection in question
probably existed for 1 day. He explained that temporary
connections of this kind are made so that his men can drill
for straps or pipe installations, and when they move about
the plant and run out of extension cord, they have to tap in
at another location in order "to keep the job moving throughout the power house." He described the turbine area as "a
big machinery room," and he indicated that the area does not
have many electrical receptacles. Although there are 440
vol t receptacles for welding machines, his ·men were using a

1653

120-volt connection. He could not recall the specific work
being performed by his men (Tr. 56-57).
Mr. Roberts also described the area as an isolated room
which housed the steam turbines for the plant, and he likened
it to a power house. He confirmed that the turbines are
remotely controlled through the use of instrument panels, and
that except for maintenance personnel who go into the area
"once in a while," there is no one in the area (Tr. 57). He
also indicated that the disconnect switch box was a 240-volt
device, and the connection in question was made by "tapping"
to each "leg" of 120 volts, with one tap to ground (Tr. -58).
On cross-examination, Mr. Roberts agreed that the "SO"
cord in question was a "power wire," and he considered it "a
power cord up to 600 volts" (Tr. 59). He stated that he previously worked at the Gramercy plant from 1964 to 1969, and
was familiar with the plant and the turbine room where the
condition was cited. He detailed his electrical design and
contracting background and experience 1 and he testified as
follows in response to questions from petitioner's counsel
(Tro 60-62):
.
Q. If, such as in the standard there's a
distinction made between power lines and
cable, what is that distinction in your mind,
or is there a distinction to you?
A. Well 1 it depends on what you're referring
to when you say power u and cable. Power designates voltage; cable designates wire .

Q. And in your opinion, this connection was a
power wire cable?
A. Well u let me say this. Any cable that's
got a voltage has got power .
I t could be one
volt u it could be 40u000 volts.

Q.

So then there's really no distinction?

A.
I would say that -- the only distinction
between a power cable, you'd refer to a single
cable -- a single cable never normally runs
over 32 volts.
·
A power cable could be classified anything
over 32 volts. The code designates 32 volts
and below as low voltage wires.

1654
,J

•

Q. All right. I'm trying to understand your
argument, and you can tell me if I'm wrong.

My understanding is that if -- this was a
temporary connection is your contention, and
because it was temporary, that you were not
required to do anything other than what you
did to get this power.
If it was a permanent position, would you have
done -- a permanent connection, would you have
done otherwise?
A. · In a permanent connection on this particular situation, we would have ran a conduit.
We wouldn't have ran a portable cable at all.
Flexible wire -- we would have put it in pipe.
That is Kaiser's standard, and that's also the
standard by the National Electrical Code -that it be run in a conduit, meaning a metal
pipe, and we would have ran that in a metal
pipe at Kaiser, had that been a permanent
connection.
Q. So your contention is that this was temporary, and that's why it's not a violation of
the standard?

Findings and Conclusions
Fact of Violation
The respondent is charged with a failure to comply with
the requi rements of mandatory safety standard 30 C.F.R.
§ 55.12- 8 8 which provides as follows:
Power wires and cables shall be insulated
adequately where they pass into or out of electrical compartments. Cables shall enter metal
frames of motors, splice boxes, and electrical
compartments only through proper fittings.
When insulated wires, other than cables, pass
through metal frames, the holes shall be substantially bushed with insulated bushings.

1655

The respondent conceded that the cord in question was a
cable (Tr . 60-62). Given the voltage of the cord, and the
fact that it was connected to provide power to certain hand
tools, I conclude and find that the cord was a power cable
within the meaning of section 55 .12 -8.
Inspector McGregor and petitioner's counsel were in
agreement that had the cord in question been installed
through a proper bushing or fitting, it would have allowed
the lid of the panel box in question to close tightly,
thereby not exposing anyone walking by the box to any hazard.
Had this been done, they both agreed that no citation would
have been issued CTr. 47-50). Respondent agreed that had the
connection been a permanent one, it would have to be provided
with some type of a strain-relief connector or a bushed
opening in the box (Tr. 34, 50). Respondent's contention is
that the connection was temporary , that they are made "all
the time," and that it did not present any shock hazard
because the wires connected to the terminals inside the box
were inaccessible unless someone chose to stick his hand
inside the box thro~gh the box opening that was "cracked two
i nches" (Tr . 51).
There i s nothing in the standard that supports ·the
respondent's assertion that a temporary connection or use of
a power cable is permissible, and that the standard only
applies to a permanently wired cable which enters an electrical box. The standard simply makes no such distinctions . I
believe that one may reasonabl y assume that the lid or door
which was provided on the electical box in question was there
t.o i ns ure that the lid or door \!las kept tightly closed to
prevent persons ~ rom contacting the wires i ns ide the box or
to prevent damage to the wires. I t is clear from the evidence in this case that the lid or door was not completely
closed, and that th~ cord did not enter t he box through
p roper fittings or holes with insulated bushings. Under the
cir cumstance s ~ X conclude and f ind t.hat the petitioner has
established ~ violation of section 5 5~12-B p and the citation
IS AFFIRMED.
Historv of Prior Violations
The petitioner has stipulated that the respondent has
never been issued prior citations (Tr . 6), and I have taken
this into . account in assessing the civil penalty for the citation in question in this case.

1656

size of Business and the Effect of the Civil Penalty
Assessment on the Respondent's Ability to Continue in
Business
The evidence of record in this case supports a conclusion that the respondent is a small independent contractor
subject to the Act. I further conclud~ and find that the
civil penalty assessed for the violation in question will not
adversely affect the respondent's ability to continue in
business.
Negligence
Although the respondent asserted that it had connected
the cable in question the same way on many prior occasions,
this is no defense to the question of negligence. I conclude
that the violation resulted from the respondent's failure to
exercise reasonable care, and that this amounts to ordinary
negligence.
Gravity
The testimony and evidence in this case establishes that
the violation occurred in an isolated area of the plant, and
that the only persons possibly exposed to any hazard were
qualified and trained electricians. I find that the possibility of any injury by anyone coming in contact with the electrical box in question was unli J~ely and remote. Assuming
that contact wa s madep the res ponde nt's unrebutted testimony
i.s that t he cable in question was an a pproved heavy duty
c able which was well~ i nsulated . Further, t he cable was not
1n u se. a nd the ins pecto r ob s e~ved no o ne in t he area where
it was connected. Under these circums t a nces; I conc lude and
f ind that t he v i olation was non-ser ious.
Good Faith Comp l iance
The r ecord e stabl i shes t hat abatement was achieved
within a half -an-hour of the issuance of the citation.
Mr . Roberts stated t hat his superintendent advised him that
the cited condition was corrected before Inspector McGregor
l eft the mine on the day the citation was issued (Tr . 10-11) .
I conclude and find that the respondent achieved rapid good
faith compl i ance .
Penalty Assessment
On the basis of the foregoing findings and conclusions,
and taking into account the requirements of section llO(i) of

1657

the Act, I conclude that a $20 civil penalty assessment for
the violation in question is appropriate and reasonable in
this case.
ORDER
The respondent IS ORDERED to pay a civil penalty assessment in the amount of $20, within thirty (30) days of the
date of this decision. Payment is to be made to MSHA, and
upon receipt of same, this proceeding is dismissed.

/~A{~
Administrative Law Judge

Distribution:
Chandra v. Fripp, Esq., Office of the Solicitor, u.s.
Department of Labor, 555 Griffin Square, Suite 501, Dallas,
TX 75202 CCertified .Mail)
Mr. William V. Roberts, Jr., President, Bill Roberts, Inc.,
P.O. Box 1294, 2500 L & A Road, Metairie, LA 70004
<Certified Mail>

fb

1658
--.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGIN IA 22041

CONTEST PROCEEDING

KEYSTONE COAL MINING CORP .,
Contestant

Docket No. PENN 84-193-R
Citation No . 9951 311;
6/20/84

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent
-

Urling No. 3 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDI NG

.

Docket No. PENN 85- 29
A. C. No. 36 - 05658-03541

-

v.

Urling No. 3 Mine

KEYSTONE COAL MINING CORP.,
Respondent
DECISION
Appearances:

James B . Crawford, Esq., Office of the Solicitor,
u.s. Department of Labor, Arl i ngton , Virginia
for the Secretary of Labor; William M. Darr,
Esq ., Indiana , Pennsylvania , for Keystone Coal
Mining Corp Q

Before :

Judge Broderick

On July 9 , 1985, I issued a Tentative Decision in this
case and gave the parties the opportunity to file objections
or arguments before I issued a Final Decision. 1/ After
1/
The Secretary 11 objects" to my issuance of a Tentative
Decision in this case and cites " Administrative Procedure
Act Rule ·8 (b)" to show that it was improper. The Tentative ·
Decision was issued in this case to permit the Secretary
to fully argue his position before a Final Decision was
issued. · See Administrative Procedure Act, 5 u.s.c. § 557
(b) and (c) .

1659
. .. .
~.

an extension of time, poth parties have filed post hearing
briefs. I have considered again the entire record in this
case and the . contentions of the parties, and conclude that
the Tentative Decision of July 9, 1985 should issue as my
Final Decision in this case. The Tentative Decision is
attached hereto and made a part of the Final Decision .
Keystone is ORDERED to pay within 30 days of the date of
this decision the sum of $1100 as penalti·e s for the violations
charged in the two citations.

//aA.~5,· )4dvo~e/._
, / James A·. Broderick
' ' Administrative Law Judge
Distribution:
William M. Darr, Esq., 655 Church Street, Indiana , PA
15701 (Certified Mail)
James B. Crawford, Esq., U.S. Department of Labor, Office
of the Solicitor, 4015 Wilson Blvd. , Arlington, VA 22203
(Certified Mail)
slk

1660

ATTACHMENT
FEDERAL MINE SAFETY AND HEALTH REVI EW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

July 9, 1985

KEYSTONE ' COAL MINING CORP .,
contestant

v.
SECRETARY OF LABOR,
MI NE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

.
.

..

CONTEST PROCEEDING
Docket No. PENN 84-193-R
Citation 9951311; 6/20/84
Url i ng No. 3 Mine

CIVIL PENALTY PROCEEDING

.

Docket No. PENN 85-29
A. C . No. 36-05658 - 03541
Urling No. 3 Mine

:

KEYSTONE COAL MINING CORP . ,
Respondent
TENTATIVE DECISION
The following decision is issued subject to the right
of the parties to file objections or argument with me within
20 days from the date of its issuance.
STATEMENT OF THE CASE
The contest proceeding involves a challenge to a
ci tation i ssued for a violation of 30 C.F.R. § 70.100. The
civil penalty proceeding seeks a penalty for the violation
charged in that ~itation and for another viol~tion charged
in a withdrawal order. Pursuant to notice the case was
called for hearing in Pittsburgh, Pennsylvani a o n June 4,
1985. The parties . proposed to settle the violati o n charged
in the withdrawal order by the payment of the pe n a lty
originally assessed, $650. I stated on the record t hat I
would approve the settl ement. Wi t h respect t o t he c o n tested
citation, the operator conceded that the violation occur r ed,
but contested the special finding that i t was caused by the
operator ' s unwarrantabl e f ailure to comply wi t h the
standard.
·

1661

Paul s . Parobeck, Robert Davis , Paul Bizich; Jr. and
George M. Szalankiewicz testified on behalf of the Secretary.
Raymond Wygonik and Dennis Malcolm testified on behalf of
Keystone. At the conclusion of the hearing, I stated on the
record that I concluded that the evidence did not establish
that the violation was caused by Keystone's unwarrantable
failure to comply with the standard.
ISSUES
1 . Was the violation the result of Keystone's
unwarrantable failure to comply with the standard?

2.

What is the appropriate penalty for the violation?

FINDINGS AND CONCLUSIONS
I have considered the entire record and the contentions
of the parties in making the· following decision.
The parties stipulated that Keystone is subject to the
Mine Safety Act and that I have jurisdiction over the
parties and the subject matter of this proceeding. Keystone
is a "medium to large" operator, producing over 6 million
tons of coal annual, 557,000 at the subject mine. The
imposition of a penalty in this case will have no effect on
Keystone's ability to continue in business. In the 24
months prior to the citation being considered here, Keystone
had a history of more than 1700 violations, including 66
vi olati ons of r espirable dust standards . This is a
s ignificant history of prior violations and the penalty
hereafter assessed will reflect that fact. · The parties
agreed that the violation charged in the coptested citation
oo.c u·r ·red. It was terminated promptly in good faith.
UNWARRANTABLE FAILURE
Keystorte ~ s Dus t Control Plan requires that a m~n~mum of
3200 cubic feet of air be mainta ined at the end of the line
Drattice, and a minimum of 9000 cubic feet at the last open
Crosscut. Fourteen water sprays (later increased to 16>
operating at 60 psi were required. Keystone and its
affiliated companies have been leaders in developing the fan
·spray sy$tem for removing respirable dust.

Technical inspections were carried out on June 1, 1983,
on November 14, 1983 and on October 17, 1984. The quantity
of air at the end of the line curtain varied from 3540 to
4430 cubic feet. Dust samples collected ranged from 0.1 to
1.1 mg/m3. These inspections demonstrated that the plan was

1662

.·

more than adequate in controlling respirable dust. Despite
this fact, however, dust samples submitted by Keystone for
the designated occupation .036 for the MMV section showed
that it was out of compliance during the following
bi-monthly sampling periods:
May-June 1983
July-Aug. 1983
Nov.-Dec. 1983
Jan.-Feb. 1984
.

2.2 mg/m3
2.7 mg/m3
2.6 mg/m3
3.1 mg/m3

.

In each case compliance was effected and the citations
terminated when secondary samples were take.n . The samples
submitted for September-October 1983 showed an average of
1.7 mg/m3 , and for March-April 1984 showed an average of 1.7
mg/m3.
Five samples taken on May 23, 24 and 25, 1984 showed
the following MRE equivalents: 1.1, 2.5, 3.3, 0.5 and 4.0.
The average concentration was t~us 2.2 mg/m3, exceeding the
allowable limits under 30 C.F.R. § 70.100. When the
computer printout was received, showing these
concentrations, a citation · was prepared and taken to the
mine by MSHA Inspector Paul Bizich, Jr. Inspector Bizich
was directed to serve the citation and make a spot
inspection including sampling the section in question.
However, the section was idle that day and for the 2
previous days. The inspector talked to the mine
superintendent and the section foreman who both said the
dust control plan had been followed . The inspector then
r equested the superintendent to voluntarily increase the
requirements of the dust control plan. Superintendent
Wygonik replied that he could not agree to this without
consulting others. The inspector concluded that the fact
that the unit had been out of compliance five times in the
past 12 months (actually 14 months) indicated a lack of
concern on the part of Keystone. He therefore found tha~
the violation was due to the operator's unwarrantable
failure and issued a citation under section 104(d)(l) of the
Act. The citation was terminated on June 28, 1984 when the
operator submitted 5 valid samples with an average
concentration of 0.6 mg/m3.
Keystone was.equipped and staffed to take and analyze
dust samples itself, but did not do so between May 1983 and
June 1984.
After the · citations were issued in 1983 ~nd early 1984,
Keystone checked the sprays, the curtains and .· the mining
machine. Maintenance people and technical support people

1663

were called in but found no problems with the equipment and
could find no evidence that the dust control plan was not
being followed. However, two miner operators expressed
suspicions of the dust sampling program because they felt it
might affect their rights to obtain black lung benefits.
Keystone measures the air at the end of the line
curtain and at the last open crosscut every shift. It
checks the water sprays every shift, and checks the water
spray pressure occasionally. A dust technician gives annual
refresher training to the miners during which he stresses
the importance of the ventilation and dust control plan.
In the case of Zeigler Coal co., 7 IBMA 280, 295-96
(1977) the Interior Board of Mine Operation Appeals stated
that a violation is unwarrantable if the operator "has
failed to abate the conditions or practices constituting
· [the] violation • • • [when it] knew or should have known
existed or which it failed to abate because of a lack of
reasonable care." In the case of United States Steel
Corporation, 6 FMSHRC 1423 (1984), the comm1ssion alluded to
the Board's definition in Zeigler and stated that although
it was not required "to examine every aspect of the Zeigler
construction," it concurred with the Board "to the extent
that an unwarrantable failure to comply may be proved by
showing that the violative condition or ·practice" resulted
from "indifference, willful intent, or a serious lack of
r easonable care." (1437)
There i s no evi dence i n this record that Keystone knew
t hat t he conditions cons ti tuting the violation cited here
e xisted, and I conclude that it did not. Should it have
known that .such conditions (i.e., respirable dust in excess
of 2. 0 mg/m3) exis.t ed prior to the issuance of the citation?
Since the plan was adequate to keep the dust level within
allowable l imits, MSHA concludes that it was not being
f ol lowed . But Keystone has shown that it regularly checked
the air a nd water spray systems, and that it had a regular
program fo~ training and retraining the miners concerning
the ventilation and dust control plans. In January, 1984,
and March, 1984, MSHA requested that it monitor the sampling
program and Keystone agreed. However, the proposed
monitoring was not done. In view of these facts, I cannot
conclude that the .violation resulted from indifference,
willful 'intent or a serious lack of reasonable care. Nor
(though this is a closer question> can I conclude that
Keystone "should have known" that the condltiori existed.
MSHA argues that the fact that Keystone had four prior
violations establishes that it should have known of the
violation charged here. This does not follow. There is no

1664

evidence that .Keystone did anything or failed to do anything
which would have put it on notice that the dust limits were
exceeded in May, 1984. Therefore, I conclude that the
violation did not result from the unwarrantable failure of
Keystone to comply with the respirable dust standard.
Therefore, the citation was improperly issued under section
104(d)(l), and should be modified to a 104(a) citation.
PENALTY
Exposure to more . than 2. 0 mg/m3 of respirable dust over
the working life of a miner is likely to result in coal
miner's pneumoconiosis or black lung. This_,. is a serious
disease, and can result in disability and early death. The
Coal Act of 1969 and the Mine-Act of 1977 were both passed
in part to deal with the serious problem of overexposure to
coal dust. I conclude that the violation was serious. It
· was promptly terminated in good faith. The operator is
medium large and has a significant history of prior
violations. I conclude that, considering the criteria in
section llO(e) of the Act, an appropriate penalty for the
violation is $450.
ORDER
Based on the above findings of fact and conclusions of
law, IT IS ORDERED:
(1) Citation 9951311 issued June 20 : 1984 , under
section 104(d) ( l ) is MODIFIED to delete the
f inding that the violation was caused by the
operator vs unwarrantable failure to comply with
the standard. The citation therefore is converted
to one issued under section 104(a) .
'2) Keystone shall pay the following penalties f or
t he v iolat i ons charged i n this proceeding :

Ci tation 2252764
Citation 951311

$ 650
450
$1100

Total

<3> The parties are granted 20 days from the date
of issuance of this tentative decision to file
objections thereto or arguments thereon.

tl-1/ttL.~ ~~ci,/ft~

J
1665

James A. Broderick
Administrative Law Judge

Distribution:
William M. Darr, Esq., 6.5 5 Church Street, Indiana, PA 15701
(Certified Mail)
James B. Crawford, Esq., U.S. Department of Labor, Office of
the Solicitor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)
slk

I'

l

t

1666

1

•

FEDERAL MIN E SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT16 1985

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. PENN 84-216
A.C. No. 36- 02405- 03572

v.

Greenwich Collieries
No. 1 Mine

PENNSYLVANIA MINES CORP.,
Greenwich Collieries
Division,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Broderick

On September 23, 1985, the Secretary of Labor filed a
motion for approval of a settlem~nt reached by the parties
in this case. The v iolations were originally assessed at
$4 , 250 and the parties propose to settle for $1,500 .
Two orders and one citation a re involved in this
docket. One order and one citation have been contested in
separate dockets (PENN 84-151-R and PENN 84-152-R) . The
contested order s and citation were issued about 6 weeks
f ollowing an explosion at the ffiine which was closed by a
10 3(k) order. The 103( k) order required that in the event
any hazard was· found, a plan would be submitted to MSHA
for corrective action. As of April 3, 1984, modifications
had been permitted pursuant to such plans about 40 times.
On that date a mapping team encountered an explosive mixture
of methane which was corrected by the installation of curtains.
A plan was not submitted or approved, although an MSHA
task force member was aware of the hazard, and understood
that it would be corrected by mine management .
The foreman
who corrected the condition was acting in good fai th, but
because a plan was not submitted for approval, a citation
was issued for a violation of section 103(k) of the Act.
It was originally assessed at $2,000, and the parties propose
to settle for payment of $800.
An order was issued under section 104(d) (1) on April 5/6,
1984 charging a violation of 30 C.P.R. § 75 . 32 4 because two

1667

company foremen observed a hazardous condition and corrected
it without · recording the findings and action in the mine
examiner's book. However i t was recorded in the mine foreman's
book . It is further _rioted that the foremen did not initially
observe the condition but were informed of it by the mapping
team referred to above. The violation was originally·
assessed at $1,500. The parties propose to settle for $200.
The violation charged in the other order not separately
contested is of 30 C.F.R. § 75.317 because a flame safety
lamp was not disassembled,· cleaned, serviced and tested
before it was used underground. The violation was originally
assessed at $750 and the parties propose to settle. for $500.
Respondent is a medium to large operator with an average
history of prior violations. The violations were abated
in good faith.
I have considered the violations charged in the orders
and citation and the information contained in the motion
in the light of the criteria in section llQ(i) of the Act.
I conclude that the proposed settlement will effectuate the
purposes of the Act and should be approved.
Accordingly, the settlement is APPROVED and Respondent
is ORDERED TO PAY the sum of $1,500 within 30 days of the
date of this order.

j~s k/3~-odu-t ei.,

James A. Broderick
Administrative Law Judge

Distribution:
J oseph T . Kosek r Esq ., Greenwich Coll~eries , P . O. Box 367 ,
Ebensburg ; PA 15931 (Certified Mail)
Edward Fitch , Esq ., U. S . Department of Labor , Office o f the
Solic itor , 4015 Wilson Blvd. , Arlington , VA 22203 (.Certified
Mail )
slk

1668

FEDE~AL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 161985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
:

Docket No. PENN 85-145
A.C. No. 36-07524-03502

v.
Lytle Strip Mine
LATROBE MINING COMPANY,
INCORPORATED,
Respondent
DECISION
Appearances:

James E . Culp, Esq.,. Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for the Petitioner.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a proposal for assessment of
civil p enalty f i led by the petitioner against the respondent
p ursuant t o section llO(a ) of the Federal Mine Safety and
Health Act of 1977 , 30 U.S.C. § 820(a ) , seeking a civil
penalty assessment of $300 for an alleged violation of
30 C. F.R. § 48.28(a), because of the asserted failure by the
respondent to give annual refresher training to two of its
miners . The two affected miners are Donald Lupyan , the mine
operator 6 and Kevin Fodor , a mine employee. They were the
only two full-time mine employees working at the mine, and
according to the inspector, an occasional part-time employee
was hired by Mr . Lupyan as required .
The respondent contested the violation and requested a ·
hearing . Pursuant to notice, a hearing was convened in
Pittsburgh, Pennsylvania on August 29, 1985, and while the
petitioner appeared, the respondent did not.
In view of the
respondent's failure to appear, the hearing proceeded without
him. For reasons discussed later in this decision, respondent is held to be in default, and is deemed to have waived
his opportunity to be further heard in this matter.

1669

Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 et seq.

u.s.c. § 820(i).

2.

Section llO(i) of the 1977 Act, 30

3.

Commission Rules, 20 C.F.R. § 2700.1 et seq.
Issue

The issue presented in this case is whether the petitioner has established a violation of section 30 C.F.R.
§ 48.28(a), and if so, the appropriate civil penalty that
should be assessed for the violation.
MSHA's Testimony and Evidence
The following MSHA exhibits were received in evidence in
this proceeding:
1. A copy of the section 104(a) Citation
No. 2406404, issued by Inspector .Wendell E.
Hill on October 2, 1984.
2. A copy of a section l04(g)(l) order withdrawing the untrained miners from the mine .
3Q A copy of the respondent's legal identity
report filed with MSHA's district office .
4. A copy of the respondent 0 s MSHA approved
trainihg plan which was in effect at the time
the citation was issued by Inspector Hill.
MSHA Inspector Wendell E. Hill testified that he cond ucted an inspection of the mine on October 2 , 1984, because
the mine had just changed ownership, and that it is MSHA's
policy to conduct an inspection when a new operator begins
mining Q
Inspector Hill confirmed that he has inspected the mine
since 1982 under previous owners. He stated that Mr. Lupyan
filed his legal identity report with MSHA in January, 1984
<Exhibit 3), and began mining in October, 1984. Mr. Hill
last visited the mine on August 22, 1985, and prior to that
had gone there for inspections in May and July.
However,
since no one was there, Mr. Hill conducted no inspections.
Mr. Hill confirmed that during these visits, he observed a

1670

small stockpile of coal, and rusty equipment simply parked by
a trailer which serves as the mine office. These observations led him to conclude that active mining was not taking
place. Mr. Hill also indicated that the land owner had
advised him that someone had visited the site to sow some
seed, but that strip mining was not taking place. Mr. Hill
confirmed that the respondent has filed no changes to the
mine legal identity form, and that as far as MSHA is concerned, Mr. Lupyan is still considered the legal operator of
the mine for MSHA's enforcement purposes.
Inspector Hill testified that at the time of his inspection, Mr. Lupyan and Mr. Fodor were constructing a surface
silt pond with bulldozers. They were digging a hole approximately 20 feet deep. They were within 50 feet of the highwall, and he believed that prior work that they had performed
would necessarily bring them close to the highwall. Since
the surface strip mine in question was above an old abandoned
underground mine, those miners working on the surface have to
be aware of the terrain and possible surface cracks. Without
the proper training, they may be unaware of these and possibly other hazards.
Mr. Hill testified that during his inspection he asked
Mr. Lupyan and Mr. Fodor if they had completed their annual
training, and when they indicated that they had, he asked to
see their training certificates. The certificates they produced were dated September 19, 1983, and since they were outdated and Mr. Lupyan and Mr. Fodor could produce no evidence
that they had received training during the past year, he
i ssued the citationo He also issueq a withdrawal order pursuant to section 104(g)(l) of the Act (Exhibit 2) .
Mr. Hill confirmed that he abated the C·itation the day
after it was issued after Mr. Lupyan and Mr. Fodor produced
new training certificates indicating that they had received
t heir annual refresher training.
Findings and Conclusions
RespondentQs Failure to Appear at the Hearing
The record in this case reflects that the initial Notice·
of Hearing was mailed to the respondent at his address of
record by certified mail on July 10, 1985. The Amended
Notice of Hearing advising the respondent of the specific
hearing location was similarly .mailed on August 13, 1985.
However, the postal service registered return receipt cards

1671

were not returned, nor have the notices of hearing been
returned as undeliverable.
Petitioner's counsel stated at the hearing that he had
attempted to contact Mr. Lupyan on several occasions, both at
his residence and at the mine telephone number listed on his
records . In each instance, Mr. Lupyan was unavailable and
did not return any of counsel's calls or otherwise respond to
the messages left for him. Counsel also indicated that he
had written to Mr. Lupyan concerning the case but received no
response (Tr. 8).
On August 26 , 1985 , I placed a t elephone call to the
respondent' s mine at the number listed in the file. An
answering service (Renee) advised me that Mr. Lupyan was not
available . I left a message detailing the date, time, and
place of the hearing, and the answering service assured me
that the message would be passed on to Mr . Lupyan.
On Thursday morning, August 29, 1985, at approximately
10:00 a.m., and prior to the commencement of the hearing, I
placed a telephone call to the respondent's mine and spoke
with an individual who identified himself as Mr. Hanley. He
advised that he was the caretaker, and informed me that he
was not employed by the respondent and had no connection with
his mining operation. He also informed me that Mr. Lupyan
has not picked up the mail which has been accumulating at the
mine, and that the mine is not producing any coal. He
explained further that Mr. Lupyan is no longer the president
of Latrobe Mining Company 6 and he identified the new
president a s a Mr . Paul Shaw. Mr . Hanley also advised me
that there was no one a t the property t hat could give me any
i nformati on and he knew absolutely nothing about the hearing
CTr. 6-7) •.

In t he case of Secretary of Labor v . Little Sandy Coal
Sales , I nc. u 5 FMSHRC 313 v March 28 , 1985 , the Commission
held t hat a pro ~ mine operator who fails to appear at a
hearing pursuant to notice must be given an opportunity t o
cross-exami ne witnesses pres ented by MSHA even though the
presiding j udge subsequently accepted his e xcuse for no t
appearing but simp ly gave him an opportunity to present a
statement in support of his case. Upon review of that decision, I find that the factual basis for the defaults differ.
In Little Sandy, the mine operator attempted to communicate
his inability to appear to the judge in advance of the hearing, the cas e involved a novel question of jurisdiction, and
the Commission viewed it as a "test case" concerning the
applicability of the Act to the respondent's mining operation.

1672

Given these circumstances, the Commission was of the view
that defaulting the operator without giving him an opportunity to fully present his defense by cross-examining MSHA's
witnesses was inappropriate. I find no such circumstances
presented in the instant case, and I conclude that Little
Sandy does not apply.
In the instant case, the respondent contested the proposed assessment, and by letter to · the Commission dated
April 10, 1985, he requested a hearing. Since that time, he
has not been heard from. The respondent has failed to
respond to a number of communications made by MSHA's counsel,
and he has apparently opted to ignore the notices of hearing
served pursuant to the Commission's rules. Under the circumstances, I conclude and find that he has waived his right to
be heard further in this matter and that he is in default.
Although Commission Rule 29 C.F.R. § 2700.63, calls for
the issuance of a show-cause order before a party is
defaulted, given the facts of this case where the respondent
has completely failed to respond or otherwise communicate
with me or trial counsel with respect to my hearing notices,
I conclude that the issuance of such an order would be an
exercise in futility .
Fact of Violation
I conclude and find that the petitioner has established
a violation of 30 C.F.R. § 48.28-(a), by a preponderance of
t he evidence o The testimony of Inspector Hill fully supports
the citation which he i ssued , and IT IS AFFIRMED .
Mr o Hill testified that the two miners in question were
observed working near a highwall with a bulldozer, and he was
concerned that their lack of training with respect to the
r ecognition of hazards with respect to the old underground
mine may have exposed them to surface cracks and other
hazards o Given the lack of training, he concluded that it
was reasonably likely that the miners would in the course of
their work i n the construction of the silt pond in question
encounter unrecognized hazards , thereby exposing them to
possible harm. For these reasons, he concluded that the violation was "significant and substantial." I find the inspec- ·
tor ' s testimony credible, and I agree with his finding.
Accordingly, his "S&S" finding IS AFFIRMED.

1673

Negligence
Inspector Hill stated that the violation resulted from
the respondent's moderate negligence. Since the respondent
had an approved training plan, it should have been aware of
the fact that annual refresher training was required of all
employees. The plan covers the types of hazards that one
could encounter at a strip mine (Exhibit 4). I conclude and
find that the violation resulted from the respondent's
failure to exercise reasonable care, and that this constitutes ordinary negligence.
Gravity
Inspector Hill testified that both Mr. Lupyan and
Mr. Fodor were experienced miners. However, since they were
working in an area near the highwall where the rock strata
was broken, this could affect the stability of the highwall.
Under the circumstances, and since they had not received
recent refresher training, they may not have been alerted to
these potential hazards. Mr. Hill believed that it was
reasonably likely that the lack of training in recognizing
such hazards could have resulted in an accident. I find that
this violation was serious.
History of Prior Citations
Inspector Hill confirmed that the respondent has no
history of prior citations, and I adopt this as my finding on
t his issue "
Si ze of Business and Effect of Civil Penalties on the
ResPondent's Ability to Remain in Business
Inspector Hill testified that the respondent's strip
was small and that the mine had only two
employees, namely the owner Mr. Lupyan and Mr. Fodor. The
~ine operated on one shift 6 5 to 6 days a week, and produced
approximately 30 tons a day.

~ining · operation

I conclude and find that the respondent is a small
operator. However, since Mr. Lupyan failed to appear at the
hearing , I cannot conclude that the penalty assessed will
adversely affect his ability to continue in business.
Good Faith Compliance
The record establishes that Inspector Hill fixed the
abatement time as October 5, 1984, 3 days after the citation

1674

was issued. He testified that when he returned to the mine
the day after he issued the citation, Mr. Lupyan and
Mr. Fodor produced new training certificates indicating that
they had received the required training. Accordingly, I find
that the respondent exercised good faith in rapidly abating
the citation.
Civil Penalty Assessment
The violation in this case was "specially assessed" by
MSHA's Office of Assessments at $300. Although the respondent had an opportunity to appear at the hearing and present
mitigating circumstances on his behalf, he failed to do so.
Normally, this would warrant an affirmation of the proposed
penalty filed by the petitioner. However, in this case, I
have taken into account the fact that the respondent a very
small operator <himself and one other full time miner), that
he has no prior history of violations, and that he achieved
rapid abatement. I have also considered the fact that it
would appear from the record here that he is no longer in
business, and that when he was, his coal production was
limited, and his mining operation was marginal at most.
Under the circumstances, I conclude that a civil penalty
assessment of $100 is reasonable for the violation in
question.
ORDER
The respondent IS ORDERED to pay a civil penalty in the
amount of $ 100 v for the violation in question, and upon
r eceipt of payment by the petitioner u this case is dismissed.

~~~0~

Administrat ive Law Judge

Distribution g
James E o Culpu Esq ., Office of the Solicitor y U.S . Department
of Labor 6 Room 14480 Gateway Building , 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
Mr o Donald E. Lupyan, President, Latrobe Mining Company,
Incorporated, P.O. Box 568, Latrobe, PA 15650 (Certified
Mail)
fb

1675

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 18 1985
SECRETARY OF LABOR,
MINE SAFETY ANrr HEALTH
ADMINISTRATION {MSHA),
Petitioner
Vo

CONSOLIDATION COAL COMPANY,
Respondent

CIVIL PENALTY PROCEEDING
:

.
..

..

Docket No. WEVA 85-95
A.C. No. 46-01 437-03574
McElroy No. 10 Mine

DECISION APPROVING SETTLEMENT
Before: · Judge Melick
This case is before me upon a petition for assessment
of civil penalty under Section 105{d) of the Federal Mine
Safety and Health Act of 1977 (the Act). Petitioner has
filed a.motion to approve a settlement agreement and to
dismiss the case. Respondent has agreed to pay the proposed
penalty of $20 in full. I have considered the representations and documentation submitted in this case, and I conclude that the proffered settlement is appropriate under the
criteria set forth in Section llO(i) of the Act. The
citation in this case is based on essentially the same facts
as in case Docket No. WEVA 85-151-D for which Respondent has
paid a civil penalty of $600 .
WHEREFORE u the motion for approval of ettlement is
GRANTED , and it is ORDERED that Respondent p
a penalty of
$20 within 30 days of this order.

Gar Melic
Administraff
. ·ve Law Judge

\j

Distribution:

Howard K. Agran, Esq., Office of the Solicitor, U.S.
Department 'of Labor, Room 14480-Gateway Building, 3535 Market
Street, Philadelppia, PA 19104 (Certified Mail)
Karl T. Skrypak, Esq., Consolidation Coal Company, 1800
washington Road, Pittsburgh, PA 15241 (Certified Mail)
rbg

1676

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 22 1985
DONALD C. BEATTY, JR.'
Complainant

.:
...
.:
.

v.

DISCRIMINATION PROCEEDING
Docket No. PENN 84-205-D

0

HELVETIA COAL COMPANY,
Respondent

Lucerne No . 8 Mine

DECISION
Appearances:

Earl R. Pfeffer, Esq., Washington, D.C. for
Complainant; William M. Darr, Esq., Indiana,
Pennsylvania for Respondent.

Before :

Judge Broderick

STATEMENT OF THE CASE
This case involves issues similar to those in the case of
Rocco Curcio v. Keystone Coal Mining Corporation, decided by
me on September 27, 1985. The two mine operators are related
companies , and counsel for Complainant and Respondent are the
s ame. The cases were briefed together .
Complai nant i n t hi s case contends that he was discrimi nated against in violation of the Act when he was charged
with an unexcused absence from work for attending an MSHA
manager's conference on April 6, 1984. The case was heard in
I ndi a na 0 Pennsylvania on May 15, 1985. Donald c. Beatty , Jr .u
Thomas Grove 1 and Robert J . Schork testified on behalf of
Complai nant . Robert G. Smith, Kenneth J. Levits and Edward J.
Onuscheck on behalf o f Respondent . Both parties have filed
p ost-hearing briefs.
FINDINGS OF FACT
There is no important dispute as to tha facts in this
case. Respondent was the owner and operator of the Lucerne
No. 8 Mine, an underground mine, in Pennsylvania. Complainant
was a miner at the subject mine, and a member of the health
and safety committee at the mine beginning in May 1983.

1677

The MSHA District Manager called a conference for
April 6, 1984 to review eight citations which had been issued
to Helvetia. A day or two prior to the conference, complainant told Robert Smith, Mine Superintendent, that he was
going to attend the conference. Smith told him that if he
missed work he would be given an unexcused absence. The other
two members of the committee intended to attend the conference, but, because of their schedules, were not required-to
miss time from work o
Respondent was concerned beginning in 1983 about the
problem of employee absenteeism caused by union business. On
February 27, 1984, Respondent's Vice President of Operations
wrote to the President of UMWA District 2, complaining that
the "time lost from work for Union business has come from
almost no ·time in the past to a point of now where it is
ridiculous at some Locals." The subject was also raised at
company-union communication committee meetings.
The District conference was attended by all three safety
commitee members and lasted from about 9:00 a.m. until noon.
Complainant was scheduled to work from 8:01 a.m. and did not
report at all . One other committeeman was off, and the third
was scheduled to and did work from 12:01 a.m . to 8:00 a.m.
Six of the eight citations discussed at the conference were
issued by inspectors accompanied by Complainant. Complainant
received an unexcused absence for missing work on April 6,
1984.
Ar t icle XXII of the National Bituminous Coal Wage
Agreement of 1981 provides i n part that if an employee
a ccumul ates 6 s ingle days of unexcused absence in a 180-day
period or 3 s i ngle days in a 30-day period , he shall be
designated an "i rregular worker" and will be subject to
discipline. If an employee is absent_ for 2 consecutive days
without consent , o ther than for illness , he may be discharged.
Article IX provides that an employee is entitled to 5 days
absence for sickness , accident , emergency or personal business.
Each employee is also entitled to a graduated vacation of up
to 13 days per year depending on his or her length of continuous service (Art. XIV) .
During 1983 , the safety committee members attended four
MSHA District Manager Conferences. None of them was charged
with an unexcused absence for any of these days. Charging
Complainant with an unexcused absence in this case was either
"an about face" (Complainant's brief) or "a reinvocation of [a
previous] policy" (Respondent's brief).

1678

MSHA District Manager's Conferences are called pursuant
to 30 C.P.R. § 100.6, and representatives of the miners are
notified of the conferences and permitted to participate. The
3 safety committee members here work in different sections of
the mine and have different mining backgrounds.
ISSUES
1. Did Complainant's attendance at the MSHA Manager's
Conference and his absence from work constitute protected
activity under the Mine Act?
2. If so, did Respondent's act in charging him with an
unexcused absence, constitute adverse action for such pro=
tected ~ctivity?
CONCLUSIONS OF LAW
Complainant and Respondent are subject to and protected
by section 105 of the Act, the former as a miner and a representative of miners, the latter as a mine operator.
PROTECTED ACTIVITY
I conclude, following the principles enunciated in Curcio
v. Keystone Mining Co., ___ FMSHRC ____ (issued September 27,
1985), that Complainant's attendance at the MSHA District
Manager's conference was protected activity under the Act. The
Act contemplates that miners and especially their representatives take an active role in the effort to make the nation's
mines safer places to work. The Act provides (Section 103)
t hat a representative of the miners shall be given the
opportunity to accompany the inspector during his inspection
and to participate in pre- or post-inspection conferences at
the mine. The representative is prot~cted from loss of pay
during his participation in the inspection. A miners'
representative may request inspections of the mine if he has
r easonable grounds to believe that a violation or imminent
danger exists. I conclude that it is important for safety
reasons that the representatives participate in manager's
conferences and that such participation, subject to the
limitations that it be reasonable and undertaken in good faith,
may not be penalized by the mine operator. See Secretary/Truex
Vo Consolidation Coal Company, __FMSHRC ___ (issued September
20, 1985) , Judge Gary Me~ick.
ADVERSE ACTION
For the reasons given in my decision in Curcio, supra, I
conclude that the penalty imposed by Respondent herein -- the

1679

The activity found to be protected resulted in the action found
to be adverse. Therefore, I conclude that Respondent violated
section 105(c) of the Act.
RELIEF
Therefore, IT IS ORDERED:
· 1. The unexcused absence assessed against claimant on
April 6, 1984 shall be removed from his employment record, and
his absence shall be deemed excused.
2. Respondent shall cease and desist from enforcing__its
absentee program against safety committee members in a manner
that limits their reasonable participation in MSHA District
Manager conferences concerning citations issued at the mine.
3 . Respondent shall pay the costs and expenses (including
attorney's fees) reasonably incurred by Complainant in connection with the institution and prosecution of this proceeding.
4. Counsel are directed to confer and attempt to agree on
the amount due under paragraph 3 above, and if they can agree,
to submit a statement thereof to me within 20 days of the date
of this decision. If they cannot agree, Complainant shall,
within 30 days of the date of this decision, file a detailed
statement of the amo~nt claimed, and Respondent shall submit a
reply thereto within 20 days thereafter. This decision shall
not be final until I have issued a supplemental decision on the
amount due under paragraph 3 .
5. Respondent shal l post a copy of this decision on a
bull etin board at t he subject mine which i s available to all
employees , .and i t shall remain there for a period. of at least
60 days .

-

j

/l.

.

~ A. /:J VlJ ck..-v'-! 6 /(_

t1Aif,t£ ..

James A. Broderick
Administrat i ve Law Judge

1680

Distribution:
Earl R. Pfeffer, ·Esq., United Mine Workers of America, 900 15th
Street, N.W., Washington, DC 20005 (Certified Mail)
William M. Darr, Esq., Helvetia Coal Company, 655 Church
Street, Indiana, PA 15701 (Certified Mail)
slk

1681

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 22, 1985
DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
AOMI~ISTRATION ( MSHA),
ON BEHALF OF
PHILLIP CAMERON,
Comp la inant

Docket No. WEVA 82-190-D
MORG CD 82-3
Ireland Mine

v.
CONSOLIDATION COAL COMPANY,
Respondent
DECISION
ORDER OF RELIEF
Appearances :

Before :

Covette Rooney, Esq., Office of the Solicitor,
U. S. Department of Labor, Philadelphia,
Pennsylvania for Complai nant, Phillip Cameron;
Robert M. Vukas, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania for
Respondent, Consolidation Coal Company.

Judge Merlin

This c ase i s now before me pursuant to the Commission's dec ision of r emand dat ed Ma rch 28~ 1985 (7 FMSHRC 31 9) o The operator
appea l ed th e Comm issi on 1 s decisiong but the Court of Appeals dismi ssed t he appea l on Jul y 17 ~ 1985. Thereafte r , the parties advi sed me th a t they did not believe a further evidentiary hearing
was require d and on August 13$ 1985, I ordered them to file additio na l briefs on or before October 1 ~ 1985 setting forth their
pos iti on s in 1i ght of t he Commission 's dec i sion ~ The operator
a nd the So li citor have fil ed br i efs but the union has not .
The facts of this case are f ul l y set forth in both my origina l de ci s io n dated Decembe r 13~ 1982 (4 FMSHRC 2205} and the Commissi on ~ s rem a nd .
Bri e fly~ the complainant was a haulage motorman on a iead locomoti ve pulling 10 to 12 mine cars of coal .
Until th e ti me i n question he used a safety switch to derail de tached cars and prevent a runaway . The operator changed this
procedure so that instead of the safety switch there would be a
10-ton trailing locomotive at the back of the trip to act as a
brake if any of the cars should uncouple. The complainant refused to ru n t he lead locomotive because he believed this procedure would be dangerous to his co-worker on the trailing
locomotive. 4 FMSHRC at 2209-2210.

1682

In my original decision I concluded ·that the complainant's
belief was in good faith and reasonable, stating as f~llows:

* * * In determining the honesty and reasonableness
of the complainant's belief, I find relevant the fact that
the procedure for using a 10-ton trailing locomotive on
a trip of mine cars such as the complainant drove was new
and had not been done previously in this mine. Despite
his experience as a motorman the complainant therefore, had
never been confronted with this precise situation.
Moreover, there were some grades over which the mine trip
had to travel which reasonably cou1d be expected to add
to his concern (Tr. 23 -2 4). The MSHA inspector testified
that until the test was performed, he did not know
whether the trip would hold (Tr. 266). After weighing
all the evidence I determine that the record supports
the complainant's position that his belief about the
safet~ hazard was in good faith and was reasonable.
4 FMSHRC at 2211.
After again reviewing the record I adhere to conclusions
expressed above . I also note and accept the complainant's statement that he would worry about anyone on the trailing locomotive
under the operator's new procedures (Tr. 118). The complainant's
fears were undoubtedly heightened in the case of Mr. Aston because Aston was not experienced, but I conclude that the complainant's reasonable, good faith belief concerned the procedure itself with respect to anyone who would be assisting him by riding
on the trailing locomotive.
In its decision the Commission ruled that under certain circumstances a miner's refusal to work can be protected under the
Act where he himself is not in danger but another miner is,
hol ding in this respect as follows:

* * * Therefore, we ho1d that a miner who refuses
to perform an assigned task because he believes that
to do so will endanger another miner is protected under
section 105(c) of the Mine Act , if~ under all the
circumstances, his belief concerning the danger posed·
to the other miner is reasonable and held in good
faith. Bjes v. Consolidation Coal Co.~ 6 FMSHRC
1411, 141 8 (June 1984) , citing Secretary on behalf of
Robinette v . United Castle Co., 3 FMSHRC at 807-12.
We emphas1ze, however, the need for a direct nexus ·
between performance of the refusing miner's work
assignment and the feared resulting injury to another
miner. · In other words. a miner has the right to refuse
to perform his work if such refusal is necessary to
prevent his personal participation in the creation of
a danger to others. Of course, as with other wor~
refusal~, it is necessary that the miner, if possible,
"communicate, or at least attempt to communicate, to some

1683

representative of the operator his belief in the . • .
hazard at issue, .. Sammons v. Mine Services Co., 6 FMSHRC
139 1 , 1397-98 (June 1984) (emphasis added}, quoting
Secretary on behalf of Dunmire and Estle v. Northern
Coal Co., supra, 4 FMSHRC at 133, and that the refusal
not be based on "a difference of opinion -- not
pertaini ng to safety considerations -- over the proper
way to perform the task at hand." Sammons, 6 FMSHRC
at 1398.
7 FMSHRC at 324.

As already set forth, I have concluded that the complainant's belief was reasonable and held in good faith. I further
conclude that there was a direct nexus between the complainant's
operation of the lead locomotive which he refused to run and the
danger which he feared would result to his co-worker on the
trailing locomotive. Evidence of record indicating that there
were areas of bad track and steep grades is accepted (Tr. 23, 24) .
As the operator of the lead locomotive the complainant might
misjudge grades and/or speeds, thereby causing or contributing to
an uncoupling which would place the man on trailing locomotive in
danger (Tr. 119, 153). Also, in the event of an uncoupling on a
grade, the complainant, as operator of the lead locomotive could
cut his motor off from the rest of the trip, saving himself but
again jeopardizing the man on the trailing locomotive (Tr. 93-95) .
Thus, the complainant's expressed fear that he could cause injury
or death to the man on the trailing locomotive is well founded
(Tr. 103, 120). In other words, the complainant would personally
participate in the creation of the danger to the other motorman.
Finally, as my first decision sets forth in detail, the complainanf communicated his belief in the hazard to all levels of mine
management including the section foreman, shift foreman, safety
s upervisor and mine superintendent . 4 FMSHRC at 2206-2207.
I n li gh t of t he forego i ng ~ I determine that al l the requirements of the Commission's decision have b~en satisfied and that
this complaint should be granted.
Accordingl y~

it is Ordered that:

( 1 ) the operator vacate the suspension and remove it from
t he complainant's employment record;
( 2} the operator pay the complainant for the days he was
suspended together with interest computed thereon in accordance
with applicable Commission decisions and any expenses reasonably
incurred by complainant in connection with the institution and
prosecution of this case. These amounts should be readily ascertainable by the Solicitor and operator's counsel without
difficulty.

1684

(3) the operator post a copy of this decisio n on a bullet in
board at the subject mine whic h is ava il able to ·al l emp l oyees,
where it shall remain for a period of at least 60 days.

-.. ---r--~\r--?-=-_u Q ...
Pau l Mer l i n
Chief Administrative Law Judge
Distribution:
Covette Rooney, Esq . , Office of the Solicitor, u. s. Department
of Labor, Room 14480-Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
Robert M. Vukas, Esq . , Consolidation Coal Company , 1800
Washington Road, Pittsburgh~ PA 15241 (Certified Mail)
/gl

1685

I

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041
: ~

' '·

.

DONALD c. BEATTY, JR. I
Complainant

:

DISCRIMINATION PROCEEDING

.•
..

Docket No. PENN 84- 20 5-D

.

v.
HELVETIA COAL COMPANY,
Re spondent

Lucerne No. 8 Mi ne

0

CORRECTED DECISION
Appearances:

Earl R. Pfeffer, Esq ., Washington, D. C. fo r
Complai nant; William M. Darr, Esq . , I ndiana ,
Pennsylvania for Respondent .

Before :

Judge Broderick

STATEMENT OF THE CASE
This case invo l ves i ssues similar to those i n the case of
Rocco Curcio v . Keystone Coal Mi ning Corpor ation, decided by
me on September 27 , 1985 . The two mine operator s are r elated
companies u and counsel for Complainant and Respondent are the
same o The cases were briefed together o
Compl ainant i n th i s case contends that he was discrimi nated aga~nst in violation of the Act when he was charged
with an unexcused absence from work for attending an MSHA
manager 9 s conference on Apr i l 6 , 1984 . The case was heard in
I ndiana u Pennsylvania on May l 5 q 1985 . Donald C. Beatty u Jr s 8
Thomas Grove , and Robert J. Schork testified on behalf of
Complainant . Robert G. Smith u Kenneth J . Levits and Edward J .
Onuscheck on behalf of Respondent. Both parties have filed
post- hearing briefs .
FINDINGS OF FACT
There is no important dispute as to the facts in this
case. Re·spondent was the owner and operator of the Lucerne
No . 8 Mine, an underground mine, in Pennsylvani a. Complainant
was a miner at the subject mine, and a member of the health
and safety committee at the mine beginning in May 1 983 .

1686

The MSHA District. Manager called a conference for
April 6, 1984 to review eight citations which had been issued
to Helvetia. A day or two prior to the conference, Complainant told Robert Smith, Mine Superintendent, that he was
going to attend the conference. Smith told him that if he
missed work he would be given an unexcused absence. The other
two members of the committee intended to attend the conference, but, because of their schedules, were not required to
miss time from work.
Respondent was concerned beginning in 1983 about the
problem of employee absenteeism caused by union ·business. On
February 27, 1984, Respondent's Vice President of Operations
wrote to the President of UMWA District 2, complaining that
the "time lost from work for Union business has come from
almost no time in the past to a point of now where it is
ridiculous at some Locals." The subject ·w as also raised at
company-union communication committee meetings.
The District conference was attended by all three safety
commitee members and lasted from about 9:00 a.m. until noon.
complainant was scheduled to work from 8:01 a.m. and did not
report at all. One other committeeman was off, and the third
was scheduled to and did work from 12:01 a.m. to 8:00 a.m.
Six of the eight citations discussed at the conference were
issued by inspectors accompanied by Complainant. Complainant
received an unexcused ab$ence for missing work on April 6,
1984.
Article XXII of the National Bituminous Coal Wage
Agreement of 1981 provides in part that if an employee
accumulates 6 single days of unexcused absence in a 180-day
period or 3 single days in a 30-day period, he shall be
designated .an "irregular worker" and will be subject to
discipline. If an employee is absent for 2 consecutive days
without consent, other than for illness, he may be discharged.
Article IX provides that an employee is entitled to 5 days
absence for sickness, accident, emergency or personal business.
Each employee is also entitled to a graduated vacation of up
to 13 days per year depending on his or her length of continuous service (Art . XIV )~
During 1983, the safety committee members attended four
MSHA District Manager Conferences. None of them was charged
with an unexcused absence for any of these days. Charging
Complainant with an unexcused absence in this case was either
"an about face" (Complainant's brief) or "a reinvocation of [a
previous] policy" (Respondent's brief).

1687

MSHA District Manager's Conferences are called pursuant
to 30 C.F.R. l 100 . 6, and representatives of the miners are
notified of the conferences and permitted to partic ipate . The
3 safety committee members here work in different sections of
the mine and have different mining backgrounds .
ISSUES
1. Did Complainant's attendance at the MSHA Manager's
Conference and his absence from work constitute protected
activity under the Mine Act?
2. If so, did Respondent's act in charging him with an
unexcused absence, constitute adverse action for such protected activity?
CONCLUSIONS OF LAW
Complainant and Respondent are subject to and protected
by section 105 of the Act, the former as a miner and a representative of miners, the latter as a mine operator.
PROTECTED ACTIVITY
I conclude, following the principles enunciated in Curcio
v. Keystone Mining Co., ___ F~SHRC ____ (issued September 27,
1985), that Complainant's attendance at the MSHA District
Manager's conference was protected activity under the Act. The
Act contemplates that miners and especially their representa tives take an active role in the effort to make the nation's
mines safer places to work. The Act provides (Section 103}
that a representative of the miners shall be given the
opportun ity to accompany the inspector during his inspection
and to participate in pre- or post-inspecti on conferences at
the mine. The representative is protected from loss of pay
during his participation in the inspection. A miners'
representative may request inspections of the mine if he has
reasonable grounds to believe that a violation or imminent
danger exists. I conclude that it is important for safety
reasons that the representatives participate in manager 9 s
conferences and that such participation, subject to the
limitations that it be reasonable and undertaken in good faith,
may not be penalized by the mine operator . See Secretary/Truex
v. Consolidation Coal Company, __FMSHRC ___ (issued September
20, 1985} , Judge Gary Melick .
·
ADVERSE ACTION
For the reasons given in my decision in Curcio, supra, I
conclude that the penalty imposed by Respondent herein -- the

1688

assessing of an unexcused absence day -- is adverse action.
The activity found to be protected resulted in the action found
to be adverse. Therefore, I conclude that Respondent violated
section 105{c) of the Act.
RELIEF
Therefore, IT IS ORDERED:
1. The unexcused absence assessed against claimant on
April 6, 1984 shall be removed from his employment record, and
his absence shall be deemed excused .
2. Respondent shall cease and desist from enforcing its
absentee program against safety committee members in a manner
that limits their reasonable participation in MSHA District
Manager conferences concerning citations issued at the mine.
3. Respondent shall pay the costs and expenses {including
attorney ' s fees) reasonably incurred by Complainant in connection with the institution and prosecution of this proceeding.
4. Counsel are directed to confer and attempt to agree on
the amount due under paragraph 3 above, and if they can agree,
to submit a statement thereof to me within 20 days of the date
of this decision. If they cannot agree, Complainant shall,
within 30 days of the date of this decision, file a detailed
statement of the amount claimed , and Respondent shall submit a
reply thereto within 20 days thereafter. This decision shall
not be fi nal until I hav£:1 i ssued a s upplemental decision on the
a mount due under p aragraph ~"

5Q Respondent shall post a copy of this decision on a
bulletin board at the subject mine which is available to all
employees , and it shall remain there for a period of at least
60 days .

'({~U£ s ktf~z?(lc1/t-~(i.

j

James A. Broderick
Administrative Law Judge

1689

Distribution:
Earl R. Pfeffer, Esq., United Mine Workers of America, 900 15th
Street, N.W., Washington, DC 20005 (Certified Mail)
William M. Darr, Esq., Helvetia Coal company, 655 Church
Street, Indiana, PA 15701 (Certified Mail)
slk

1690

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

;' ~ . i

i •

••

. i .. ,. ........
' . \.i

CONTEST PROCEEDING

SOUTHERN OHIO COAL COMPANY,
Contestant

Docket No . WEVA 84-346-R
Citation No. 2415209; 7/24/84

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Martinka No. 1 Mine

SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 85-85
A. c. No. 46-03805-03610

v.

Martinka No. 1 Mine

SOUTHERN OHIO COAL COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Kennedy

After this matter came on for a hearing in Morgantown,
West Virginia, the parties tendered a settlement based on
v acation o f the challenged citation .
F inding this proposa l in accord with the purposes and
p o licy of the Act , the t rial judge approved the settlement
and entered a bench decision granting the contest and dis missing the civil penalty proceeding.
The p remises considered , therefor
t h e b ench decision be , and hereby is,
as the final dispo s ition o f these rna

i t is ORDERED that
OPTED AND CONFIRMED

Distribution :
David M. Cohen, Esq., American Electric Power Service Corp .,
P. 0. Box 700, Lancaster, OH 43130 (Certified Mail)
Thomas M. Brown, Esq . , Office of the Solicitor, u. S. Department of Labor, 3535 Market Street , Philadelphia, PA 19104
(Certified Mail)
yh

1691

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

. ..,T ') : ·

. ; '·-' I

!..~ .)

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner,

l9 85
CIVIL PENALTY PROCEEDINGS
Docket No. KENT 84-236
A.C. No. 15-13881-03534

v.
PYRO MINING COMPANY,
Respondent

.
!

Pyro No. 9 Slope
William Station Mine
Docket No. KENT 85-25
A.C. No. 15-13920-03525

:

:

Docket No. KENT 85-27
A. c. · No. 15-13920-03527

:

Docket No . KENT 85-54
A. C. No •. 15-13 920-03530

:

Docket No. KENT 85-88
A.C. No. 15-13920-03536
Docket No. KENT 85-113
A.C. No. 15-13920-03543
0
0

Pyro No. 9 Wheatcroft Mine

g

Docket No . KENT 85-52
A. C. No . 15-14492-03504

:

Palco Mine

DECISION
Appearances :

Before:

Thomas A. Grooms, Esq. , Office of the
Solicitor, U.S . Department of Labor, Nashville ,
Tennessee, on behalf of Petitioner;
Will i am Craft, Safety Manager , Pryo Mining
Company·, Sturgis, Kentucky , for Respondent .

Judge Melick

These consolidated cases are before me upon the petitions for civil penalty filed by the Secretary of Labor
pursuant to section 105(d) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 801 et seq. , the "Act," for
alleged violations of regulatory standards. The general
issues before me are whether ·t he Pyro Mining Company (Pyro)
has violated the cited regulatory standards and, if so, what
is the appropriate civil penalty to be assessed in accordance

1692

with section llO(i) of the Act. Additional issues are also
addressed in this decison as they relate to specific citations and orders.
DOCKET NO. KENT 84-236
The one citation in this case (No. 2339124) as amended,
alleges a "significant and substantial" violation of the
mandatory standard at 30 C.F.R . § 75.1306 and charges as
follows:
The explosives and detonator cart being used on
number 4 unit {ID004) to carry explosives and
detonator [sic] from one {1) working place to
another is not being maintained in a permissible
manner. The explosives and detonator cart is
between Nos . 4 and 5 entry in the last travelled
crosscut with the lids open exposing loose sticks
of explo~ives and loose detonators. Also on~ (1)
detonator is laying on the main [sic] floor next
to the carto An energized trailing cable is
approximately 22 inches from the explosives and
detonator cart laying on the mine floor. Also
one shuttle car is traveling this crosscut.
The standard cited after amendment, 30 C.F.R. § 75.1306,
reads in relevant part as follows:
When supplies of explosives and detonators for
use in one or more working sections are stored
underground , they shall be kept in section boxes
or magazines of substantial construction with no
metal exposed on the inside, located at least 25
feet from roadways and power wires, and in a dry
well rock dusted location protected from falls of
roof. o o o
Respondent alleges in his post-hearing brief that the
c harging language of the citation was not sufficient to state
a violation of the standard cited. The citation alleged that
the subject cart was used to "carry" explosives and the
standard applies to the "storage" of explosives. Since a
cart used to carry explosives may also be used to store
explosives I find no deficiency in the charging language. It
is clear , moreover, from the hearing record that Respondent
was fully aware at the time of hearing of the nature of the
charges and was prepared to defend against those charges.
The profferred defense is accordingly rejected.
our ing the course of an underground inspeq_tion on
July 12, 1984, Inspector James Hackney of the Federal Mine

1693

Safety and Health Administration CMSHA) found the cited
explosive cart in the number 4 unit with its lids open and
"Tovex" explosives exposed. The cart also had a hole in its
side some 4 inches in diameter and exposed metal inside. In
addition, a power cable was located only 22 inches from the
cart and a stick of the Tovex explosive and some detonator
caps were lying on the ground 2 feet away. The caps had been
shunted however and, according to the manufacturer, were
therefore not supposed to detonate.
According to Hackney if the cable was energized and had
blown-up, the caps and explosives nearby could have been
detonated. In addition explosive 5.5 percent levels of
methane gas were found in the No. 1 entry which, if ignited,
could trigger an explosion of the Tovex. Conversely if the
Tovex had exploded, the explosive levels of methane could
have been drawn out of the No. 1 entry by the vacuum created
thereby and have amplified the explosive forces. F.inally,
Hackney found shuttle car tire tracks close to the cited
explosives cart, indicating that it was near a roadway and
subject to collision. Since there is no dispute that the
cited cart was found storing explosives within 25 feet of a
power wire there was clearly a violation of the standard.
In defense, the operator suggests that Tovex is not a
dangerous explosive and that, even under the circumstances
cited herein, created no danger. According to William craft,
Pyro's Safety Manager, Tovex is "not near as sensitive as
nitroglycerin" and does not emit toxic fumes.
The Tovex manufacturer i s explanatory booklet (Exhibit
P- 7) warns however v not to allow any source of ignition within 50 fee t of a magazine or vehicle containing Tovex. It
also warns not to expose the Tovex to excessive impact, friction, electrical impulse or heat from any source and warns
B~ei~st storing Tovex in wet or damp places with flammable or
gther hazardcus material or near sources of excessive heat.
I t further warns against storing detonators i n the same
ma;azine with Tovex.
Within th i s framework of evidence it is clear that the

§~Orage of Tovex here cited violated even the manufacturer's

standard of care . It may reasonably be inferred from these
~iseumstances that the conditions constituted a "significant
ift4 substantial" violation of the cited standard.
See
:e feretary v. Mathies Coal Company, 6 FMSHRC 1 <1984_)___ The
V olation was accordingly also of a serious nature.
Negligence may also reasonably be inferred from the
circumstances. The explosives cart was being used in the

1694

cited manner in plain view- observable by supervisory personnel. Considering the large size of the operator and the
subject mine and what I consider to be a significant history
of seven previous violations of the same standard over the 2
year period preceding the instant citation, I find that a
civil penalty of $1,000 is warranted. In reaching this
assessment I have not failed to consider that the cited
condition was abated in accordance with MSHA's instructions
~n a good faith manner.
DOCKET NO. KENT 85-25
Pursuant to his investigation on July 27, 1~84, of a
methane and/or dust ignition at Pyro's Number 9 Wheatcroft
Mine, MSHA Inspector George Siria found what he opi ned could
have been contributing factors. In citation Number 2339004
he found a "significant and substantial" violation of the
mine operator's ventilation plan under the mandatory· standard
at 30 C.F.R. § 75.316. The ventilation plan then in effect .
required at least five thousand cubic feet a minute {CFM) of
air at the cited crosscut. siria's measurement at that
location of only 2250 CFM is not disputed and the violation
is accordingly proven as charged.
It is further undisputed that proper ventilation will
dilute and carry away coal dust and methane and other explosive or noxious gases and inadequate ventilation may very
well allow coal dust and ·methane to build up to explosive
levels. It was Siria's opinion that proper ventil~tion could
have prevented the ignition in this case in which two miners
were seriously burned . In light of the seriousness of
i n j uries that could reasonably have been caused by inadequate
ventilation it i s clear that the violation was "significant
and substantial" . Mathies, supra, secretary v. u. s. Steel
Mining Co., Inc., 7 FMSHRC 1125 (1985). In light of ·the
method of abatement followed in this case (extending line
brattice across the last open crosscut) it is apparent that
the condition had exi~ted for a sufficent time during which
the section foreman .o r other supervisory personnel should
have known of the violation. Accordingly I find that the
violation was the result of operator negligence. Secretary
Vo Ace Drilling Company, 2 FMSHRC 790 {1980) .
Citation No . 2339005, as amended, charges a violation
of the standard at 30 C.F.R. § 75.313 and alleges that "the
methane monitor on the continuous miner is inoperative in
that it will not deenergize the miner when checked with the
test button." 30 C.F.R. § 75 . 313 requires, as applicable
hereto, that continuous ·mining equipment must be provided
with a methane monitor installed and maintained properly and

1695

in an operative condition. It is not disputed that such a
monitor must provide a warning when the methane concentration
reaches a maximum level of one volume percentum and must
deenergize the continuous miner when the concentration of
methane reaches a maximum percentage of not more than 2
volume percentum.
It is undisputed that the cited methane monitor was in fact
inoperative as alleged. I accept the undisputed conclusions
of Inspector Siria that methane ignitions were reasonably
likely in light of· the existence of the permissibility violations and potential ignition sources found on the same continuous miner. See discussion of citation No. 2339006, infra.
The violation was accordingly particularly serious and
"significant and substantial". Mathies, supra.
·
In reaching this conclusion I have not disregarded the
testimony of the. injured miner, Fr~nk Barber, who had been
operating the co'n tinuous miner at the time of the earlier .
ignition. Barber opined that that ignition o·c cured when the
miner struck "jack ·rock" and set off a .spark igniting dust
but not methane. He observed that the face boss had found no
methane only five minutes before the ignition. My findings
herein are based however upon evidence of conditions existing
at the time of the .citation and not ·on conditions at the time
of the prior ignition. The fact that the MSHA investigators
were unable to pinpoint the source :of that previous ignition
is immaterial to thi·s case-.
'··
·
I also find that the violation was the result of
operator negligence . . Barber .admittedly did not check the
operation of the methane mon i tor prior to the commencement of
hi s shift that day and although he said that such examination
was the responsiblity of ·the miner operator on the preceding
shift , that examination presuma.bly had not been performed
because Barber had not been informed of the defect. This
failure to check the operation of the methane monitor and/or
of communicating the defects to Mr . Barber clearly demonstrates a lack of proper employee train~ng and/or supervision. ·
This evidence supports a finding of operator negligence.
Secretary Vo A. H. Smith S·t one Company:, 4 FMSHRC 13 (1983).
Citation No. 2339006 alleges a violation of the
standard at 30 .c. F .·R. § 75.503 and speci_fically charges that
the same "continuous miner was not maintained .in a permissible condition ·in that 3 of its lights were not fastened
to the miner .a nd the ·c,ondui t was pulled from .the junction box
at the point the. trailing cable · enters the box." ·I t is not ·
disputed that the conti.puous miner was. i ·n 'v iolation of the
cited standard in the· mann.e,r described. According to

. . . ·.

1696

Inspector Siria, the lights were in the "on" position when
cited, indicating that they were energized. Siria opined
without contradiction that the lights or the excessive gap in
the junction box could provide an ignition source for methane
and/or coal dust explosions. In light of the actual ignition
that had already occurred and the other violative conditions
cited on the same date, it is clear that this violation, too,
was serious and "significant and substantial". Mathies
supra.
I also find that this violation was the result of
operator negligence. It may reasonably be inferred that
these obvious conditions had existed for some period of time
during which the section foreman or other supervisory
personnel should have seen the violations. The failure of
non-supervisory personnel to have corrected these obvious
defects also demonstrates negligent training and/or supervision. A. H. Smith, supra.
DOCKET NO. KENT 85-27
At hearing Petitioner filed a motion to approve a
settlement agreement and to dismiss this case. A reduction
in penalties from $471 to $371 was proposed. I have considered the representations and documentation submitted, and
I conclude that the proffered settlement is appropriate under
the criteria set forth in Section llO(i) of the Act.
DOCKET NO. KENT 85-52
Citation No o 2505981 alleges a "significant and
violation of the regulatory standard a t 30
CoFoRo § 75u1103 and alleges as follows g
sub s ta nti al ~

" the automatic fire sensor installed on the
unit belt was inoperable. The component on
t he end of the line that completes the circuit
was not i n place e The system would not give
warning should a f ire occur ."
001~0

The c ited standard requires as relevant hereto that
d ev ices must be installed on underground belt conveyors which
will give a warning automatically when a fire occurs on or
near a belt. The testimony of MSHA Inspector George Newlin
is not disputed that the fire sensor was in fact inoperable
as alleged. According to Newlin if a fire did occur along
the affected ' area there would be no warningo Such a fire,
out of control,· would emit smoke and gases including carbon
monoxide and could result in fatalities to the underground
miners. It is further undisputed that such fires could

1697

result from a jammed roller developing friction heat. The
violation was extremely serious and "significant and substantial" even though Inspector Newlin did not in fact find
any "jammed" rollers. I do not find operator negligence without either direct or circumstantial evidence to support such
a finding.
Citation No. 2505983 alleges a "significant and substantial" violation of the standard at 30 C.F.R . § 75.400.
The citation alleges as follows:
Coal dust and float coal dust had accumulated
along the full length of the No. 2 belt . Dust
had settled on the mine floor and all rock dusted
areas. Several bottom roller [sic] was running
in water and gob.
·
The cited standard requires that "coal dust, including
float coal dust deposited on rock-dusted surfaces, loose
coal, and other combustible materials, shall be cleaned up
and not be permitted to accumulate in active workings, or on
electric equipment therein."
The conditions cited by Inspector Newlin · on October 4,
1984, are not disputed. Newlin found coal dust accumulations
along the No. 2 belt up to 3 inches deep along the 1500 to
2000 foot-long belt. Any ignitions within the vicinity of
the belt would be amplified by the coal dust and expose the
maintenance workers in the area to serious injuries or death.
The seriousness of the hazard was somewhat mitigated by the
f act that the belt was located away from the face and 20% of
t he area was damp . I find that a "significant and subs tantial" and serious hazard nevertheless existed. Serious
i njuries were reasonably likely under the circumstances. See
secretary v. Black Diamond Coal Mining co., 7 FMSHRC 1117 --(1985) .
I also find that the violation was a result of operator
negligence . It may reasonably be inferred from the amount of
accumulations and the large area over which they existed,
that the violative conditions had existed for a sufficent
period during which they should have been discovered by
managerial personnel . In addition it may reasonably be
inferred from the failure of other personnel working in the
area to have cleaned up the accumulations that they were not
properly supervised and/or trained.
Citation No. 2505987 alleges a "significant and substantial" violation of the standard at 30 C.F.R. § 75.503 and
charges that "the Joy miner serial no. JN3119 used to mine

1698

coal on the 001-0 unit was not maintained in permissible
condition in that the panel cover on the control box was not
tight when check [sic] with a 5/1000 feeler gage [sic] . "
It is not disputed that the cited conditions constituted a violation of the standard. It is further undisputed
that dirt prevented the cover from fitting tightly over the
control box. Upon this evidence it may reasonably be
inferred that the condition had existed for a sufficient
period of time during which management should have detected
the violation. The violation is accordingly the result of
operator negligence. It is also undisputed that an arc from
the control box could ignite any methane present in the
environment thereby causing serious or fatal injuries from an
ignition or explosion of methane or dust. The continuous
miner was in fact being used at the time of the citation to
cut coal and was therefore being used at the face. I
determine from this evidence that the violation was "significant and substantial" and serious.
Citation No. 2505988 alleges another "significant and
substantial" violation of the standard at 30 C.F.R. § 75.400.
The citation alleges as follows :
"The numbers 3, 4 and 5 heading had loose coal
and coal dust in the entries and crosscut for
three crosscuts outby the face. The coal ranged
in depth from 0 inches to 12 inches on the 001-0
unit."
The c onditions under lying the ci tati on are not disputed.
Coal dust and l oose coal up t o 12 i nches deep extending from
r ib to rib across the 20 f oot-wide entries were found by
I nspector Newl i n. The c i ted area was traveled by vehicles
and, according to Newlin, the accumulations represented 4 or
5 days productiono I find that a "significant and substantial" and serious fire and explosion hazard existed as a
r esult of this vi olation o Black Diamond Co. , supra. Si nce ·
t he accumulations represented at least several shifts of
production i t is clear that management should have discovered
and remedied the condition well before it was cited. Accordi ngly the violation was the result of operator negligence.
DOCKET NO. KENT 85-54
citation No. 2507010 alleges a "significant and substantial" violation of the standard at 30 C.F.R. § 75.400 and
charges as follows:

1699

"Accumulations of loose coal. and coal dust were
present on the ribs, in faces of entries (unit
now in rooms) and in last room set up on ribs and
in piles$ Coal ranged in depth from 0 to 4 feet
in depth. Areas of last room setup needs rockdusting to within 40 feet of faces. No. 2 unit
IDOOl."
.
The cited standard provides that »coal dust, including
float coal dust deposited on rock-dusted surfaces, loose coal,
and other combustible materials, shall be cleaned up and not be
permitted to accumulate in active workings, or on electric equipment therein." MSHA Inspector Jerrold Pyles testifed at hearing
that the cited accumulations were not found in "active workings" .
Accordingly, there was no violation of the cited standard and the
citation must be vacated.
Citation No. 2507013 alleges a "significant and substantial" violation of the operator's roof control plan under the
standard at 30 C.F.R. § 75.200. The citation alleges as follows:
"the room necks driven on the intake side [of the
No. 2 unit IDOOl] that are to be driven at a later
date were driven more than 30 feet from center line
of last entry. One was 39 feet, one 54 feet, and
one 49 feet. Three of the six were driven this
way."
The applicable roof control plan (Exhibit P-23 page 3) provides
that 01 room necks driven during development that are to be driven
at a later date shall not be driven more than 30 feet from the
Genter line of the outside entry and not more than 20 feet wide
unti l the first crosscut is turned. "
According to the uncontradicted testimony of Inspector
Pyles f the roofs in the cited room necks would be expected to
deteriorate i n the estimated 2 to 3 weeks before the operator
would return to continue mining the necks. The hazard-was
f urther i ncreased because of the proximity of the necks to crosscuts where larger roof areas were exposed. In addition , there
had been a history of roof falls at this mine and the strata
above the coal seam was admittedly unstable . Indeed in two of
the locations cited there were visible cracks in the roof strata.
While roof bolts inserted in the neck areas did reduce the
severity of the hazard, I nevertheless find that the violation
and its "significant and substantial" findings are proven as
charged. I find the violation was the result of operator
negligence because the location chosen to conduct mining activity
· is within the affirmative control of management.

1700

Citation No. 2507014 alleges another violation of the
standard at 30 C.F.R. § 75.400 and charges as follows:
Loose coal and coal dust mixed with gob had been
left in old room necks driven on the intake side.
These rooms were driven approximately 7 to 14 days
ago. Coal were [sic] in piles of approximately
4-1/2 feet high and from 10 to 15 feet in length.
4 of the 6 room necks were like this."
Pyles testimony in support of the citation is undisputed.
He found loose coal and coal dust in the cited room necks in
piles 4-1/2 feet high and 10 to 15 feet in length. With an
ignition source the coal and coal dust presented a serious fire
and explosive hazard. The violation and its "significant and
substantial" findings is accordingly proven as charged. Mathies,
supra: Black Diamond Coal Co., supra. It may be reasonably be
inferred that the violation was the result of operator negligence
because of the large quantity of loose coal and coal dust found
and because the piles had been created by an affirmative act.
According to Pyles the rooms had also been driven 7 to 14 days
before the conditions were cited.
Citation No. 20507016 alleges a "significant and substantial" violation of the standard at 30 C.F.R. § 75.503 and
specifically charges as follows:
A violation was observed on No. 2 unit (ID001) on
the Joy Loader in that an opening in excess of .004
of an inch (measured with .005 guage) was found in
t he main control panel. Loader was in No . 4 entry
preparing to load coalo Two-tenth percent of gas
was found o Mi ne i s on a 5 day spot due to an
ignition which occured at this mine in Fiscal Year
84.

It is not disputed that the cited facts did exist and that
t hey constituted a v iolation of the cited permissiblity standard .
I nspector Pyles testified that the opening in the control panel
of the loader would permit an ignition of methane or dust if
arcing would occur inside. A resulting explosion could cause
serious injuries to the loader operator and others working nearby.
The violation is accordingly proven as charged and under the
circumstances was "significant and substantial". It may
reasonably be inferred that the cited equipment was not being
properly inspected from the very existence of the violation and
therefore some measure of negligence may also be inferred.
Citation No. 2507017 alleges a violation of the standard
at 30 C.F.R. § 75.517 and charges as follows:

1701

The cutting machine trailing cable, located on No.
2 unit IDOOl, had damage to the outer jacket in 4
to 5 places. The outer jacket was cut down to the
other insulation on phase wires, therefore it was
not insulated adequately and fully protected. Also
cutter was dirty.
The cited standard requires inter alia that power cables
be insulated adequately and fully protected". Inspector
Pyles testified that the defective -condition of the cable would
weaken the cable and allow it to separate and cut the phase wires.
He opined that the cable could then reel up into the machine and
cause it to become energi·zed. Persons contacting the cable or
the energized equipment could thereby be electrocuted. The
violation is accordingly "significant and substantial" and
serious. It may reasonably be inferred from the obviously
defective condition of the trailing cable that the violative
condition should have been known to management and have been
remedied. The failure of other employees to have corrected the
condition also indicates negligent training and/or supervision.
"~hall

Citation No. 2507019 alleges a "significant and substantial" violation of the operators roof control plan under
30 C.F.R. § 75.200 and charges as follows:
"A violation of the roof control plan, d~ted
June 22, 1984, was observed along the No. 2 unit
supply road·, from the 2nd main west header up to
No . 2 unit , in that several crosscuts along the
supply road were not timbered u some only had 1 or 2
t imbers and some not at all . 03
The allegations are not denied by the operator. According
to the roof control plan (Exhibit P-23 page 14) timbers must be
installed within 240 feet of the tail piece in the crosscuts. 5
of the crosscuts had no timbers and 6 of them had only 1 or 2
timbers o The roof control plan required at least 6 timbers.
Additional r oof support is required in these areas because of the
greater stress presented by larger areas of exposed roof. I
accept the evidence that roof falls were reasonably likely under
the circumstances and the violation was accordingly "significant
and substantial" and serious . Operator negligence may be
inferred from the obvious absence of timbers in the required
quantities.
DOCKET NO. KENT 85-88·
Order No. 2507020 alleges a "significant and substantial"
violation of the standard at 30 C.F.R. § 75.1704 and charges as
follows:

1702

"An intake (designated primary) escapeway was not
maintained to insure passage at all times of any
persons, including disabled persons, from No. 2
unit (ID001). There were 2 aircourses one of which
had a roof fall in it, halfway loaded, but not
supported with permanant roof supports, nor marked;
therefore no exit ·through this area was available;
the other aircourse was full of rock and not
passabl~."

The cited standard requires in relevant part that "at
least 2 separate and distinct travelable passageways which are
maintained to insure passage at all times of any person~
including disabled persons and which are to be designated as
escapeways, at least one of which is ventilated with intake air,
shall be provided from each working section continuous to the
surface escape drift opening, or continuous to the escape shaft
or slope facilities to the surface, as appropriate, and shall be
maintained in safe condition and properly marked."
According to Inspector Pyles, he and David Sutton, the
company safety director, came upon a roof fall in the No. 4 entry.
Upon further examination they discovered that the No. 1 entry,
the primary escapeway, was also obstructed. The roof fall in the
No. 4 entry extended from rib to rib and prevented passage. Some
of the rock from that fall had been removed ipto the No. 1 entry
thereby also making that escapeway impassable. Tire tracks on
the floor of the No. 1 entry indicated to Pyles that the rock and
gob material had been dumped . there. It is not disputed that the
violation was serious in that both the primary and alternate
escapeways were blocked thereby preventing miners from escaping
i n the event of fire or other similar hazard. The violation was
accordingly serious and "significant and substantial".
It is clear that the violation was also the result of
negl igence o Even the company safety director, David Sutton,
conceded that someone in the company must have been aware of the
blocked escapeways. In spite of this knowledge the escapeways
were not being cleared at this time but rather the men were
working at the face extracting coal.
DOCKET NO. KENT 85-113
Citation No. 2507219 alleges a "significant and substantial" violation of the operator's roof control plan and
specifically charges that "the timbers in the return in the No. 4
unit (004) was [sic] 950 feet outby the feeder."

1703

The roof control plan (Exhibit P-31, page 14) requires
that timbers be placed in the entries within 240 feet of the
tailpiece. A history of roof falls in the cited area highlights
the extent of the hazard and the need for the additional roof
support. The violation was accordingly "significant and substantial" and serious. The violation was also the result of
operator negligence. The cited areas were inspected at least
weekly by the fire bosses and the violative conditions which
existed for more than a week should accordingly have been
discovered and remedied.
Citation No. 2507220 charges a violation of the standard
at 30 C.F.R. § 75.400 for the presence of loose coal and coal
dust accumulations. The citation charges in particular that the
loose coal and coal dust were allowed to accumulate on the floor
and connecting crosscut around the unit 4 headers. According to
the undisputed testimony of MSHA Inspector Newlin, the header is
the main drive unit for the conveyor belt and where coal is
dumped onto another belt. The accumulations were 1 to 6 inches
deep and extended 40 to 50 feet in four directions at the crosscut. It is undisputed that the existence o·f accumulations of
this nature in close proximity to belt rollers and bearings provided a serious fire hazard. It is reasonably likely that heat
from a jammed roller would provide the source of ignition.
Inspector Newlin conceded however that none of the rollers were
in fact jammed at the time nor were any of the rollers beneath
any of the cited accumulations. In addition, some water was
found in the vicinity providing some measure of fire limitation.
I nevertheless find the undisputed evidence sufficient to support
a finding of a "significant and substantial" and serious violation o Negligence may be inferred from the size of the accumulations o
Citation Nc o 2507401 alleges a "significant and substantial" violation of the standard at 30 C.F.R. § 75.1103 and
charges as follows:
"The automatic fire sensor installed on the 3A belt
was not operable o The system would not give
warning should a fire occur."
The cited standard requires in essence that belts such as
that cited herein be provided with automatic fire warning devices
It is not disputed that the fire sensor herein was inoperable.
According to the undisputed testimony of Inspector Newlin a fire
along the 3A belt or inby that location would not be signaled by
the sensors ·because the line had been severed. About 2000 or
3000 feet of the mine was affected and therefore without a functioning fire detection system. It was reasonably likely therefore that a fire commencing in that area would burn undetected
for a sufficiently long period that carbon monoxide and smoke
could overcome miners in the area. The violation was accordingly
"significant and substantial" and serious.

1704

I find that the violation was the result of low operator
negligence. The credible evidence shows that the line had been
cut earlier on the same shift as the inspection so that the
violative condition had existed only briefly.
Citation No. 2507255 alleges a "significant and substantial" violation of the standard at 30 C.F.R. § 75.1106 and
charges as follows:
"A diligent search for fire after a cutting operation was not made, which in turn caused a fire in
the main return. This area was located near the
old No. 1 belt entry."
The cited standard requires in relevant part that
"welding, cutting, or soldering with arc or flame in other than a
fire proof enclosure shall be done under the supervision of a
qualified person who shall make a diligent search for fire during
and after such operations".
MSHA Inspector George Siria concluded that since a fire
did in fact occur, the cited employee did not in fact conduct a
"diligent search" for fire. I do not agree. The undisputed
testimony of the cited employee, Keith McDowell, was that he in
fact searched the immediate work area after his cutting
operations and found no fire. Under the circumstances the
violation cannot be sustained. The citation is accordingly
dismissed.
The penalties I am assessing in these cases are also based
upon a consideration that the mine operator is large in size and
has a moderate history of violations p I am also assuming, based
upon representations at hearing, that all of the violations were
abated in a timely and good faith manner. Accordingly I am
assessing the penalty amounts noted below.
ORDER
Pyro Mining Company is hereby ordered .to pay the following
civi l penalties within 30 days of the date of this decision:

Docket No o

Citation No.

Amount

KENT 84-236
KENT 85-25

2339124
2339004
2339005
2339006

$1,000
1,000
1,000
1,000

1705

KENT 85-27
KENT 85-52

KENT 85-54

KENT 85-88
KENT 85-113

2505881
2505884
2505885
2505981
2505983
2505987
2505988
2507010
2507013
2507014
2507016
2507017
2507019
2507020 (Order)
.2507219
2507220
2507401
2507255

107
107
157
100
300
300
300
(Vacated)
100
100
300
300
100
1,000
100
200
100
cated)
Total

'
Law

udge

Distribution:
Thomas Ao Grooms 6 Esq. , Office
o f Labor u 280 U.S o Courthouse u
{Certified Mai l)

citor, u.s. Department
y , N~shville , TN 37203

Mr. William Craft, Safety Manager, Pyro Mining Company, P.O. Box
261 u Sturgis, KY 42459 (Certified Mail)
'

rbg

1706

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF AOMINISTRA TIVE LAW JUDGES
333 W . COLFAX AVENUE. SUITf: 400
DENVER. COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

CIVIL PENALTY PROCEEDING
Docket No. WEST 82-167
A.C. No. 42-00080-03092

v.
Wilberg Mine
EMERY MINING CORPORATION ,
Respondent
DECISION
Appearances:

Robert J . Lesnick, Esq., Office of the Solicitor,

u.s. Department of Labor, Denver, Colorado,
for Petitioner;
Adrienne J. Davis, Esq., Crowell & Moring,
Washington, D.C.,
for Respondent.

Before :

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, charges respondent with violating a regulation promulgated under the Federal Mine Safety and Health Act,
30, U.S . C. § 801 et seg., (the Act).
After notic e to the parties a hearing on the merits was held
on Nov ember 14 u 1 98 4 i n Salt Lake Ci ty u Utah .
The p art ies wa i ved the f il ing o f p ost-trial briefs and u i n
li eu t hereofu orally argDed their views .
Issues
The i ssues ar e whethe r the evidence establishes that an
a ccident occurred within t he meaning of the MSHA regulations. If
an accident occurred u then the operator was obliged to report the
e vent to MSHA.
Citation 1237680
This citation alleges respondent violated 30 C.F.R. § 50.10,
which provides as follows:
§ 50.10
Immediate notification.
If an accident occurs,
an operator shall immediately contact the MSHA District
or Subdistrict Office having jurisdiction over its mine.
If an operator cannot contact the appropriate MSHA
District or Subdistrict Office it shall immediately contact the MSHA Headquarters Office in Washington, D.C.,
by telephone, toll free at (202} 783-5582.

1707

Stipulation
At the commencement of the hearing the parties stipulated
that there was coverage under the Act.
In addition, Emery, a
large operator, produced 3,938,101 tons of coal. The mine involved here produced 1,130, 824 tons for the year applicable to
the citation. The mine's history is average and respondent's
good faith is established by its abatement of the citation (Tr.
5, 6) •

Summary of the Evidence
Dick Kourtney Jones, a federal coal mine inspector,
inspected Emery's Wilberg mine in February, 1982. (Tr. 13-16).
When the inspection party arrived at First Right the
inspector found that there had been a .massive fall on top of a
continuous miner (CM). Workers were setting timbers to support
the top which was still loose and dribbling (Tr. 16).
The CM, 10 feet wide and 40 feet long, was half buried in
rock. The fall extended from the cutter bits on the head back to
approximately a foot inby the cab. The rock directly over the
cab was fractured and broken (Tr. 17 , 18). The fall of the rock
had broken the hydraulic system. As a result, the passage of
the CM was impeded (Tr. 19); further , it was hazardous for the CM
operator when he exited the machine (Tr. 18).
The portion of the definition that discusses the anchorage
zone in active workings applies in this situation. The Emery
plan prohibits anchoring below three feet.
In this section they
were using f ive foot roof bolts (Tr. 19, 20). The cave-in
portion affected the zone where the bolts were anchored but no
r.oof bolts had caved out . However , there were no bolts in the
area where the equipment was removing the pillar. This is where
the CM was making its cut (Tr. 21>.
The inspector did not measure the ventilation but, in his
o pinion , t he v entilation was impaired to some extent because four
feet o f rock caved on a four-foot CM in an eight-foot entry <Tr .
2 19 22 ) .
I t i s MSHA ' s duty to evaluate an operator ' s roof control
plan .
Accordingly , it was necessary for MSHA to know about any
unplanned roof falls over equipment operated by miners (Tr. 22).
A month before this incident Emery reported, as a roof fall, an
event similar to this situation (Tr. 23).
Dixon Peacock and Jay Butterfield testified for Emery.
Witness Peacock, Emery's safety director, was familiar with
the room and pillar retreat mining at this location (Tr . 45, 47) .

1708

The witness described in detail how the area was mined (Tr .
49-54). Retreat mining removes pillars of coal, about 80 foot
square, in sequence .
As the pillars are removed the roof caves;
this release of pressure makes further extraction safer (Tr. 50,
51). Emery's roof control plan in effect on the date of this
incident contains a drawing depicting the sequence of the coal
removal (Tr. 52; Joint Exhibit 1). The cut made through the
middle of a pillar is known as a split. After a split is made
breaker rolls are set . Breaker rolls are straight grain timber
set on four-foot centers .
Double rows are placed across an entry.
All but the last ten - feet of the cut is roof bolted (Tr. 54) .
Each diagonal cut is known as a lift. The procedure is to
establish a split and then begin to extract the left or right
side of the pillar (Tr . 55 , 56). The roof caves in when it is no
longer supported (Tr. 56).
Peacock visited the area after the roof fall occurred. The
roof had fallen in the area where retreat mining was being
conducted. The area of the roof fall was not a traffic way ,
entry or escapeway <Tr. 59) . Only the CM is allowed in the area
while it is cutting . Further, Emery expected that the unsupported pillared out area would fall (Tr . 59 , 60).
The roof above the miner was not roof bolted because the
area was in a lift section where roof bolting was not required
(Tr. 61). During retreat mining it is n ot uncommon to get some
material on the head of the miner when you break through the end
wall (Tr. 61). When working on a particular pillar it ' s common
for a previously extracted roof t o fall (Tr . 61) . The size of a
roof fall varies; it is not straight and rectangular but it can
range from small to massive pieces; or it can dribble, and it may
l as t for sometime <Tr . 62).
The witness felt that the roof fall was not a reportable
accident because it did not impede passage of any person or
ventilation . Nor did it affect the anchorage (Tr. 63, 64) .
However , the witness agreed that the company did not plan to have
the roof fall on its equipment (Tr. 66).
Jay Butterfield, the CM operator, testified concerning his
operation of the CM at the time of the roof fall <Tr. 82-88). A
hand drawn exhibit also illustrated his testimony (Tr . 84;
Exhibit R3) .
Before this particular roof fall occurred portions
of another extracted pillar had fallen (Tr. 85, 86; Exhibit R3).
When this roof fe l l the CM had broken through the end wall
of the lift . The roof itself was not roof bolted at that point
(Tr. 87).

.·.·

1709

Timbers were set at the crosscuts. The area of the roof
fall was not a travelway, escapeway or entry (Tr. 90). No miners
were inby the CM~ nor were any miners allowed to proceed into the
area that was eventually covered by the roof fall.
In addition,
the area had been "dangered off" (Tr. 90, 91).
Butterfield did not observe any rock fall in the area of the
roof bolts (Tr. 91) . There were no roof bolts above the CM (Tr.
91). After the fall the CM backed up until the head dropped to
the ground due to the loss of hydraulic pressure (Tr. 92). If
the hydraulic system had not been damaged the CM could have
backed out (Tr. 92, 93).
The roof was secured after the fall.
In the process
additional roof material was pulled down on the CM (Tr. 93, 94).
If the CM had been operative Butterfield would have backed
it out, cleaned it and checked for permissibility. Next, they
would have set the roller timbers and started another lift (Tr.
95, 96, 107) . He would not have re-entered the area in an
attempt to clean it out (Tr. 95).
After the roof fall ventilation of the section was not
impaired (Tr. 97) . Even in a planned roof fall it is not uncommon for roof material to land on the CM <Tr. 98, 99, 108).
But they didn't plan to have rock fall on the vehicle. However,
it can happen at any time because nothing is supporting the top
(Tr. 108) .
Discussion
The parties agree that the operatorvs obligation to report
u nder 30 C.F.R. § 50 . 10 is v in turn u dependent on the construction of the definition as contained in 30 C . F.R.
§ 50 . 2(h)(8 ).
I agree that the latter section, in this case, defines the
factual· perimeters of whether a reportable accident occurred.
The section p rovides as f ollows g
(8 } - An unplanned roof fall at or above the anchorage
zone in active workings where roof bolts are in use; or
a roof or rib fall on active workings which impairs
ventilation or impedes passage.
The foregoing definition of an accident encompasses two
basic situations. At the outset an accident is reportable if the
unplanned roof fall occurs at or above the anchorage zone in
active workings where roof bolts are in use. This portion is not
applicable here simply because there were no roof bolts in use
above the miner. While roof bolts were in use at some location
in the mine no bolts were in use nor were they required in this
immediate area.

1710

A portion of the testimony as well as MSHA's arguments deal
with whether the roof fall was "at or above the anchorage zone."
(Tr. 29, 31).
I do not find that evidence to be relevant since
the anchorage zone only becomes a factor where roof bolts are in
use. All of the witnesses agree that there were no roof bolts in
use where the CM was making its cut (Tr. 21, 71, 72).
The second definition in the section requires that an
accident should be reported if the fall "impairs ventilation or
impedes passage." The inspector expressed the view that the
ventilation was impaired "to some extent" (Tr. 21>. He based his
opinion on the fact that four feet of rock had caved on a
four-foot miner in an eight-foot entry (Tr. 22).
I am not persuaded that the facts support the inspector's
opinion. Ventilation efficiency is a measurable quantity. A
recognized authority, A Dictionary of Mining, Mineral, and
Related Terms, published by U.S. Department of Interior, 1968 at
page 120 states:
ventilation efficiency. One measure of the efficiency
of a mine ventilation system is the ratio of the total
amount (volume in cubic feet per minute) of air handled
by the fan to the total amount of air actually getting
to the working faces.
If 200,000 cubic feet per minute
are handled by the fan and only 100,000 get to the working faces, the efficiency is only 50 percent. Kentucky,
p. 85. See also overall ventilation efficiency; thermometric fan test; ventilation standards; volumetric efficiency. Nelson.
I a ccordingl y reject the inspector 9 s opinion and I credit
Emery ' s con trar y evidence to the effect that the roof fall did
not impai r t he ventilation (Tr . 63 q 97) . Emery's miners had not
measured the ventilation ; however , miners working in ventilated
passages before and after a roof fall would be in a better
position to evaluate the flow of air than a person who arrives
after the ventilation is allegedly impaired.
An additional issue focuses on whether the roof fall impeded
;• passage o 0' The term " passage" , not otherwise defined in the
r egulations, by common usage, means, in part :
the action or process of passing from one place or
condition to another; a way of exit or entrance: a road,
path, channel, or course by which something passes;
Webster's New Collegiate Dictionary, 1979 at 830.

1711

See also the definition in the Department of Interior
dictionary, supra at page 796, which defines a passage, in part,
as:
A cavern opening having greater length than height
or width, large enough for human entrance and larger
by comparsion than a lead. An underground tunnel or
roadway in metalliferous mines.
In this case it is uncontroverted that no person could
proceed beyond the CM. Further, the area of the roof fall was
not a travelway, escapeway or entry and the area was "dangered
off" (Tr. 90, 91) . It accordingly follows that there was no
passage that could have been impeded. In addition, the movement
of the CM was not impeded. In fact, after the roof fall the CM
continued to back until the loss of hydraulic pressure caused the
head to drop to the ground. This immobilized the CM. (Tr. 92,
103). I further note that there was no difficulty in removing
the CM with retriever equipment (Tr. 94).
The Secretary also argues that there can be unplanned roof
falls even in retreat mining. He declares that no operator
permits rock to fall on its equipment such as occurred here.
This argument finds support in the inspector's testimony that the
roof failed over where they were mining coal. Hence, it is unplanned because it occurred back behind breaker rows which serve
to stop a cave-in (Tr. 41, 63).
The Secretary is asking the Commission to redraft his
definition of an accident. If he .desires such a definition, as
he has outlined in his argument, · he should follow his rule making
procedures .
I n support of his case the Secretary also relies on United
States Steel Corporation, IBMA, l MSHC l585 u l MSHC 1585 (1977).
The above cited case, decided by the Interior Board of Mine
Operations Appeals, considered a similar factual situation. The
Board ruled that the unintentional covering of a continuous miner
by a planned roof fall was an accident requiring immediate notification.
The regulation considered by the Board was considerably
broader than the one in contest here. It provided, in part, that
an "accident" means: "any other event that could have resulted in
the death or injury had any person been in the immediate area 11
1 MSHC at 1586. For this reason the cited case is not persuasive
authority.

1712

Conclusions of Law
Based on the entire record and the findings herein I enter
the following conclusions of law:
1.

The Commission has jurisdiction to decide this case.

2. Respondent did not violate 30 C.F.R.
Citation 1237680 should be vacated.

§ 50.10

and

ORDER
I

Based on the findings of fact and conclusions of law herein
ent er the following order:
Citation 1237680 and all penalties therefor are vacated.

Distribution:
Robert J. Lesnick, Esq., Office of the Solicitor, u.s. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, CO
80294 (Certified Mail>
Adrienne J. Davis, Esq., Crowell & Moring, 1100 Connecticut
Avenue, N.W. Washington, D.C. 20036 (Certified Mail)
/ bl c

1713

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COlfAX AVENUE. SUITE 400
DENVER. COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

OCT 2 8 1985

CIVIL PENALTY PROCEEDING
Docket No . WEST 84 - 48 - M
A.C . No. 05 - 00516-05506

v.

Leadville Unit

ASARCO INCORPORATED NORTHWESTERN MINING
DEPARTMENT ,
Respondent
DECISION
Appearances :

James H. Barkley, Esq ., Office of the Solicitor,
U.S. Department of Labor , Denver, Colorado,
for Petitioner;
Earl K. Madsen , Esq. , Br adl ey , Campbell & Carney,
Golden, Colorado,
for Respondent.

Before:

Judge Carlson
GENERAL BACKGROUND

This civil penalty proceeding a rose o u t of a federal in spection of the Leadville, Color ado mine of ASARCO, Incorporated
(ASARCO } . The mine inspector issued a citation which charged that
ASARCO violated the mandatory safety standard found at 30 C.F.R.
§ 57.3-22. l/
Specifically~ the citation alleged that a miner
drilling at-the face of the 15- 25 - 300 stope suffered a broken foot
when a large quantity of loose rock came down. The Secretary
of Labor (Secretary) proposes a civil penalty of $119 . 00 which
ASARCC contests . Following an evidentiary hearing in Denver ,
Coloradou both parties f iled extensive post- hearing briefs.

' 1/

That standard p rovides :
Mandatory . Miners shall e x amine and test the back , face and
rib of their working places at the beginning of each shift
and frequently thereafter.
Supervisors shall examine the
ground conditions during daily vis i ts to insure that proper
testing and gr ound contr ol practices a r e being followed.
Loose ground shall be taken down or adequat e l y supported
before any other work is done . Ground conditio ns along
haulageways and travelways shall be examined p eriodically
and scaled or suppor ted as necessary .

1714

REVIEW AND DISCUSSION OF THE FACTS
There are no significant conflicts concerning the facts.
At the outset counsel stipulated that on September 29, 1983 an
ASARCO miner, Alan H. Lysne, suffered a broken bone in his foot
because of a fall of rock from a face upon which he was drilling.
The inspector who testified for the Secretary and the several
witnesses who testified for ASARCO agreed that the miner had proceeded to drill an unstable face which plainly required barring
down.
The parties also agree that on September 28, 1983, the back
and ribs in the south one heading of stope 15-25-300 were loose
and dangerous, requiring barring down and bolting. Elmer Nichols,
the inspector who conducted the accident investigation on the 29th,
had noted this condition on the 28th and had discussed it with
ASARCO's safety engineer, its general mine foreman, its mine super~
intendent , and its unit manager of the Leadville Unit.
Miners could not bar or bolt at the time the inspector was
present because mucking was in progress. The company officials
agreed with the inspectors, however, that the face could not be
advanced until the loose rock conditions were corrected. To that
end, the undisputed evidence shows that Daniel Welch, the shift boss
on the 28th and 29th, instructed Alan Lysne on the 28th to bar down
the back and do what was necessary to make the dangerous area safe.
The evidence also showed that mine foreman Ray Bond told Lysne to
make the area safe before doing any more blasting.
George Naranjo , the other miner in the stope, received ins tructions from Mr. Bond to help Lysne bar down and bolt the area .
The e vidence is not s o clear as to h ow much the two miners
did to secure the back a n d ribs on September 28 . Their time cards
for that date show both spent time in ground support activities
that day (respondent's exhibit 3). More important, immediately
after the accident it was apparent to all observers that the back
had been bolted and mats installed. The shift report confirms
that five mats (with three bolts each) were installed in the back.
Naranjo was not present at the face when Lysne was injured.
Safety Engineer Louis Eversole's internal report prepared for
the company (exhibit P-2), which was countersigned by Roy Bond,
mine forman, and Elmer E. Nichols, the mine inspector, acknowledged•
that over a ton of rock had been barred down after the accident.
Also, the signers agreed that "more barring down was needed and
they [the miners] could have bolted the ribs, plus they needed at
least one mat in the back."

1715

The evidence shows that when the federal inspector and supervisory or management personnel of ASARCO were in the 15-25-300
stope on the day before the accident, the face, unlike the back
and ribs, could not be seen. Any possible view of the face was
obscured by muck.
I find as fact, however, that the orders given
to Lysne on September 28 were broad enough to include the adjacent
face, should it have appeared unstable, as indeed it did. Besides,
the routine procedures at the mine would have required barring down
even had there been no specific instructions.
ASARCO has contended from the beginning that the Secretary
is attempting to impose a doctrine of strict liability where none
is justified by the standard in question or the Act itself . ASARCO
looks to the first sentence of 30 C.F.R. § 57.3 - 22 which declares
that:
Miners shall examine and test the back, face and
r~b of their working places at the beginning of
each shift and frequently thereafter.
(Emphasis
supplied.)
This plain language, ASARCO argues, places the obligation for
compliance squarely upon the miner, not the operator. ASARCO also
reviews the Act extensively and concludes that none of its provisions, expressly or by implication , may be construed to permit
a policy of strict liability. Accordingly, then, an operator cannot
be held liable if its supervisory personnel are free of negligence.
I find no merit in respondent's argument . Ordinary miners, we
may be certain, not management or supervisory employees, do most of
the work in mines. This necessarily includes hazardous work.
Ultimately, then, whether work is done safely or unsafely depends
upon how the miners perform it. The Act, however , recognizes that
the performance of miners is largely governed by the supervision ,
The Act abounds with
d irection , and control of the operator .
declarations that the compliance burden rests with the operator.
The statutory provisions will not be repeated here, but are referred
to in the considerable number of cases which hold that an operator
is liable without fault for violations committed by its employees.
See, for example , Allied Products Company v. FMSHRC, 666 F.2d 890
( 5th Cir. 1982); Kerr-McGee Corporation, 3 FMSHRC 2496 (November
1 981); American Mater~als Corporat~on , 4 FMSHRC 415 (March 1982):
Un ited States Steel Corporation, 1 FMSHRC 1306 (September 1979) . The
evidence shows that the face at which Lysne was working was plainly
unstable: more than a ton of material was barred down after the
accident. Unless he approached the face with his eyes closed before
drilling, he could scarcely have failed to notice its dangerous condition.
It is ·equally obvious that he did not "examine and test" the
face " frequently" after his shift began. And most certainly he
ignored that part of the standard which commands that:
Loose ground shall be taken down or adequately
supported before any other work is done.

1716

These omissions must be imputed to ASARCO under the strict liability
doctrine inherent in the Act. !/
A large question remains, however , concerning the appropriate
penalty consequences. The Secretary in his brief declares forth rightly that the " effectiveness of ASARCO supervision is not in
issue in this case . "
(Petitioner's b r ief at 4 . ) I have carefully
reviewed the evidence bearing on both miner training and the efforts
of ASARCO ' s supervisors, and must agree.
The virtually undisputed facts disclose that at the ASARCO Black
Cloud Mine, barring down loose ground was an ordinary and almost
inevitable phase of the mining cycle . At some locations in the mine
loose ground is a greater problem than in others. This was true of
the 15 - 25-300 stope where Lysne was injured. A part of the strata
in the stope, including a part of the face, involved a geological
feature known as the Hellena Fault. Ground control in the fault area
was more demanding because the materials in the fault area are looser
than elsewhere. The fault, however, appears at a number of points
in the mine workings and was not unfamiliar to miners (Tr. 214).
As to the thoroughness of ASARCO's training and supervision
of miners, particularly the injured miner, I must find that both
were adequate under all the circumstances. ASARCO ' s evidence
showed that ground control was a routine duty of miners such as
Lysne and Naranjo, and that both had nevertheless been specifically
instructed by superiors to bar down and bolt the stope in question.
Pages 10 through 12 of ASARCO ' s booklet of safety rules (respondent ' s
exh i bit 2) , stresses the necessity for barring do\vn all loose ground,
a nd the proper techniques for doing so. The rules were distributed
'c o all miners v ·who signed for them and were responsible for knowing
their contents. Employees are also required to attend monthly
safety meetings where the rules, including ground control rules ,
were explained. Lysne attended these meetings (Tr. 89-92). Lysne
had worked in the mine since 1972.

l/

ASARCO, in its brief, cites a number of judges' decisions and

a single Corrunissior;. decision which deal with alleged violations of
the same ground control standard involved here. ASARCO argues that
none of these decisions found the mine operator strictly liable.
If strict liability were the rule, the argument proceeds, surely
some mention .of that rule would have appeared in the cases. The
argument is not persuasive. All eight cases, as do most cases
under the Act, turned on simple issues of whether or not a violation
occurred under the facts.
Several involved vacations because the
standard was i napplicable; the others were affirmations where the
standard did apply. In none were there findings that would tend
to raise the strict liability issue.

1717

The evidence shows that ASARCO maintained a program of sanctions
designed to discipline employees for safety violations. These range
from verbal reprimands to outright dismissals.
The undisputed evidence shows that several supervisors visit all
the stapes on a regular, daily basis, and had indeed been in the
stope in question on the day before the accident and had specifically
instructed Lysne to give his first attention to ground control the
next day. Lysne's decision to begin drilling on an obviously unstable
face must be regarded as unforeseeable and idiosyncratic.
Despite his concession that the accident was not the result of
a supervisory failure, the Secretary in his brief appears to suggest
that there was such a failure.
The brief extracts portions of the
transcript in which Lysne's shift foreman, Daniel Welch, acknowledged
that he had experienced problems with the miner before about barring
down (Tr. 179-180). The Secretary's approach would appear to be that
(1) since supervisory personnel knew on September 28 that the stope
needed bolting and barring, and (2) since Lysne had sometimes been
reluctant to bar down before, ASARCO should have had a supervisor on
hand at the beginning of Lysne's shift on September 29 to make certain
that he did what he was told to do on the day before.
The essence of Welch's testimony, however, was that barring
down was hard work and that Lysne sometimes had to be told to bar
down. In this instance, however, Lysne had been told to make the
ground in the stope safe, and Welch's past experience with the miner
had shown that he could be relied upon to follow through on specific
instructions {Tr . 177-179). Lysne had accumulated only four warning
notices for safety violations in his fi l e since 1972 (respondent's
exhibit 7) ~ which was fewer than the average miner (Tr . 99-100) .
Only two of those i nvolved ground control.
On balance, this evidence does not present a picture of supervisory dereliction. The result might have been different had
Lysne not been specifically directed to bar down before working at
the face q if Welch had truly had strong Leason to suspect that Lysne
would disobey the direct co~~and to bar down; or if bolting and
barring down had not been a routine requirement in carrying out the
mining cycle . To hold that ASARCO had a duty to have a supervisor
present at the beginning of the September 29 morning shift would be
tantamount to holding that a mine operator must provide one-to-one
supervision of all miners at all times. Nowhere does the Act or
the standard in question suggest such a draconian requirement. The
operator, under the facts of record, was not negligent.
The Secretary proposes a civil penalty of $119.00. For the
reasons which follow, I find the proposal excessive . Section llO(i)
of the Act requires the Commission, in penalty assessments, to
consider the operator's size, its negligence, its good faith in
seeking rapid compliance, its history of prior violations, the
effect of a monetary penalty on its ability to remain in business,
and the gravity of the violation itself.

1718

The evidence shows that the Leadville Unit of ASARCO employed
140 miners at the time in question. No evidence was furnished about
the size of the corporation itself. It is undisputed that ASARCO
achieved speedy abatement of the violative conditions. Its history
of prior violations was favorable. · MSHA records showed only 11 violations and a total of $220.00 in penalties for the two years
preceding the present infraction. No evidence was presented concerning the effect of the payment of the proposed penalty on ASARCO's
ability to remain in business.
The violation was obviously grave;
the miner suffered a broken foot, and the injury could easily have
been far more severe.
In this case, however, these elements are all
overshadowed by the negligence factor.
Since I have held that ASARCO
was not negligent, the penalty cannot be large. Considering all the
statutory elements, with particular emphasis on ASARCO's lack of
negligence, I conclude that $25.00 is a reasonable and appropriate
penalty.
One final matter must be considered. The Secretary has classified
the violation in this case as "significant and substantial" within the
meaning of the Act.
The Commission in Cement Division, · National
Gypsum Company, 3 FMSHRC 822 (1981) set out the test for determining
whether a violation, in the words of the statute, " .•. could
significantly and substantially contribute to the cause and effect •••
of a mine safety or health hazard." Such a violation, the Commission
held, is one where there exists" •.. a reasonable likelihood that the
hazard contributed to will result in an injury or illness of a reasonably serious nature." In the present case, the unstable face clearly
met those tests.
The violation here was significant and substantial.
(The presence or absence of operator negligence does not have relevance
i n determining the existence of a significant and substantial viol ation o}
CONCLUSIONS OF LAW
Based upon the entire record and upon the factual findings made
i n the narrative portions of this decision, the following conclusions
o f l aw are made :
(l )

The Commission has jurisdiction to decide this case.

( 2)

The respondent 3 ASARC0 6 violated the mandatory safety
standard published at 30 C.F.R. § 57.3-22.

(3)

The violation was significant and substantial.

(4)

ASARCO is liable for the violation despite the fact
that it was not itself negligent.

(5)

An appropriate penalty for the violation is $25.00.

1719

ORDER
Accordingly, the citation is ORDERED affirmed; and ASARCO
is ORDERED to pay a civil penalty of $25.00 within 30 days of the
date of this decision.

A. Carlson
Administrative Law Judge

Distribution:
James H. Barkley, Esq . , Office of the Solicitor, u.s. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, Colorado
80294
(Certified Mail)
Earl K. Madsen, Esq., Bradley, Campbell & Carney, 1717 Washington
Avenue, Golden, Colorado 80401 (Certified Mail)

/ot

1720

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OCT 2 9 1985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
J & K TRUCKING,

Respondent

CIVIL PENALTY PROCEEDING

.
:
.:
.

Docket No. KENT 85-123
A.C. No. 15-13937-03501 E7L
No. 4 Surface Mine

DECISION APPROVING SETTLEMENT
Appearances:

Before:

Mary sue Ray, Esq., Office of the Solicitor,
u . s. Department of Labor, Nashville, Tennessee,
for Petitioner~
Leon L. Hollon, Esq., Hollon, Hollon & Hollon,
Hazard, Kentucky, for Respondent.

Judge Melick

This case is before me upon a petition for assessment
of civil penalty under Section 105(d) of the Fedaral Mine
Safety and Health Act of 1977 (the Act). At hearing the
parties filed a joint motion to approve a settlement
agreement and to dismiss the case. Respondent has agreed to
pay the proposed penalty of $68 in full . In connection with
t hat motion a complete "Report of Investigation" by MSHA was
a lso filedo I have considered the representations and
documentation submitted in this case, and I conclude that the
proffered settlement is appropriate under the criteria set
forth in Section llO(i ) of the Act.
WHEREFORE , the motion for approval of s 't tlement is
GRANTED r and it is ORDERED that Respondent pa a penalty of
$68 within 30 days of this order.

Distribution:
Mary Sue Ray,

U.S. Department
Nashville, TN

Leon L. Hollon, Esq., Hollon, Hollon & Hollon, P.O. Drawer
779, Hazard, KY 41701 (Certified Mail)

rbg

1721

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

~OUGHIOGBENY

OCT 2 9 l98S

CIVIL PENALTY PROCEEDING

.

Docket No. LAKE 85-90
A.C. No. 33-00968-03605

:

Nelms No. 2 Mine

.

& OHIO COAL CO., :

Respondent

DECISION
Appearances:

Before:

Patrick M. Zohn, Esq., Office of the Solicitor,
u.s . Department of Labor, Cleveland, Ohio, for
Petitioner;
Robert c. Kota, Esq., St. Clairsville, Ohio,
for Respondent.

Judge Melick

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to section
105(d) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801 et seq., the "Act" for three violations of
regulatory standards. The general issues before me are
whether the Youghiogeny & Ohio coal company (Y&O) violated
the cit.e d regulatory standards and, if so, whether those
violations were of such a nature as could significantly and
substantially contribute to the cause and effect of a mine
s afety -or heal th hazard i.eo u whether the violations were
~ s ignificant and substantial o ~
I f violations are found i t
will also be necessary to determine the appropriate civil
penality to be assessed in accordance with section llO(i) of
the Act.l
l Two af _the three violations alleged in this case are incorpo rated in orders issued pursuant to section 104(d)(2) of the
Act and are the subject of separate contest proceedings
assigned to this judge . The parties agreed that should the
violations cited in these orders be upheld in this proceeding
that a ruling on the validity of the orders per se be
deferred by the undersigned until such time as the validity
of the corresponding precedential section l04(d)Cl> citation
and section 104(d)(l) order is determined by the judge ' s to
whom they are presently assigned. If these orders should not
be upheld Petitioner indicated that he would seek to modify
the orders to citations under section 104(a) of the Act. See
Secretary v. Consolidation Coal Co., 4 FMSHRC 1791 (1982>.--The decision in this civil penalty proceeding is being issued
because the validity of the violations incorporated within
the subject orders and the appropriate penalty to be assessed
are separate and distinct issues.
1722

Citation No. 2494894 alleges a "significant and substantial" violation of the standard at 30 C.F.R. § 75.302(a)
and charges as follows:
A line brattice or other approved device was not
installed in a room drove [sic] off the the entry
at 48 + 49 where the No. E0965 roof bolting
machine was being operated at the face. The room
was drive [sic] 64 feet inby the neck of E entry.
Accumulations of methane measuring 2.5% to 3.5%
were found in the face area. Measurements were
taken with an approved methane detector and a
bottle sample to substantiate this condition.
The cited standard requires that "properly installed and
adequately maintained line brattice or the other approved
devices shall be continuously used from the last open
crosscut of an entry or room of each working section to
provide adequate ventilation to the working faces for the
miners and to remove flammable, explosive, and noxious gases,
dust and explosive fumes."
Respondent concedes that the violation existed as
alleged and that if.the cited conditions were allowed to
continue there could have been "serious" consequences.
According to MSHA Inspector James Jeffers the mine operator's
failure to have properly installed line curtains presented an
" imminent danger" of death or great bodily harm to the miners
work ing in th i s section . Methane accumulations of 2.5% to
3. 5~ we re f ound in the f ace area of the room not properly
ventilated . A r oof bolter operating at the face area
p rovided an i gni t i o n s ource from an electrical defect or
s parks fr om th e dr ill bit striking rock . While Respondent
claims there was no "imminent danger" it concedes that the
c onditions presented a "bad situation" and, if allowed to
c onti nue , could have l ed t o ~ serious " injury . ·The violation
wa s accordi ngly of hi gh gravity and ~ significant and
s ubstantial to u Secretary v . Mathies Coal Co . 1 6 FMSHRC 1
( 1 98 4 ).

The vio l ation was also the result of operator negl i gence. It is not disputed that the section foreman was
working in c l ose proximity to the v iolative conditions and
was in a positi on to see that the line curtain had not been
hung. Indeed, at the conclusion of its own investigation of
the incident, Respondent discharged the foreman in charge of
that section because of this negligence. It is not disputed
that the cited conditions were corrected immediately.

1723

In assessing a penalty for this violation I have considered Respondent's acknowlegment of the seriousness of the
violation and its swift disciplinary action against the
responsible section foreman. Such prompt and severe disciplinary action sends a strong and clear message t o all mine
personnel that such negligence will not be tolerated. Considering the size of the operator and its history of violations . in light of the above factors I find that a penalty of
$400 is warranted.
Order No. 2330533 alleges a "significant and substantial " violation of the standard at 30 C.F.R. § 75 . 400 and
charges as follows:
Accumulations of float coal dust was [sic ]
permitted to accumulate in the A return entry as
follows:
(1) from the section return regulator
at approx 0 + 15 inby to 2 + 96, heavy black in
color/deposits of float coal dust was [sic]
deposited on the rock dusted surface areas of the
mine floor and all connecting cross cuts (2} from
2 + 96 inby to 6 + 50 heavy black in color
deposits of float coal dust was [sic] depos i ted
on the rock dusted surface areas of the mine
roof , rib, and floor and all connecting
cross-cuts. This return air course is to be
examined once each week. The condition should
have been observed and corrected.
The cited standard requires t ha t " coal dust , i ncluding f loat
c oa l d ust deposited on rock-dus t ed surfaces; l oose coal , a nd
other combustible materials q shall be c leane d up and not be
p ermi t ted t o accumulate in active workings . ~
Respondent again concedes the existence of t he violatio n but mai ntains that the violation was not as serious as
alleged and th at i t was not the r esult o f operator neg l igence 4
According to Inspector Jeffers t he f l oat coal dust was
fi rst f ound in the 1 East Mai n North No . 2 Secti on over a
d istance of 250 feet i nby the regulator . The color of the
c oal dus t was gray at first but became darker as the inspect ion par ty moved closer to the section. Over the next 400
feet the coal dust was "very black 11 and covered all surf ace
areas. According to J:effers the cited area was part of the
active working section in which electrical equipment such as
ventilation fans, a battery charger and a rock dusting
machine would be working. Jeffers opined that the accumulations found would propagate fire or explosion exposing the
seven miners working inby to serious injuries. He also

1724
. ..·.. .

observed that there had been a p r ior iginion at this mine of
hydrogen gas emitted from that battery charger.
pon Statler , Assistant Safety Director for the Nelms
No. 2 mine, testified that the first 400 feet of the cited
section had been adequately rock dusted but conceded that
f rom tha t point to the face there was indeed a deposit of
coal dust on the surface area. He felt that the violation
was not serious however because he was not aware of any
ignition sources. Statler did not, however, contravene the
t estimony of Inspector Jeffers as to the presense of a
battery charger and the fact that electrical equipment such
as a rock duster and ventilation fan would be used in the
cited area. Indeed, Statler conceded that float coal dust is
highly combustible and not safe to have on top of rock dust.
He further conceded that the air course was not in a safe
condition and that he was "surprised" to find the coal dust
so "black" in the last 500 feet to 600 feet to the face.
Under the circumstances I find that the violation was indeed
quite serious and "significant and substantial". Mathies
Coal Co., supra.
Statler also conceded that a fire boss or section
foreman should have discovered the existance of the float
coal dust and he was again "surprised" that it had not been
found. According to Inspector Jeffers a certified mine
examiner is required by regulation to go into the cited area
once every 4 hours to perform methane tests, and, during the
course of such examinations, should have seen the plainly
vi si ble violation. Within this framework it is apparent that
the violation was also the result of operator negligence . 2
Cons i der i ng that the operator abated the condition i n a
t imely manner I find that a civil penalty of $750 is appropri ate for the violation.
Order No. 2330535 alleges a "significant and subviol a t ion of the regulatory standard at 30 C. F.R. §
75. 305 and charges as follows:
sta nt i al ~

The absence of dates, times and initials
i ndicates that the weekly examinations of the
l eft and right return air courses were not being
conducted. There was [sic] no entries made in
2This evidence also supports the finding of unwarrantable
failure. Unwarrantable failure is defined as the failure of
the mine operator to abate a condition that he knew or should
have known existed or the failure· to abate because of indifferance or lack of due diligence or reasonable care. Ziegler
Coal Corp., 7 IBMA 280 (1977).

1725

the approved book on the surface that the return
air courses had ever been examined on a weekly
basis.
Respondent does not dispute that the cited standard
requires weekly examinations to be performed in the left and
right return air courses as alleged but maintains that proper
examinations were being made. It concedes that the examinations had not been recorded as required but suggests that
this was a mere "technicality" . The credible evidence does
not however support the purported defense. It is not disputed that during Jeffers' inspection of the right and left
air courses neither he nor the company representative, Don
Statler, were able to locate any dates or initials of mine
examiners in the entire 1,300 feet. Returning to the
surface, the examination party along with the company safety
director looked at the corresponding record books and were
unable to find any evidence of entries corresponding to an
examination of the cited air courses. The examination book
covered a 3 month period preceding the date of inspection.
In addition, as recently as the filing of the Respondent's
Answer in these procee·d ings on September 12, 1985, Respondent
conceded that the examinations had not been properly
recorded.
At hearing however, Statler testified that book entries
did exist corresponding to examinations of the right and left
air courses through March 13, 1985, but that there were no
entries between that date and the date of the inspection at
i ssue , April 9, 1985 . Statler conceded tha~ he did not know
whether the designated mine examiner had been examining the
returns as required . The examiner had since been laid off
and Statler had been unable to contact him.
Statler conceded however that for this 4 week period
. , ....... .... i:.'nere was in fact no record of examination of the air courses
· ·· ·
i n the appropriate examination books and that he did not know
··
Whather the examinations had actually been performed. He
f\IZ't.her conceded that he was 11 surprised" that no markings
f~om the mine examiners were found in the cited air courses
·~~ ,that it was indeed hazardous to fail to conduct such
@KU\inations.
According to Inspector Jeffers, the failure to have
oonducted the examinations of the air courses as required was
P,~rticularly hazardous in light of the float coal dust cited
lft the previous order. These accumulations should have been
4'1covered in the course of such examinations and eliminated
before leading to the more serious fire and explosive hazards
described in connection with the previous order. Within this
framework I conclude that the violation was indeed serious

1726

and "significant and substantial". Mathies Coal Co., supra.
Inasmuch as the book entries are required to be countersigned
by mine officials following each mine examiner's entry, those
mine officials should have known of the failure to have made
the appropriate entries and also of the failure to have made
proper inspections.3
Under the circumstances a civil penalty of $750 is
appropriate.
ORDER
The Youghiogheny & Ohio Coal Company is hereby Ordered
to pay the following civil penalties within 30 days of the
date of this decision:
Citation No. 2494894
Order No. 2330533
Order No. 2330535
Total

$400
$750
$750
1,900

Law Judge
Distribution:
Patrick M. Zohn , Esq. , Office of
e Solicitor , U.S. Department of Labor , 881 Federal Office Building 6 1240 East Ninth
Street , Cleveland , OH 44199 (Certified Mail }
Robert c. Kota , Esq., The Youghiogheny & Ohio Coal Company,
P.O. Box 1000 , St . Clairsville , OH 43950 (Certified Mail )
rbg

*U.S. GOVERNMENT PRINTING OFFICE: 1·9 8 5

49 l

ZZ 3

3 52 8 2

3For the same reasons the violation was also the result of
"unwarrantable failure".

1727

1728

